Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
BY AND AMONG
RXI PHARMACEUTICALS CORPORATION,
DIAMONDBACK ACQUISITION CORP.,
APTHERA, INC.
AND
ROBERT E. KENNEDY,
IN HIS CAPACITY AS THE STOCKHOLDER REPRESENTATIVE
March 31, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    2  
1.1 Specific Definitions
    2  
1.2 Definitional Provisions
    12  
 
       
ARTICLE 2 THE MERGER; CONVERSION OF SHARES
    13  
2.1 The Merger
    13  
2.2 Effective Time
    13  
2.3 Conversion of Shares
    13  
2.4 Dissenting Shares
    14  
2.5 Exchange of Company Common Stock
    14  
2.6 Exchange of Merger Subsidiary Common Stock
    17  
2.7 Company Stock Purchase Rights
    17  
2.8 Escrow; Reimbursement Fund
    17  
2.9 Assignment of Escrow
    18  
2.10 Certificate of Incorporation and Bylaws of the Surviving Corporation
    18  
2.11 Directors and Officers of the Surviving Corporation
    18  
2.12 Required Withholding
    18  
 
       
ARTICLE 3 CLOSING
    18  
3.1 Time and Place
    18  
3.2 Filings at the Closing
    18  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    19  
4.1 Listing of Certain Assets and Data
    19  
4.2 Organization
    21  
4.3 Authorization
    22  
4.4 Capitalization
    22  
4.5 Financial Statements
    23  
4.6 Absence of Undisclosed Liabilities
    23  
4.7 Consents and Approvals
    23  
4.8 Compliance with Laws
    24  
4.9 Litigation
    28  
4.10 Absence of Material Adverse Changes
    28  
4.11 Taxes
    28  
4.12 Contracts
    29  
4.13 Intellectual Property Rights
    30  
4.14 Assets
    31  
4.15 Accounts Receivable
    31  
4.16 Inventories
    31  
4.17 [Reserved]
    32  
4.18 Insurance Policies
    32  
4.19 Labor Agreements
    32  
4.20 Benefit Plans
    32  
4.21 Contracts with Related Parties
    34  
4.22 Relations with Certain Parties
    34  
4.23 Product Liability Claims
    34  

i 



--------------------------------------------------------------------------------



 



         
4.24 Product Candidate Registration Files
    34  
4.25 Environmental Matters
    34  
4.26 Business and Marketing Plans
    35  
4.27 Absence of Certain Business Practices
    35  
4.28 Minute Books
    35  
4.29 No Finders
    35  
4.30 State Takeover Laws
    35  
4.31 HSR Act
    35  
4.32 Brokers’ and Finders’ Fees
    35  
4.33 Disclosure
    35  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUBSIDIARY
    36  
5.1 Corporate Existence and Authorization
    36  
5.2 Non-Contravention; Necessary Consents
    37  
5.3 Capitalization
    37  
5.4 Litigation
    38  
5.5 Parent Reports
    38  
5.6 Compliance with Legal Requirements
    39  
5.7 Merger Subsidiary
    40  
 
       
ARTICLE 6 COVENANTS
    40  
6.1 Conduct of Business of the Company
    40  
6.2 Conduct of Business by Parent
    42  
6.3 Access and Information; Confidentiality
    43  
6.4 Third Party Consents
    44  
6.5 Expenses
    44  
6.6 No Solicitation or Negotiation
    44  
6.7 Further Actions
    45  
6.8 Regulatory Approvals
    46  
6.9 Certain Notifications
    46  
6.10 Company Stock Purchase Rights
    46  
6.11 Company Stockholder Approval
    46  
6.12 Company Stockholder Materials
    48  
6.13 Indemnification of Company Officers and Directors
    49  
6.14 Operations After Effective Time
    50  
6.15 Registration Rights
    50  
6.16 FIRPTA Compliance/Tax Matters
    50  
6.17 Press Releases and Public Announcements
    50  
6.18 Debt Conversion Agreements; Permitted Liabilities
    50  
6.19 Tax Matters
    51  
 
       
ARTICLE 7 CLOSING CONDITIONS
    53  
7.1 Conditions to Obligations of Parent, Merger Subsidiary, and the Company
    53  
7.2 Conditions to Obligations of Parent and Merger Subsidiary
    54  
7.3 Conditions to Obligations of the Company
    55  
 
       
ARTICLE 8 TERMINATION AND ABANDONMENT
    56  
8.1 Termination
    56  

ii 



--------------------------------------------------------------------------------



 



         
8.2 Effect of Termination
    57  
 
       
ARTICLE 9 INDEMNIFICATION
    57  
9.1 Indemnification of Parent and Merger Subsidiary
    57  
9.2 Indemnification by Parent
    58  
9.3 Indemnification Claims
    59  
9.4 Limitations
    60  
9.5 Exclusive Remedy
    61  
9.6 Waiver of Subrogation
    61  
9.7 Company’s Indemnification of Parent and Merger Subsidiary
    61  
9.8 Cooperation as to Indemnified Liability
    62  
 
       
ARTICLE 10 MISCELLANEOUS
    62  
10.1 Amendment and Modification
    62  
10.2 Waiver of Compliance; Consents
    62  
10.3 Notices
    62  
10.4 Assignment; Third Party Beneficiaries
    64  
10.5 Governing Law
    64  
10.6 Counterparts
    64  
10.7 Interpretation
    64  
10.8 Entire Agreement
    64  
10.9 Severability
    64  
10.10 Specific Performance
    64  
10.11 Stockholder Representative
    65  
10.12 Dispute Resolution
    66  

EXHIBITS:
Exhibit A — CVR Agreement
Exhibit B — Escrow Agreement
Exhibit C — Legal Opinion

iii 



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT is dated as of March 31, 2011, by and among RXi
Pharmaceuticals Corporation, a Delaware corporation (“Parent”), Diamondback
Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of Parent
(“Merger Subsidiary”), Apthera, Inc., a Delaware corporation (the “Company”),
and, with respect to Section 10.11 and other sections explicitly identified
herein, Robert E. Kennedy, an individual acting as the Company Stockholders’
representative (the “Stockholder Representative”).
     WHEREAS, the respective Boards of Directors of Merger Subsidiary and the
Company have (a) approved and declared advisable the strategic business
combination transaction contemplated by this Agreement in which, Merger
Subsidiary will merge with and into the Company upon the terms and subject to
the conditions set forth herein (the “Merger”), (b) approved this Agreement and
the transactions to be consummated in connection herewith and (c) in the case of
the Company, resolved to recommend that the Company Stockholders adopt this
Agreement and approve the Merger upon the terms and subject to the conditions
contained herein; and
     WHEREAS, the Parent, Merger Subsidiary and the Company desire to make
certain representations and warranties, covenants and agreements in connection
with the Merger and also to set forth the terms and conditions of the Merger,
all as set forth in this Agreement.
     WHEREAS, as an inducement to the willingness of Parent and Merger
Subsidiary to enter into this Agreement, certain Company Stockholders are
entering into voting agreements (the “Voting Agreement”) with Merger Subsidiary
of even date herewith pursuant to which such Company Stockholders have agreed,
subject to the terms thereof, to vote their shares of Company Common Stock in
favor of adoption of this Agreement;
     WHEREAS, as an inducement to the willingness of Parent and Merger
Subsidiary to enter into this Agreement, prior to date hereof, the Company
entered into agreements with certain third parties to whom the Company owed
certain debts and liabilities pursuant to which such third parties agreed to
forgive and release the Company of all such debts and liabilities in full in
exchange for Company Common Stock, which was issued to such third parties prior
to the date hereof;
     WHEREAS, as of, and as a condition to the Closing (i) Parent and certain
Company Stockholders will execute and deliver Consulting Agreements in form and
substance mutually acceptable to such parties (each, a “Consulting Agreement”),
which will become effective at the Effective Time (as hereinafter defined),
(ii) Parent and certain Company Stockholders will execute and deliver Employment
Agreements in form and substance mutually acceptable to such parties (each, an
“Employment Agreement”), which will become effective at the Effective Time (as
hereinafter defined), and (ii) Parent, the Stockholder Representative and the
Exchange Agent will enter into a Contingent Value Rights Agreement in
substantially the form attached hereto as Exhibit A (the “CVR Agreement”).

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants, and agreements contained herein, the
parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Specific Definitions. As used in this Agreement, the following terms
shall have the meanings set forth or as referenced below or as indicated
elsewhere in this Agreement:
          “Affiliate” of a specified person means any other person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified. “Control”
shall mean ownership of more than 50% of the shares of stock entitled to vote
for the election of directors in the case of a corporation, and more than 50% of
the voting power in the case of a business entity other than a corporation.
          “Agreed Amount” means part, but not all, of the Claimed Amount.
          “Agreement” means this Agreement and all Exhibits and Schedules
hereto.
          “Aggregate Stock Consideration” means as defined in Section 2.5(a).
          “Anti-Bribery Laws” means as defined in Section 4.8(k).
          “Audited Balance Sheet” means as defined in Section 4.5.
          “Audited Financial Statements” means as defined in Section 4.5.
          “Authorized Charter Amendment” means the amendment of the Company’s
Certificate of Incorporation to increase the number of authorized shares of
Company Common Stock in connection with the Permitted Issuances.
          “Break-up Fee” means as defined in Section 8.1(f).
          “Business” means the development and commercialization of the Product
Candidate.
          “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in Delaware, Massachusetts, or Arizona are authorized
or obligated by law or executive order to remain closed.
          “Certificate of Merger” means as defined in Section 2.2.
          “Certificates” means as defined in Section 2.5(c).
          “Claim Notice” means written notification which contains (i) a
description of the Indemnifiable Losses incurred or reasonably expected to be
incurred by the Indemnified Party

- 2 -



--------------------------------------------------------------------------------



 



and the Claimed Amount of such Indemnifiable Losses, to the extent then known,
(ii) a statement that the Indemnified Party is entitled to indemnification under
Article 9 for such Indemnifiable Losses and a reasonable explanation of the
basis therefor, and (iii) a demand for payment in the amount of such
Indemnifiable Losses.
          “Claimed Amount” means the amount of any Indemnifiable Losses incurred
or reasonably expected to be incurred by the Indemnified Party.
          “Closing Adjustment Shares” means (a) if the Non-Permitted Liabilities
do not exceed $250,000, then the number of shares of Parent Common Stock that is
equal to the quotient resulting from dividing (i) 100% of the amount of
Non-Permitted Liabilities up to $250,000 by (ii) the closing price of Parent
Common Stock as of the last Business Day immediately preceding the Closing Date;
plus (b) to the extent the Non-Permitted Liabilities exceed $250,000, then an
additional number of shares of Parent Common Stock that is equal to the quotient
resulting from dividing (i) 150% of such excess amount of Non-Permitted
Liabilities, by (ii) the closing price of Parent Common Stock as of the last
Business Day immediately preceding the Closing Date.
          “Closing” and “Closing Date” mean as defined in Section 3.1.
          “Closing Consideration” means as defined in Section 2.5(a).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Company Common Stock” means common stock of the Company.
          “Company Disclosure Schedule” has the meaning set forth in the first
sentence of Article 4.
          “Company Employees” means as defined in Section 6.15(a).
          “Company Financial Statements” means as defined in Section 4.5.
          “Company Group” means as defined in Section 4.11.
          “Company Intellectual Property” means as defined in Section 4.13(a).
          “Company Indemnified Liabilities” means as defined in Section 6.13(a).
          “Company Indemnified Parties” means as defined in Section 6.13(a).
          “Company Indemnified Proceedings” means as defined in Section 6.13(a).
          “Company Material Adverse Effect” means any change, development or
effect that, individually or in the aggregate, is or would reasonably be
expected to be materially adverse: (i) to the business, results of operation,
financial condition or prospects of the Company considered as a whole, including
without limitation, (A) any quality, safety or regulatory issue

- 3 -



--------------------------------------------------------------------------------



 



with respect to the Product Candidate that requires a material redesign or
recall, or causes a material change in regulatory path or status for such
Product Candidates, or (B) the occurrence of any Product Candidate related
serious adverse event (SAE); or (ii) to the Company’s ability to perform any of
its material obligations under this Agreement or to consummate the Merger; or
(iii) to the ability of the Surviving Corporation or Parent to conduct the
Business the same as presently conducted, following the Effective Time or the
ability of Parent to exercise the same rights of ownership of the Company or its
assets or business as presently exercised; provided, however, that the term
“Company Material Adverse Effect” shall not include any change, development or
effect that is caused by (p) changes in general economic and market conditions,
(q) conditions (or changes therein) in any industry or industries in which the
Company operates, (r) any change in Law or GAAP or interpretation of any of the
foregoing, (s) acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism threatened or underway
as of the date of this Agreement or any governmental or other response or
reaction to any of the foregoing, (t) storms, earthquakes or other natural
disasters, (u) any action taken by the Company as contemplated or permitted by
this Agreement or with Parent’s consent, (v) the results of any clinical trial
of one or more products or product candidates of any Person other than the
Company, (w) the entry or threatened entry into the market of a generic version
of one or more product candidates of the Company, or (x) the determination by,
or the delay of a determination by, the FDA, or any panel or advisory board
empowered or appointed thereby, with respect to the approval, non-approval or
disapproval of any products similar to or competitive with the Product
Candidate, or (y) by the negotiation, execution, announcement or performance of
this Agreement or the consummation of the Merger, including the impact thereof
on relationships, contractual or otherwise, with customers, suppliers,
contractors, partners, collaborators or employees; except, in the case of the
foregoing clauses (p), (q), (r), (s) and (t), to the extent that any such
condition has a materially disproportionate adverse effect on the Company,
relative to other companies of comparable size to the Company operating in the
industry in which the Company operates.
          “Company Partner” shall mean any third party that tests, develops or
manufactures products or product candidates of the Company pursuant to a
development, contract research, clinical study, license, manufacturing, supply
or other collaboration arrangement with the Company.
          “Company Permits” means as defined in Section 4.8(a).
          “Company Registered Intellectual Property” means as defined in
Section 4.1(c).
          “Company Securities” means Company Common Stock and Company Stock
Purchase Rights.
          “Company Stockholder Materials” means as defined in Section 6.12.
          “Company Stockholders” means the holders of shares of Company Common
Stock outstanding as of immediately prior to the Effective Time.
          “Company Stock Purchase Rights” means all outstanding stock options,
warrants, convertible debt, or other rights to purchase shares of Company Common
Stock, whether or not exercisable and whether or not vested.

- 4 -



--------------------------------------------------------------------------------



 



          “Compensation Plans” means as defined in Section 4.20(d).
          “Confidentiality Agreement” means as defined in Section 6.3(b).
          “Contamination” means Hazardous Materials (as defined herein) in the
soil, groundwater or air in excess of legal limits or requiring remedial
activity under applicable Environmental Laws or Regulations.
          “Contract” means any written, oral or other legally binding agreement,
contract, subcontract, settlement agreement, lease, instrument, note, warranty,
purchase order, license, sublicense, or commitment, as in effect as of the date
hereof.
          “Controlling Party” means the party controlling the defense of any
Third Party Action.
          “CTA” means as defined in Section 4.8(c).
          “CVR” means a right to receive a future cash payment or future
issuances of Parent Common Stock, contingent upon the occurrence of certain
events, in the form of a contingent value right, pursuant to the terms of the
CVR Agreement attached hereto as Exhibit A.
          “CVR Consideration” means as defined in Section 2.3(a).
          “Debt Conversion Agreements” means the agreements entered into between
the Company and certain third parties to whom the Company owed certain debts and
liabilities pursuant to which such third parties agreed to forgive and release
the Company of all such debts and liabilities in full in exchange for cash
and/or Company Common Stock, which stock was issued and/or such cash was paid to
such third parties either before or after the date hereof but, in any event,
prior to the Effective Time.
          “DGCL” means the General Corporation Law of the State of Delaware, as
amended.
          “Dispute” means as defined in Section 10.12.
          “Dispute Notice” means as defined in Section 10.12(b).
          “Dissenting Shares” means shares of Company Common Stock that are
issued and outstanding immediately prior to the Effective Time and that are held
by any holder of such shares who has not voted in favor of or consented to the
adoption of this Agreement and the Merger and has properly exercised appraisal
rights with respect thereto in accordance with the DGCL.
          “Effective Time” means as defined in Section 2.2.

- 5 -



--------------------------------------------------------------------------------



 



          “Employee Plans” means any health care plan or arrangement; life
insurance or other death benefit plan; deferred compensation or other pension or
retirement plan; stock option, bonus or other incentive plan; severance, change
of control or early retirement plan; or other fringe or employee benefit plan or
arrangement; or any employment or consulting contract or executive compensation
agreement; whether the same are written or otherwise, formal or informal,
voluntary or required by law or by the Company’s or any Subsidiary’s policies or
practices, including, without limitation, any “pension plan” as defined in
Section 3(2) of ERISA and any “welfare plan” as defined in Section 3(1) of ERISA
(whether or not any of the foregoing is funded), (i) to which the Company is a
party or by which the Company is bound; (ii) which the Company has at any time
established or maintained for the benefit of or relating to present or former
employees, leased employees, consultants, agents, and/or their dependents, or
directors of the Company or any Subsidiary; or (iii) with respect to which the
Company has made any payments or contributions within the last five years.
          “Environmental Laws or Regulations” means as defined in Section 4.25.
          “Escrow Agent” means as defined in Section 2.8(a).
          “Escrow Agreement” means as defined in Section 2.8(a).
          “Escrow Fund” means as defined in Section 2.8(a).
          “Escrow Shares” means as defined in Section 2.5(a).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Exchange Fund” means as defined in Section 2.5(a).
          “Exchange Ratio” means the quotient resulting from dividing (i) the
number of shares of Parent Common Stock that is equal to 19.9% of the then
outstanding shares of Parent Common Stock as of the date of this Agreement, by
(ii) the number of issued and outstanding shares of Company Common Stock as of
the Closing Date, calculated on a fully-diluted basis including any outstanding
Company Stock Purchase Rights; provided, however, that in the event that the
Company’s liabilities exceed $1,000,000 as of the Closing Date, exclusive of
fees owed to the Company’s auditors pursuant to Section 6.5 hereof (such excess
amount, the “Non-Permitted Liabilities”), the number of shares of Parent Common
Stock included in clause (i) hereof shall be reduced by the number of Closing
Adjustment Shares.
          “Expected Claim Notice” means a notice that, as a result of a legal
proceeding instituted by or written claim made by a third party, an Indemnified
Party reasonably expects to incur Indemnifiable Losses for which it is entitled
to indemnification under Article 9.
          “FDA” means the United States Food and Drug Administration.

- 6 -



--------------------------------------------------------------------------------



 



          “FDCA” means the Federal Food, Drug and Cosmetic Act of 1938, as
amended, and all rules, Laws and regulations promulgated pursuant thereto or in
connection therewith.
          “FDA Quality Systems Regulations” means Quality Systems Regulations as
defined in the U.S. Code of Federal Regulations.
          “GLP” means as defined in Section 4.8(c).
          “Governmental Body” means as defined in Section 4.7.
          “Hazardous Materials” means as defined in Section 4.25.
          “HSR Act” means the Hart-Scott-Rodino Act of 1976, as amended, and the
regulations promulgated thereunder.
          “ICH” means as defined in Section 4.8(b).
          “IND” means as defined in Section 4.8(b).
          “Indemnifiable Losses” means as defined in Section 9.1.
          “Indemnified Party” means a party entitled, or seeking to assert
rights, to indemnification under Article 9.
          “Indemnifying Party” means the party from whom indemnification is
sought by the Indemnified Party.
          “Information Statement” means as defined in Section 6.12(b).
          “Intellectual Property” means all rights, privileges and priorities
provided under U.S., state and foreign law relating to intellectual property,
including all (a)(1) patents, patent applications, proprietary inventions,
discoveries, processes, formulae, designs, methods, techniques, procedures,
concepts, developments, technology, new and useful improvements thereof and
proprietary know-how relating thereto, whether or not reduced to practice or
patented or eligible for patent protection; (2) copyrights and copyrightable
works, including computer applications, programs, software, databases and
related items; (3) trademarks, service marks, trade names, logos, domain names
and trade dress, the goodwill of any business symbolized thereby, and all
common-law rights relating thereto; and (4) trade secrets and other confidential
information; (b) all registrations, applications, and recordings for, and
amendments, modifications, improvements, extensions, continuations,
continuations-in-part, re-examinations and reissues to any of the foregoing; and
(c) licenses or other similar agreements granting to the Company the rights to
use any of the foregoing.
          “Interim Financial Statements” means as defined in Section 4.5.
          “Interim Balance Sheet” means as defined in Section 4.5.

- 7 -



--------------------------------------------------------------------------------



 



          “Inventories” means finished goods, raw materials and ingredients, and
work-in-process, including any such inventory held for use in clinical trials.
          “IRS” means the United States Internal Revenue Service.
          “Knowledge” of the Company means the knowledge of Dr. Mark W.
Schwartz, Robert E. Kennedy, Dr. Brent Treiger and Dr. William Gannon. For the
purposes hereof, any such persons will be deemed to have Knowledge of a specific
or particular fact, circumstance, event or other matter if (i) such person is
actually aware of such fact, circumstance, event or other matter or (ii) a
reasonably prudent person should have discovered such fact, circumstance, event
or other matter given facts actually known to such person that give rise to or
relate to such additional specific or particular facts, circumstances, events or
other matters.
          “Laws” shall mean all constitutions, laws, statutes, ordinances,
rules, rulings, regulations, orders, charges, directives, determinations,
executive orders, writs, judgments, injunctions, decrees, restrictions or
similar pronouncements of any Governmental Body.
          “Legal Proceeding” means any action, suit, proceeding, claim,
arbitration or investigation before any Governmental Body or before any
arbitrator.
          “Liens” means liens, mortgages, charges, security interests, claims,
voting trusts, pledges, encumbrances, options, assessments, restrictions, or
third party interests of any nature.
          “Merger” means as defined in the Recitals hereto.
          “Merger Consideration” means as defined in Section 2.3(a).
          “Merger Subsidiary Common Stock” means as defined in Section 2.3(c).
          “Multiemployer Plan” means as defined in Section 3(37) of ERISA.
          “Non-controlling Party” means the party not controlling the defense of
any Third Party Action.
          “Non-Permitted Liabilities” means as defined within the definition of
“Exchange Ratio” set forth in this Section 1.1.
          “Notice of Superior Proposal” means as defined in Section 6.11(b).
          “OFAC Regulations” means as defined in Section 4.8(j).
          “Outside Date” means as defined in Section 8.1(b).
          “Parent Benefit Plan” means as defined in Section 6.15(b).
          “Parent Bylaws” shall mean Parent’s Amended and Restated Bylaws as in
effect as of the date hereof.

- 8 -



--------------------------------------------------------------------------------



 



          “Parent Certificate of Incorporation” shall mean Parent’s Certificate
of Incorporation as in effect as of the date hereof.
          “Parent Common Stock” means shares of the common stock of Parent.
          “Parent Indemnified Parties” means as defined in Section 9.1.
          “Parent Option Plan” shall mean Parent’s Amended and Restated 2007
Stock Incentive Plan.
          “Parent Material Adverse Effect” means any change, development or
effect that, individually or in the aggregate, is or would reasonably be
expected to be materially adverse: (i) to the business, results of operation,
financial condition or prospects of the Company considered as a whole, (ii) to
Parent’s ability to perform any of its material obligations under this Agreement
or (iii) to consummate the Merger; provided, however, that the term “Parent
Material Adverse Effect” shall not include any change, development or effect
that is caused by (o) changes in general economic and market conditions,
(p) conditions (or changes therein) in any industry or industries in which
Parent operates, (q) any change in Law or GAAP or interpretation of any of the
foregoing, (r) acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism threatened or underway
as of the date of this Agreement or any governmental or other response or
reaction to any of the foregoing, (s) storms, earthquakes or other natural
disasters, (t) any action taken by Parent or the Merger Subsidiary as
contemplated or permitted by this Agreement or with the Company’s consent,
(u) the results of any clinical trial of one or more products or product
candidates of any Person other than Parent, (v) any decline in the market price,
or change in trading volume, of the capital stock of Parent or any failure of
Parent to meet revenue or earnings projections, either published by Parent or
any third party (provided that this exception shall not prevent or otherwise
affect a determination that any changes, state of facts, circumstances, events
or effects underlying a change described in this clause (v) has resulted in, or
contributed to, a Parent Material Adverse Effect), (w) the entry or threatened
entry into the market of a generic version of one or more product candidates of
Parent, or (x) the determination by, or the delay of a determination by, the
FDA, or any panel or advisory board empowered or appointed thereby, with respect
to the approval, non-approval or disapproval of any products similar to or
competitive with the Parent’s product candidates, or (y) by the negotiation,
execution, announcement or performance of this Agreement or the consummation of
the Merger, including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners, collaborators or
employees; except, in the case of the foregoing clauses (o), (p), (q), (r) and
(s), to the extent that any such condition has a materially disproportionate
adverse effect on Parent, relative to other companies of comparable size to
Parent operating in the industry in which Parent operates.
          “Parent Permits” means as defined in Section 5.6.
          “Parent Reports” shall mean all forms, reports, statements,
information and other documents (as supplemented and amended since the time of
filing) filed or required to be filed by Parent with the SEC pursuant to the
Exchange Act since January 1, 2009.

- 9 -



--------------------------------------------------------------------------------



 



          “Parent Share Cash Value” means as defined in Section 2.5(h).
          “Parent Stock Option” shall mean each outstanding option to purchase
Parent Common Stock under the Parent Option Plan.
          “Parent Stock Purchase Rights” means all outstanding options,
warrants, convertible debt or other rights to purchase shares of Parent Common
Stock, whether or not exercisable and whether or not vested.
          “Party” means each of the parties executing this Agreement.
          “Exchange Agent” means as defined in Section 2.5(b).
          “Pension Plan” means as defined in Section 4.20(a).
          “Permitted Issuances” means as defined in Section 6.1(b).
          “Permitted Liabilities” means as defined in Section 6.18.
          “Permitted Liabilities Schedule” means as defined in Section 6.18.
          “Per Share Stock Consideration” means as defined in Section 2.3(a).
          “PHSA” means the Public Health Service Act of 1944, as amended, and
all rules, Laws and regulations promulgated pursuant thereto or in connection
therewith.
          “Post-Closing Tax Period” means any taxable period other than a
Pre-Closing Tax Period.
          “Pre-Closing Tax Period” means a taxable period that ends on or before
the Closing Date or, with respect to a Straddle Period, the portion of the
taxable period that ends on the Closing Date.
          “Proceeding” means as defined in Section 4.8(l).
          “Product Candidate” means E75 + GM-CSF, known as Neuvax, as used in
the currently pending clinical trial sponsored by the Company.
          “Product Liability” means any liability, claim or expense (including
attorneys’ fees) arising in whole or in part out of a breach of any product
warranty (whether express or implied), strict liability in tort, negligent
design, specification, processing, manufacture or marketing of product,
negligent provision of services, product recall, or any other liability, claim
or expense arising from the manufacturing, packaging, labeling (including
instructions for use), marketing, distribution, sale or use of products (whether
for clinical trial purposes, commercial use or otherwise).
          “Program” means as defined in Section 4.8(l).

- 10 -



--------------------------------------------------------------------------------



 



          “Proposed Acquisition” means as defined in Section 6.6(a).
          “Recommendation Change” means as defined in Section 6.11(b).
          “Required Company Stockholder Vote” means the affirmative vote of a
majority of the issued and outstanding shares of Company Common Stock.
          “Reimbursement Amount” has the meaning set forth in Section 2.5(a).
          “Reimbursement Fund” has the meaning set forth in Section 2.8.
          “Response” means a written response containing the information
provided for in Section 9.3(c).
          “Sanctions Target” means as defined in Section 4.8(j).
          “SEC” means the Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Seed Financing” means the sale by the Company of shares of Company
Common Stock to cover (i) the transaction costs incurred in connection with this
Agreement and the Merger; (ii) current operating costs; and (iii) the settlement
payment of certain liabilities as part of its restructuring in connection with
the Merger.
          “Stockholder Representative Expenses” means as defined in
Section 10.11(c).
          “Stockholder Representative Indemnified Losses” means as defined in
Section 10.11(b).
          “Straddle Period” means as defined in Section 6.19(c).
          “Subsidiary” means any corporation, limited liability company or other
legal entity in which the Company, directly or indirectly, beneficially owns or
controls at least 50% of the outstanding stock, membership or other equity
interests.
          “Superior Proposal” means as defined in Section 6.11(c).
          “Survival Period” means as defined in Section 9.4(c).
          “Surviving Corporation” means as defined in Section 2.1.
          “Surviving Corporation Common Stock” means as defined in
Section 2.3(c).

- 11 -



--------------------------------------------------------------------------------



 



          “Tax” shall mean (a) all taxes, assessments, charges, duties, fees,
levies or other governmental charges, including any federal, state, local, or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add on minimum, estimated,
and all other taxes of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not, and including all liabilities under
any unclaimed property Law and (b) any liability for the payment of any amounts
described in clause (a) of this definition as a result of (i) any transferee or
secondary liability (whether imposed by Law, contractual agreement or
otherwise), (ii) membership in any affiliated, consolidated, combined or unitary
group for any period or (iii) participation in any tax sharing or tax allocation
agreement, arrangement or understanding.
          “Tax Returns” means any report, return, statement or other written
information required to be supplied to a taxing authority in connection with
Taxes.
          “Terminating Company Breach” means as defined in Section 8.1(d).
          “Terminating Parent Breach” means as defined in Section 8.1(e).
          “Third Party Action” means as defined in Section 9.3(a).
          “Welfare Plan” means as defined in Section 4.20(c).

  1.2   Definitional Provisions.     (a)   The words “hereof,” “herein,” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provisions of this
Agreement.     (b)   Terms defined in the singular shall have a comparable
meaning when used in the plural, and vice-versa.     (c)   Unless the context
requires otherwise, references herein (i) to an agreement, instrument or other
document mean such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and by this Agreement; and (ii) to a statute, ordinance or
regulation mean such statute, ordinance or regulation as amended from time to
time and includes any successor thereto.     (d)   References to an “Exhibit” or
to a “Schedule” are, unless otherwise specified, to one of the Exhibits or
Schedules attached to or referenced in this Agreement, and references to an
“Article” or a “Section” are, unless otherwise specified, to one of the Articles
or Sections of this Agreement.     (e)   The term “person” means any natural
person, firm, individual, corporation, limited liability company, partnership,
association, joint venture, company, business trust, trust or any other entity
or organization, whether incorporated or

- 12 -



--------------------------------------------------------------------------------



 



      unincorporated, including a government or political subdivision or any
agency or instrumentality thereof.

ARTICLE 2
THE MERGER; CONVERSION OF SHARES
     2.1 The Merger. Subject to the terms and conditions of this Agreement, at
the Effective Time (as defined in Section 2.2 hereof), Merger Subsidiary shall
be merged with and into the Company in accordance with the provisions of the
DGCL, whereupon the separate corporate existence of Merger Subsidiary shall
cease, and the Company shall continue as the surviving corporation as a
wholly-owned subsidiary of Parent (the “Surviving Corporation”). From and after
the Effective Time, the Surviving Corporation shall possess all the rights,
privileges, powers, and franchises and be subject to all the restrictions,
disabilities, and duties of the Company and Merger Subsidiary, all as more fully
described in the DGCL.
     2.2 Effective Time. Within two (2) Business Days following the satisfaction
or waiver, if permissible, of each of the conditions set forth in Article 7 or
on such other day as the parties may mutually agree, a certificate of merger
satisfying the applicable requirements of the DGCL (the “Certificate of Merger”)
shall be delivered to the Secretary of State of the State of Delaware for filing
in accordance with the DGCL. The Merger shall become effective at the time such
filing is made or, if agreed to by Parent and the Company, such later time or
date set forth in the Certificate of Merger (the “Effective Time”).
     2.3 Conversion of Shares. At the Effective Time, by virtue of the Merger
and without any action on the part of the Company, Parent, Merger Subsidiary or
any Company Stockholder:
     (a) Each share of Company Common Stock issued and outstanding immediately
prior to the Effective Time (except for Dissenting Shares and those shares
described in Section 2.3(b)) shall be converted automatically into the right to
receive, without interest, (i) a number of shares of validly issued, fully paid
and nonassessable Parent Common Stock equal to the Exchange Ratio (the “Per
Share Stock Consideration”), and (ii) one CVR, which shall represent the right
to receive additional future consideration contingent upon the occurrence of
certain events as set forth in the CVR Agreement (the “CVR Consideration”) (the
Per Share Stock Consideration and the CVR Consideration shall collectively be
referred to as the “Merger Consideration”). In connection with the Closing, the
number of shares of Parent Common Stock distributable to holders of Company
Common Stock as Per Share Stock Consideration will be reduced on a pro rata
basis as a result of the Company Stockholders’ escrow obligations, as described
in Section 2.5(a) and Section 2.8 hereof. For purposes of this Agreement, any
reference to pro rata treatment among the holders of Company Common Stock shall
be calculated based on the number of issued and outstanding shares of Company
Common Stock immediately prior to the Effective Time.
     (b) Each share of Company Common Stock held in the treasury of the Company,
each share of any other class of capital stock of the Company (other than
Company Common Stock), and any debt or other securities convertible into or
exercisable for the purchase of capital stock of the Company, issued and
outstanding

- 13 -



--------------------------------------------------------------------------------



 



immediately prior to the Effective Time shall be cancelled without payment of
any consideration therefor and without any conversion thereof.
     (c) Each share of common stock of Merger Subsidiary, par value $.01 per
share (“Merger Subsidiary Common Stock”), issued and outstanding immediately
prior to the Effective Time shall be converted into one share of the common
stock of the Surviving Corporation, par value $.01 per share (“Surviving
Corporation Common Stock”).
     2.4 Dissenting Shares. If required by the DGCL, but only to the extent
required thereby, Dissenting Shares will not be converted into the right to
receive Merger Consideration and holders of such Dissenting Shares will be
entitled to receive from Parent or the Surviving Corporation payment of the
appraised value of such Dissenting Shares in accordance with the provisions of
Section 262 of the DGCL (and at the Effective Time, such Dissenting Shares shall
no longer be outstanding and shall automatically be cancelled and shall cease to
exist, and such holder shall cease to have any rights with respect thereto,
except the right to receive the appraised valued of such Dissenting Shares in
accordance with the provisions of Section 262 of the DGCL). If, after the
Effective Time, any such holder of Dissenting Shares fails to perfect or
effectively withdraws or loses such right, such Dissenting Shares will thereupon
be treated as if they had been converted into and become exchangeable for, at
the Effective Time, the right to receive Merger Consideration, any cash in lieu
of fractional shares payable pursuant to Section 2.5(h) and any dividends or
other distributions to which such holder is entitled pursuant to Section 2.5(g),
without any interest thereon. The Company will give Parent prompt written notice
of any notice of intent to assert appraisal rights under the DGCL received by
the Company and, prior to the Effective Time, the Company shall give Parent the
right to participate in all negotiations and proceedings with respect to such
demands. Prior to the Effective Time, the Company will not, without the prior
written consent of Parent and Merger Subsidiary, make any payments with respect
to, or settle or offer to settle, any such demands.
     2.5 Exchange of Company Common Stock.
     (a) Promptly following the Effective Time, Parent shall deposit, or cause
to be deposited, with the Exchange Agent the Per Share Stock Consideration (as
defined in Section 2.3(a)(i)) multiplied by the number of shares of Company
Common Stock issued and outstanding immediately prior to the Effective Time
(except for Dissenting Shares and those shares described in Section 2.3(b)) (the
“Aggregate Stock Consideration”), less the applicable portion of Escrow Shares
and the Reimbursement Amount (the “Closing Consideration”). Parent further
agrees to deposit, or cause to be deposited, with the Exchange Agent, cash
amounts or shares of Parent Common Stock for distribution to the Company
Stockholders, subject to the occurrence of certain events, as described in the
CVR Agreement. For the purposes of this Agreement, any cash or stock
certificates deposited with the Exchange Agent pursuant to this Section 2.5 will
constitute the “Exchange Fund”. In addition to the foregoing, promptly following
the Effective Time, Parent shall deposit, or cause to be deposited, with the
Escrow Agent (i) certificates representing ten percent (10%) of the Aggregate
Stock Consideration (the “Escrow Shares”) and (ii) certificate(s) representing
100,000 shares of the Aggregate Stock Consideration (the “Reimbursement
Amount”), each as further described in Section 2.8 hereof, and pursuant to the
terms and conditions of the Escrow Agreement.

- 14 -



--------------------------------------------------------------------------------



 



     (b) Prior to the Effective Time, Parent shall designate [ ] or another
bank, trust company or other person to act as the depository and Exchange Agent
for the delivery of the Merger Consideration in exchange for Company Common
Stock in connection with the Merger (the “Exchange Agent”). The Surviving
Corporation or Parent shall bear and pay all charges and expenses owed to the
Exchange Agent in connection with the exchange of the Company Common Stock,
excluding any amounts the Company Stockholders may owe to the Exchange Agent.
     (c) Promptly following the Effective Time, and in any case within three
(3) Business Days after the Effective Time, the Parent or Surviving Corporation
shall cause the Exchange Agent to mail to each holder of record of a certificate
or certificates, which immediately prior to the Effective Time represented
outstanding shares of Company Common Stock (other than Dissenting Shares) (the
“Certificates”) whose shares were converted into the right to receive the Merger
Consideration as set forth herein: (i) a letter of transmittal (which shall
specify that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon proper delivery of the Certificates to the
Exchange Agent and which shall be in the form and have such other provisions as
Parent and the Exchange Agent may reasonably specify) and (ii) instructions for
use in effecting the surrender of the Certificates in exchange for the Merger
Consideration into which the number of shares of Company Common Stock previously
represented by such Certificate shall have been converted into the right to
receive, payable at the times provided for herein, pursuant to this Agreement.
     (d) Upon surrender of a Certificate for cancellation to the Exchange Agent,
together with a letter of transmittal duly completed and validly executed in
accordance with the instructions thereto, and such other documents as may
reasonably be required by the Exchange Agent pursuant to such instructions, the
Certificate so surrendered shall be forthwith cancelled, and, with respect to
each share represented thereby, the holder of such Certificate shall be entitled
to receive in exchange therefor the Closing Consideration payable with respect
to such share of Company Common Stock formerly represented by such Certificate,
to be distributed by the Exchange Agent as soon as practicable after the
Effective Time. The Exchange Agent shall accept such Certificates upon
compliance with such reasonable terms and conditions as the Exchange Agent may
impose to effect an orderly exchange thereof in accordance with normal exchange
practices. In the event of a transfer of ownership of Company Common Stock that
is not registered in the transfer records of the Company, it shall be a
condition to the issuance of Merger Consideration that the Certificate(s) so
surrendered shall be properly endorsed or be otherwise in proper form for
transfer and that such transferee shall (i) pay to the Exchange Agent any
transfer or other taxes required or (ii) establish to the satisfaction of the
Exchange Agent that such tax has been paid or is not payable. Any portion of the
Exchange Fund which remains undistributed twelve (12) months after the Exchange
Agent’s receipt thereof, shall be delivered to the Surviving Corporation and the
Surviving Corporation will be responsible for paying any such undistributed
consideration to Company Stockholders that are entitled to such consideration
upon demand after such date.
     (e) After the Effective Time, there shall be no further registration of
transfers on the stock transfer books of the Surviving Corporation of the shares
of Company Common Stock that were outstanding immediately prior to the Effective
Time. If, after

- 15 -



--------------------------------------------------------------------------------



 



the Effective Time, Certificates representing such shares are presented to the
Surviving Corporation, they shall be cancelled and exchanged as provided in this
Article 2. As of the Effective Time, the holders of Certificates representing
shares of Company Common Stock shall cease to have any rights as Stockholders of
the Company, except such rights, if any, as they may have pursuant to the DGCL
or this Agreement. Except as provided above, until such Certificates are
surrendered for exchange, each such Certificate shall, after the Effective Time,
represent for all purposes only the right to receive Merger Consideration.
     (f) In the event any Certificates shall have been lost, stolen, or
destroyed, the Exchange Agent or the Surviving Corporation shall distribute in
respect of such lost, stolen, or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof, such Merger Consideration as may
be required with respect to such Certificates pursuant to this Article 2;
provided, however, that Parent may, in its discretion and as a condition
precedent to the issuance thereof, require the owner of such lost, stolen, or
destroyed Certificate to deliver a bond in such sum as Parent may reasonably
direct as indemnity against any claim that may be made against Parent or the
Exchange Agent with respect to such Certificate alleged to have been lost,
stolen, or destroyed.
     (g) No dividends or other distributions declared or made after the
Effective Time with respect to Parent Common Stock, with a record date after the
Effective Time, shall be paid to the holder of any unsurrendered Certificate,
and no cash payment in lieu of fractional             shares shall be paid to
any such holder pursuant to Section 2.5(h), unless and until the holder of such
Certificate shall surrender such Certificate in accordance with Section 2.5(c)
(or shall otherwise be entitled to payment pursuant to Section 2.5(d)). Subject
to applicable Laws, following surrender of any such Certificate, there shall be
paid to the holder of the certificates representing whole shares of Parent
Common Stock issued in exchange therefor, without interest, (i) the amount of
any cash payable with respect to a fractional share of Parent Common Stock to
which such holder is entitled pursuant to Section 2.5(h) and the amount of
dividends or other distributions with a record date after the Effective Time
theretofore paid with respect to such whole shares of Parent Common Stock and
(ii) at the appropriate payment date, the amount of dividends or other
distributions, with a record date after the Effective Time but prior to
surrender and a payment date occurring after surrender, payable with respect to
such whole shares of Parent Common Stock.
     (h) No certificates representing fractional shares of Parent Common Stock,
or book-entry credit of the same, shall be issued upon the surrender for
exchange of Certificates, no dividend or distribution with respect to Parent
Common Stock shall be payable on or with respect to any fractional share and
such fractional share interests shall not entitle the owner thereof to any
rights of a stockholder of Parent. For purposes of this Section 2.5(h), all
fractional shares to which a single holder of shares of Company Common Stock
would be entitled shall be aggregated and calculations shall be rounded to the
fourth decimal point. In lieu of any such fractional share of Parent Common
Stock, each holder of Company Common Stock otherwise entitled to a fraction of a
share of Parent Common Stock will be entitled to receive from the Exchange Agent
a cash payment in an amount, rounded to the nearest cent, equal to the product
of (i) such fractional part of a share of Parent Common Stock multiplied by
(ii) an amount equal to

- 16 -



--------------------------------------------------------------------------------



 



the last closing sale price for Parent Common Stock on NASDAQ, as reported in
The Wall Street Journal, on the last Business Day immediately preceding the
Effective Time (the “Parent Share Cash Value”).
     2.6 Exchange of Merger Subsidiary Common Stock. From and after the
Effective Time, each outstanding certificate previously representing shares of
Merger Subsidiary Common Stock shall be deemed for all purposes to evidence
ownership of and to represent the number of shares of Surviving Corporation
Common Stock into which such shares of Merger Subsidiary Common Stock shall have
been converted. Promptly after the Effective Time, the Surviving Corporation
shall issue to Parent a stock certificate or certificates representing such
shares of Surviving Corporation Common Stock in exchange for the certificate or
certificates that formerly represented shares of Merger Subsidiary Common Stock,
which shall be cancelled.
     2.7 Company Stock Purchase Rights.
     (a) The Company shall take all necessary action to cause all outstanding
Company Stock Purchase Rights to become fully exercisable or “vested” as of
immediately prior to the Effective Time.
     (b) Notwithstanding any provision to the contrary, any Company Stock
Purchase Right not exercised prior to the Effective Time, shall be terminated
and cancelled as of the Effective Time.
     2.8 Escrow; Reimbursement Fund.
     (a) Escrow Fund. [ ] or another bank designated by Parent (the “Escrow
Agent”) shall act as the depository and agent for the escrow of the Escrow
Shares in connection with the Merger, and Parent and the Stockholder
Representative shall enter into an agreement with the Escrow Agent in the form
of Exhibit B hereto (the “Escrow Agreement”). The Escrow Shares will be held by
the Escrow Agent subject to the terms of this Agreement and the Escrow
Agreement. The Surviving Corporation or Parent shall bear and pay all charges
and expenses owed to the Escrow Agent in connection with the escrow, excluding
any amounts the Company Stockholders may owe to the Escrow Agent. The escrow
shall be available to compensate Parent Indemnified Parties for Indemnifiable
Losses under Article 9 of this Agreement, pursuant to the terms of this
Agreement and the Escrow Agreement (the “Escrow Fund”).
     (b) Reimbursement Fund. On the Closing Date, Parent shall deposit the
Reimbursement Amount to an account designated in writing by the Stockholder
Representative, to be held by the Stockholder Representative for the payment of
expenses incurred by the Stockholder Representative in performing its duties
pursuant to this Agreement and the CVR Agreement (the “Reimbursement Fund”).
Upon the termination or expiration of the CVR Agreement, any of the
Reimbursement Amount originally deposited with the Stockholder Representative at
the Closing that has not been validly retained by the Stockholder Representative
pursuant to the terms of this Agreement and the CVR Agreement, shall be returned
by the Stockholder Representative to the Exchange Agent for distribution by the
Exchange Agent to the Company Stockholders based on their respective pro rata
portions of Reimbursement Amount.

- 17 -



--------------------------------------------------------------------------------



 



     (c) Escrow Deposit; Reimbursement Fund Deposit. Each Company Stockholder
will be deemed to have contributed his, her or its pro rata portion of the
Escrow Shares and the Reimbursement Amount to the Escrow Fund and the
Reimbursement Fund, respectively.
     2.9 Assignment of Escrow. The rights and interests of the Company
Stockholders in the Escrow shall not be represented by any certificate or
instrument, and no portion of such rights or interest in the Escrow may be sold,
assigned, pledged, distributed or otherwise transferred, without the prior
written consent of Parent.
     2.10 Certificate of Incorporation and Bylaws of the Surviving Corporation.
The Certificate of Incorporation of the Company in effect immediately prior to
the Effective Time, shall be the Certificate of Incorporation of the Surviving
Corporation after the Effective Time until thereafter amended. The Bylaws of the
Company as in effect immediately prior to the Effective Time, shall be the
Bylaws of the Surviving Corporation until thereafter amended in accordance with
applicable Law, the Articles of Incorporation of the Surviving Corporation and
such Bylaws.
     2.11 Directors and Officers of the Surviving Corporation. Immediately prior
to the Effective Time, the Company’s directors and officers shall resign, and
the directors and officers of Merger Subsidiary immediately prior to the
Effective Time shall be the directors and officers of the Surviving Corporation,
until their respective successors are duly elected and qualified or until their
earlier death, resignation or removal in accordance with the Articles of
Incorporation and Bylaws of the Surviving Corporation.
     2.12 Required Withholding. The Exchange Agent or Surviving Corporation
shall be entitled to deduct and withhold from any consideration payable or
otherwise deliverable pursuant to this Agreement to any holder or former holder
of Company Common Stock such amounts as may be required to be deducted or
withheld therefrom under the Code or under any provision of state, local or
foreign tax Law or under any other applicable legal requirement. To the extent
such amounts are so deducted or withheld, the amount of such consideration shall
be treated for all purposes under this Agreement as having been paid to the
Person to whom such consideration would otherwise have been paid. The Company
shall promptly deliver to Parent and the Exchange Agent information reasonably
requested after the date hereof to determine the amounts so required to be
deducted or withheld.
ARTICLE 3
CLOSING
     3.1 Time and Place. The closing of the Merger (the “Closing”) shall take
place at 10 a.m., Central Time, at the offices of Fredrikson & Byron, P.A., 200
South Sixth Street, Suite 4000, Minneapolis, Minnesota 55402 in accordance with
the timing described in Section 2.2 hereof. The date on which the Closing
actually occurs is herein referred to as the “Closing Date.” The Closing shall
take place by electronic exchange of signature pages, or in such other manner or
at such place as the parties hereto may agree.
     3.2 Filings at the Closing. In connection with the Closing, the Company and
Merger Subsidiary shall cause the Certificate of Merger to be filed in
accordance with Section 2.2, and

- 18 -



--------------------------------------------------------------------------------



 



shall take any and all other lawful actions and do any and all other lawful
things necessary to cause the Merger to become effective.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as set forth in a document of even date herewith and concurrently
delivered herewith (the “Company Disclosure Schedule”) that shall identify by
section number the provision of this Agreement to which each exception relates,
the Company hereby makes the following representations and warranties to Parent
and Merger Subsidiary. The disclosures in any section or subsection of the
Company Disclosure Schedule shall qualify only the corresponding section or
subsection of this Agreement and any other sections where the applicability
thereof is reasonably apparent from the face of such Company Disclosure Schedule
and is cross-referenced:
     4.1 Listing of Certain Assets and Data.
     (a) Real Property. Section 4.1A of the Company Disclosure Schedule sets
forth a description of all real property owned, leased or subject to option, of
record or beneficially, by the Company or otherwise used by the Company in the
conduct of its business. Prior to the date of this Agreement, the Company has
delivered to Parent true and complete copies of the purchase agreements, leases,
or options relating to such real property.
     (b) Equipment. Section 4.1B of the Company Disclosure Schedule sets forth a
list of all material items of machinery, equipment, tools and dies, furniture,
fixtures, spare parts, vehicles and other similar property and assets owned,
leased or otherwise used by the Company, specifically identifying (i) those
owned items carried on the books of the Company at a book value in excess of
$5,000 and (ii) those items under leases with total remaining lease payments due
in excess of $5,000. Prior to the date of this Agreement, the Company has
delivered to Parent true and complete copies of all currently effective leases,
conditional sales agreements or other similar documents concerning the items
listed in Section 4.1B of the Company Disclosure Schedule.
     (c) Patents, Trademarks, Formulas, Etc. Section 4.1C of the Company
Disclosure Schedule sets forth a list of (i) all of the Company’s patents and
patent applications, and any applications and registrations for trademarks,
service marks, and copyrights which are owned by or licensed to the Company
(“Company Registered Intellectual Property”), and specifies, where applicable,
the jurisdictions in which each such item of Company Registered Intellectual
Property is pending or has been issued or registered, and the registration,
patent or serial number, (ii) all license agreements pursuant to which any of
the foregoing has been licensed by the Company to a third party, and (iii) all
license agreements pursuant to which a third party has licensed to the Company
any Intellectual Property (other than customary end-user license agreements for
commercially available software), and specifies, where applicable, the
jurisdictions in which each such item of Company Intellectual Property has been
issued or registered, and the registration, patent or serial number. Prior to
the date of this Agreement, the Company has made available for review by
Parent’s patent counsel true and complete

- 19 -



--------------------------------------------------------------------------------



 



copies of all issuances, registrations, applications and certificates regarding
all Company Registered Intellectual Property, true and complete copies of all
Contracts with employees or others relating in whole or in part to disclosure,
assignment or patenting of inventions or discoveries, confidential or
proprietary information, product formulas or other categories of know how, and
has delivered to Parent true and complete copies of all patent, trademark, trade
name, copyright, trade secret or other Intellectual Property licenses granted at
any time by or to the Company or any other agreement (or if an oral agreement,
written descriptions thereof) related directly or indirectly to Company
Intellectual Property.
     (d) Certain Leases, Agreements, Etc. Section 4.1D of the Company Disclosure
Schedule sets forth a list (including, in the case of oral arrangements, a
written description of all material terms thereof) of each lease, Contract or
other commitment, written or otherwise, to which the Company is a party (other
than leases, Contracts, or commitments furnished pursuant to other paragraphs of
this Section 4.1), which has not yet been fully performed, involving:
     (i) The purchase of any services, raw materials, supplies or equipment,
exclusive of (x) purchase orders for the purchase of products or services
required in the ordinary course of business involving payment of less than
$5,000 per quarter or an aggregate of less than $20,000, and (y) purchase orders
not in the ordinary course of business involving payment of less than $5,000
individually or $20,000 in the aggregate for similar items;
     (ii) The sale of assets, products or services not in the ordinary course of
business involving a value estimated at more than $20,000 or any Contract for
provision of service warranties, sales credits, product returns, or discounts,
warehouse allowances, advertising allowances or promotional services;
     (iii) Any research and development activities or clinical studies.
Prior to the date of this Agreement, the Company has delivered to Parent true
and complete copies of all written agreements identified in Section 4.1D of the
Company Disclosure Schedule.
     (e) Permits, Licenses, Etc. Section 4.1E of the Company Disclosure Schedule
sets forth a list of all permits, clearances, licenses, approvals or similar
permissions, including those involving the FDA or similar state or foreign
agencies, including notified bodies, held by the Company. Prior to the date of
this Agreement, the Company has delivered to Parent true and complete copies of
all permits, licenses, clearances, approvals or other documents identified in
Section 4.1E of the Company Disclosure Schedule, to the extent the Company is
able to obtain the same through the exercise of commercially reasonable efforts.
     (f) Banks and Depositories. Section 4.1F of the Company Disclosure Schedule
sets forth a list of each bank, broker or other depository with which the
Company has an account or safe deposit box, the names and numbers of such
accounts or

- 20 -



--------------------------------------------------------------------------------



 



boxes and the names of all persons authorized to draw or execute transactions on
such accounts.
     (g) Loans and Credit Agreements, Etc. Section 4.1G of the Company
Disclosure Schedule sets forth a list of all outstanding mortgages, promissory
notes, evidences of indebtedness, deeds of trust, indentures, loan or credit
agreements or similar instruments for money borrowed, excluding normal trade
credit, to which the Company is a party (as lender or borrower), written or
otherwise, and all amendments or modifications, if any, thereof. Prior to the
date of this Agreement, the Company has delivered to Parent true and complete
copies of all documents identified in Section 4.1G of the Company Disclosure
Schedule.
     (h) Insurance Policies and Claims. Section 4.1H of the Company Disclosure
Schedule sets forth a list, including the term and a general description of the
coverages thereof, of all policies of insurance maintained by the Company for
its benefit and covering its officers, directors, employees, agents, properties,
buildings, machinery, equipment, furniture, fixtures or operations (other than
insurance Contracts described in Section 4.1(j) below). No claims have been made
by the Company under any such policy of insurance since January 1, 2005. Prior
to the date of this Agreement, the Company has delivered to Parent true and
complete copies of all policies of insurance identified in Section 4.1H of the
Company Disclosure Schedule.
     (i) Certain Employees. Section 4.1I of the Company Disclosure Schedule sets
forth the names of all former employees (other than hourly employees) of the
Company whose employment has terminated either voluntarily or involuntarily
pursuant to this Agreement or otherwise by the Company during the preceding
twelve-month period.
     (j) Employee Plans. Section 4.1J of the Company Disclosure Schedule sets
forth a list of all Employee Plans maintained for or by the Company or with
respect to its employees. Prior to the date of this Agreement, the Company has
made available to Parent true and complete copies of all written governing
documents with respect to the Employee Plans listed in Section 4.1J of the
Company Disclosure Schedule.
     (k) Powers of Attorney. Section 4.1K of the Company Disclosure Schedule
sets forth the names of all persons, if any, holding powers of attorney from the
Company and a description of the scope of each such power of attorney.
     (l) Taxes. Prior to the date of this Agreement, the Company has delivered
or made available to Parent true and complete copies of all tax, assessment or
information reports and returns filed by or on behalf of the Company with any
jurisdiction for any taxable periods for which the statute of limitations has
not expired with respect to income tax reports and returns, or during the last
twelve months with respect to non-income tax reports and returns of the Company
and all correspondence to or from taxing authorities for any taxable periods for
which the statute of limitations has not expired.
     4.2 Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the Laws of the State of Delaware. The
Company has all requisite

- 21 -



--------------------------------------------------------------------------------



 



corporate power and authority to own, lease, and operate its properties and to
carry on its business as now being conducted. The Company is duly qualified and
in good standing to do business in each jurisdiction in which the property
owned, leased, or operated by it or the nature of the business conducted by it
makes such qualification necessary. The Company has heretofore delivered to
Parent or its advisors complete and accurate copies of the Certificate of
Incorporation and Bylaws of the Company, as currently in effect, and each of the
organizational documents and agreements defining the rights of the Company with
respect to any joint ventures, partnerships or other business in which the
Company owns a less-than-50% interest. The Company does not have any Subsidiary
or, directly or indirectly, own or control or have any equity, partnership, or
other ownership interest in any corporation, partnership, joint venture, or
other business association or entity.
     4.3 Authorization. The Company has all necessary corporate power and
authority to execute and deliver this Agreement and the other agreements
contemplated hereby to which the Company is a party. The Required Company
Stockholder Vote is the only vote or approval of the Company Stockholders
necessary to adopt this Agreement, approve the Merger, consummate the Merger and
the other transactions contemplated hereby. The execution and delivery by the
Company of this Agreement and the other agreements contemplated hereby to which
the Company is a party, and the consummation by the Company of the transactions
contemplated hereby and thereby, have been duly and validly authorized and
approved by the Company’s Board of Directors and, subject to obtaining the
Required Company Stockholder Vote, no other action of the Company’s Board of
Directors or Company Stockholders, or corporate proceeding on the part of the
Company, is necessary to authorize this Agreement, and no other action of the
Company’s Board of Directors or of Company Stockholders, or corporate action on
the part of the Company, is necessary to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company and, constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to Laws of general application relating to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws affecting
creditors rights generally, general equitable principles (whether considered in
a proceeding in equity or law) and the discretion of courts in granting
equitable remedies.
     4.4 Capitalization.
     (a) Section 4.4 of the Company Disclosure Schedule accurately sets forth
the authorized and outstanding capital stock of the Company and the class and
number of shares held by each holder of the capital stock of the Company. All of
the issued and outstanding shares of capital stock of the Company have been duly
authorized, are validly issued, fully paid and nonassessable, and were not
issued in violation of any Law or the preemptive or similar rights of any
Person.
     (b) Section 4.4 of the Company Disclosure Schedule sets forth a complete
and accurate list of all Company Stock Purchase Rights, including the name of
the holder, the date of grant, acquisition price, number and type of shares,
exercisability schedule, and, in the case of options to purchase Company Common
Stock, the type of option under the Code. All outstanding Company

- 22 -



--------------------------------------------------------------------------------



 



Stock Purchase Rights are duly authorized and were not issued in violation of
any applicable Laws or the preemptive or similar rights of any Person.
     (c) Except as disclosed in Section 4.4 of the Company Disclosure Schedule,
there are no outstanding Company Stock Purchase Rights, or other authorized
options, warrants, rights, Contracts, pledges, calls, puts, rights to subscribe,
conversion rights, rights to purchase, exchange rights, phantom stock or other
agreements or commitments to which the Company is a party or which is binding
upon the Company providing for the issuance, disposition or acquisition of any
of its equity or any rights or interests exercisable therefor.
     (d) Other than the obtaining of the Required Company Stockholder Vote, no
consent of holders of other Company Securities is required to carry out the
provisions of Article 2 of this Agreement.
     4.5 Financial Statements. The Company Disclosure Schedule includes a true
and complete copy of (i) the Company’s audited financial statements as of and
for the year ended December 31, 2010 (the “Audited Financial Statements”),
including a balance sheet as of such date (the “Audited Balance Sheet”), and
(ii) the Company’s unaudited financial statements as of and for the 2-month
period ended February 28, 2011 (the “Interim Financial Statements”), including a
balance sheet as of such date (the “Interim Balance Sheet”) (the Audited
Financial Statements, the Interim Financial Statements together referred to as
the “Company Financial Statements”). The Company Financial Statements: (i) were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto)
subject, in the case of unaudited interim financial statements, to the absence
of notes and to year-end adjustments, (ii) fairly present in all material
respects the financial position of the Company as of the dates thereof and the
income, cash flows, and changes in Stockholders’ equity for the periods involved
(except as otherwise noted therein or in the notes thereto) subject, in the case
of unaudited interim financial statements, to the absence of notes and year-end
adjustments. The statements of earnings included in the Company Financial
Statements do not contain any items of special or nonrecurring income or any
other income not earned in the ordinary course of business required to be
disclosed separately in accordance with GAAP, except as expressly specified in
the applicable statement of operations or notes thereto.
     4.6 Absence of Undisclosed Liabilities. Other than those liabilities of the
Company set forth on Section 4.6 of the Company Disclosure Schedule (the
“Liabilities”), there are no debts, liabilities or claims against the Company,
or legal basis therefor (whether accrued, absolute, contingent, or otherwise,
and whether due or to become due), including, but not limited to, liabilities on
account of taxes, other governmental charges, duties, penalties, interest or
fines, except (i) liabilities or obligations that are accrued or reserved
against in the Audited Balance Sheet or the Interim Balance Sheet in accordance
with GAAP and (ii) liabilities incurred since December 31, 2010, in the ordinary
course of business and of a type and in an amount consistent with past practice.
     4.7 Consents and Approvals. The authorization and approval by the Company’s
Board of Directors and the execution and delivery by the Company of this
Agreement and the other agreements contemplated hereby to which the Company is a
party and, subject to any applicable requirements of the HSR Act and similar
Laws of foreign countries, if applicable, and

- 23 -



--------------------------------------------------------------------------------



 



obtaining the Required Company Stockholder Vote, the consummation by the Company
of the transactions contemplated hereby and thereby, will not: (a) violate any
provision of the Articles of Incorporation or Bylaws of the Company; (b) violate
any statute, Law, rule, regulation, order, or decree of any federal, state,
local, or foreign governmental or regulatory body or authority (including, but
not limited to, the FDA or any applicable notified bodies, including those in
foreign jurisdictions, whether or not such notified bodies are governmental
entities) (a “Governmental Body”) or any nongovernmental self-regulatory agency
by which the Company or any of its properties or assets may be bound;
(c) require any filing (except for the filing and recordation of appropriate
merger documents as required by the DGCL and by the relevant authorities of
other states in which the Company is authorized to do business) with or permit,
consent, or approval to be obtained from any Governmental Body or any
nongovernmental self-regulatory agency; or (d) except as disclosed on
Section 4.7 of the Company Disclosure Schedule, result in any violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default under, result in the loss of any benefit under, or give rise to any
right of termination, cancellation, increased payments, or acceleration under,
or result in the creation of any Lien on any of the properties or assets of the
Company under, any of the terms, conditions, or provisions of any note, bond,
mortgage, indenture, license, franchise, permit, authorization, Contract or
other instrument or obligation to which the Company is a party, or by which it
or any of its properties or assets may be bound.
     4.8 Compliance with Laws.
     (a) The Company is not in default or violation of any applicable federal,
state, local, or foreign Laws, ordinances, regulations, interpretations,
judgments, decrees, injunctions, permits, licenses, certificates, governmental
requirements, orders, codes, standards or other similar items (including
Environmental Laws or Regulations) of any court or other Governmental Body,
except for such noncompliance as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect. Except as set
forth in Section 4.8(a) of the Company Disclosure Schedule, no written notice
has been received by the Company from any Governmental Body or any Person
alleging a violation of or liability under any applicable Law. The Company holds
to the extent legally required, all permits, licenses, variances, clearances,
consents, commissions, franchises, exemptions, orders and approvals from
Governmental Bodies (collectively, “Company Permits”) that are material to the
operation of the Company. As of the date of this Agreement, no suspension or
cancellation of any of the Company Permits is pending or, to the Knowledge of
the Company, threatened. The Company and its Subsidiaries are in compliance in
all material respects with the terms of the Company Permits.
     (b) Neither the Company nor, to the Knowledge of the Company, any Company
Partner, with respect to work performed for the benefit of the Company, has
received any notice or other communication from the FDA or any other
Governmental Body alleging any violation by the Company or any Company Partner,
with respect to work performed for the benefit of the Company, of any applicable
Laws within the jurisdiction of the FDA or any comparable state or foreign
Governmental Body, including any failure to maintain systems and programs
adequate to ensure compliance with any applicable Law. All clinical trials to
the extent conducted by the Company or on behalf of the Company by a Company
Partner or otherwise have been and are being

- 24 -



--------------------------------------------------------------------------------



 



conducted in material compliance with the International Conference on
Harmonization (“ICH”) E6: Good Clinical Practices Consolidated Guideline, and
with 21 C.F.R. Parts 50, 54, 56, and 312, and the provisions governing the
privacy of patient medical records under the Health Insurance Portability and
Accountability Act of 1996 and the implementing regulations of the United States
Department of Health and Human Services, and all comparable foreign Laws.
Neither the Company nor, to the Knowledge of the Company, anyone acting on
behalf of the Company (including a Company Partner), has received any notice
that the FDA or any other Governmental Body or institutional review board has
initiated, or threatened to initiate, any clinical hold or other action to
suspend any clinical trial or suspend or terminate any Investigational New Drug
(“IND”) (or foreign equivalent thereof) sponsored by the Company or any Company
Partner.
     (c) To the Company’s Knowledge, all clinical trials performed in connection
with or as the basis for any submission to the FDA or other comparable
Governmental Body, filed under an IND, Clinical Trial Application (“CTA”), or
other foreign equivalent or that the Company anticipates will be submitted to
the FDA or other comparable Governmental Body have been conducted in accordance,
in all material respects, with applicable Good Laboratory Practice (“GLP”)
requirements as set forth in 21 C.F.R. Part 58 (but only to the extent that such
preclinical tests are required by 21 C.F.R. Part 58 to be conducted in
accordance with GLP requirements). To the Company’s Knowledge, all manufacturing
operations conducted by or for the benefit of, the Company by a Company Partner
or otherwise have been and are being conducted in accordance, in all material
respects, with applicable current Good Manufacturing Practices. Neither the
Company nor any entity acting on the Company’s behalf is marketing,
distributing, selling or otherwise commercializing any product candidate subject
to the jurisdiction of the FDA under the FDCA and/or the PHSA or has done so.
The Company owns, or has the exclusive right to use, all data resulting from or
arising out of clinical trials performed by or on behalf of the Company relating
to any Product Candidate.
     (d) The Company has, prior to the execution of this Agreement, made
available to Parent (i) any books and records concerning any oral or written
communication received by the Company from the FDA or any comparable state or
foreign Governmental Body in the last five (5) years, including any and all
reports of telephone conversations, visits and inspections, and any notice of
intention to conduct an inspection, (ii) any books and records relating to
clinical studies conducted by the Company or on behalf of the Company by a
Company Partner or otherwise, (iii) to the Knowledge of the Company, all
information about adverse drug experiences obtained or otherwise received by the
Company from any source, in the United States or outside the United States,
including information derived from clinical investigations, reports in the
scientific literature, and unpublished scientific papers, relating to any
Product Candidate, and (iv) all audit reports relating to Product Candidates
that are in its possession and are material to assessing compliance with all
Laws within the jurisdiction of FDA or any comparable state or foreign
Governmental Body. The Company has not received any notices of inspectional
observations (including those recorded on form FDA 483), establishment
inspection reports, warning letters, untitled letters, or any other documents

- 25 -



--------------------------------------------------------------------------------



 



issued by the FDA or any comparable state or foreign Governmental Body that
indicate or suggest lack of compliance with any applicable Law by the Company or
by any entity acting on the Company’s behalf (including a Company Partner).
     (e) At no time has the Company made a commercial sale of a product or had
any products in distribution.
     (f) As to each Product Candidate for which a biological license
application, new drug application, IND application or similar state or foreign
regulatory application has been submitted, filed or approved, to the Company’s
Knowledge, the Company is in substantial compliance with 21 U.S.C. §355 and 21
C.F.R. Parts 312 or 314 et seq., respectively, and similar Laws and all terms
and conditions of such applications. None of the Company, nor to the Knowledge
of the Company, any officer, employee or agent of the Company has been convicted
of any crime or engaged in any conduct that would reasonably be expected to
result in or that has resulted in (i) debarment under 21 U.S.C. Section 335a or
any similar Law, or (ii) exclusion from participating in the federal health care
programs under Section 1128 of the Social Security Act or any similar Law. In
addition, to the Knowledge of the Company, the Company is in substantial
compliance with all applicable registration and listing requirements promulgated
by the FDCA.
     (g) None of the Company or any officer, employee or agent of the Company,
to the Knowledge of the Company, has made an untrue statement of a material fact
or fraudulent statement to the FDA or any other Governmental Body, failed to
disclose a material fact required to be disclosed to the FDA or any other
Governmental Body, or committed any act, made any statement, or failed to make
any statement, that would reasonably be expected to provide a basis for the FDA
to invoke its policy respecting “Fraud, Untrue Statements of Material Fact,
Bribery, and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) or any similar policy.
     (h) To the Knowledge of the Company, there are no lawsuits or other legal
proceedings, whether judicial or administrative, pending or threatened against
the Company with respect to any alleged injuries to a participant in any
clinical trial conducted by the Company or on behalf of the Company by a Company
Partner or otherwise.
     (i) Section 4.8(i) of the Company Disclosure Schedule sets forth all
investigational new drug applications, biologics license applications and other
product license applications and product licenses of the Company. All biological
materials utilized by the Company in its businesses are and have been at all
times used, maintained and stored in compliance in all material respects with
standard industry practice and all applicable Laws, including the FDCA and the
PHSA.
     (j) Neither the Company, nor any of its officers or directors, is: (i) a
person or entity that appears on the Specially Designated Nationals and Blocked
Persons List (the SDN List) maintained by the Office of Foreign Assets Control
of the U.S. Department of the Treasury (OFAC); or (ii) a person, country, or
entity with whom a U.S. person (as defined by the laws and regulations
administered by OFAC, 31 C.F.R. Parts 500-598 (the “OFAC Regulations”)) or a
person subject to the jurisdiction of the United States (as

- 26 -



--------------------------------------------------------------------------------



 



defined by the OFAC Regulations) is otherwise prohibited from dealing under the
OFAC Regulations (a “Sanctions Target”). The Company is not, directly or
indirectly, owned or controlled by, or under common control with, or acting for
the benefit of or on behalf of any Sanctions Target. The Company is not located
in or incorporated in Iran, Sudan, Syria, Cuba, the Union of Myanmar or North
Korea. The Company has materially complied, and is in material compliance, with
all national and international laws, statutes, orders, rules, regulations and
requirements promulgated by any Governmental Body with regard to the exportation
of goods, technology or software. Specifically, the Company has not, during the
past five (5) years, exported or reexported any goods or technology or software
in any manner that violates any applicable national or international export
control regulations or sanctions, including, but not limited to, the United
States Export Administration Regulations, 15 C.F.R. Parts 730-774, and the OFAC
Regulations.
     (k) Neither the Company nor any of its directors, employees or officers,
and to the Company’s Knowledge, no agents, consultants or distributors engaged
by the Company (a) has used or is using any corporate funds for any illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (b) has used or is using any corporate funds for any direct
or indirect unlawful payments to any foreign or domestic Government Official or
employee, (c) has violated or is violating any provision of the US Foreign
Corrupt Practices Act of 1977, as amended (including the rules and regulations
issued thereunder) or any other law, rule, regulation, or other legally binding
measure of any jurisdiction that relates to bribery or corruption (collectively,
“Anti-Bribery Laws”), (d) has established or maintained, or is maintaining, any
unlawful fund of corporate monies or other properties, (e) has made any bribe,
unlawful rebate, unlawful payoff, influence payment, kickback or other unlawful
payment of any nature in furtherance of an offer, payment, promise to pay,
authorization, or ratification of the payment, directly or indirectly, of any
gift, money or anything of value to a Government Official to secure any improper
advantage (within the meaning of such term under any applicable Anti-Bribery
Law) or to obtain or retain business, or (f) has otherwise taken any action that
has caused, or would reasonably be expected to cause the Company to be in
violation of any applicable Anti-Bribery Law. The Company has established and
maintains a compliance program, internal controls and procedures appropriate for
compliance with the Anti-Bribery Laws.
     (l) The Company is and at all times has been in material compliance with
federal or state criminal or civil Laws (including the federal Anti-Kickback
Statute (42 U.S.C. §1320a-7b), Stark Law (42 U.S.C. §1395nn), Federal False
Claims Act (31 U.S.C. §3729 et seq.), Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. §1320d et seq., and any comparable state
or local laws), and the regulations promulgated pursuant to such Laws, or which
are cause for civil or criminal penalties or mandatory or permissive exclusion
from Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of
the Social Security Act) or any other state or federal health care program
(each, a “Program”). To the Knowledge of the Company, there is no civil,
criminal, administrative or other action, suit, demand, claim, hearing,
investigation, proceeding, notice or demand (a “Proceeding”) (i) excluding any
sealed Proceeding, pending or received, (ii) in the case of a sealed Proceeding,
pending or received, or (iii) in the case of any Proceeding, threatened, in each
case against the Company, that could reasonably be

- 27 -



--------------------------------------------------------------------------------



 



expected to result in its exclusion from participation in any Program or other
third party payment programs in which the Company participates.
     (m) The Company is not the subject of any pending or, to the Knowledge of
the Company, threatened investigation in respect of the Company or the Company’s
products by the FDA pursuant to its “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities” Final Policy set forth in 56 Fed. Reg. 46191
(September 10, 1991) and any amendments thereto. Neither the Company, nor any
officer, employee, or to the Knowledge of the Company, any agent of the Company,
or any other person acting on such agent’s behalf, has directly or indirectly,
given or agreed to give any gift or similar benefit to any customer, supplier,
governmental employee or other person who is or may be in a position to help or
hinder the business of the Company (or assist the Company in connection with any
actual or proposed transaction) in violation of any applicable law or
regulation.
     4.9 Litigation. Except as listed in Section 4.9 of the Company Disclosure
Schedule, there is not now, and since January 1, 2008 there have not been, any
claims, actions, suits, proceedings, investigations or reviews of any kind,
pending or, to the Knowledge of the Company, threatened against the Company or
against any of their respective assets or properties or against any of their
respective officers or directors in their capacities as officers or directors of
the Company.
     4.10 Absence of Material Adverse Changes. Except as reflected in the
Interim Financial Statements, since December 31, 2010, there has not been any
(a) Company Material Adverse Effect; (b) damage, destruction, or loss, not
covered by insurance, that would constitute a Company Material Adverse Effect;
or (c) material change by the Company in accounting methods or principles used
for financial reporting purposes, except as required by a change in applicable
Law or GAAP and concurred with by the Company’s independent public accountants.
     4.11 Taxes. (a) All federal, state, local and foreign Tax Returns required
to be filed by or on behalf of the Company and each affiliated, combined,
consolidated or unitary group of which the Company is a member (a “Company
Group”) have been timely filed, and all returns filed are complete and accurate
in all material respects; (b) all Taxes due and owing by the Company or any
Company Group have been paid, and all Taxes that have accrued but that are not
yet due and owing have been adequately reserved for in the Audited Balance Sheet
or the Interim Balance Sheet in accordance with GAAP; (c) to the Company’s
Knowledge, there is no presently pending, contemplated or scheduled audit
examination, deficiency, refund litigation, proposed adjustment or matter in
controversy with respect to any Taxes due and owing by the Company or any
Company Group; (d) the Company has not filed any waiver of the statute of
limitations applicable to the assessment or collection of any Tax; (e) all
assessments for Taxes due and owing by the Company or any Company Group with
respect to completed and settled examinations or concluded litigation have been
paid; (f) the Company is not a party to any tax indemnity agreement, tax sharing
agreement or other agreement under which the Company could become liable to
another person as a result of the imposition of a Tax upon any person, or the
assessment or collection of such a Tax; (g) the Company has complied in all
material respects with all rules and regulations relating to the withholding of
Taxes; (h) neither the Company nor any Company Group member is a party to any
Contract or plan that has resulted or would result, individually or in the
aggregate, in connection with this Agreement or any change of control of

- 28 -



--------------------------------------------------------------------------------



 



the Company or any Company Group member in the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code; and (i) neither the
Company nor any Company Group member has made any payments since December 31,
2007, and is not a party to an agreement that could require it to make any
payments (including any deemed payment of compensation upon exercise of an
option), that would not be fully deductible by reason of Section 162(m) of the
Code.
     4.12 Contracts.
     (a) Section 4.12 of the Company Disclosure Schedule lists (or to the extent
listed in Sections 4.1B, 4.1C, 4.1D, or 4.1G of the Company Disclosure Schedule
a cross-reference is provided in Section 4.12 of the Company Disclosure
Schedule), and the Company has heretofore furnished to Parent complete and
accurate copies of (or, if oral, the Company Disclosure Schedule states all
material provisions of) the following Contracts (the “Material Contracts”) to
which the Company is a party or any of its properties or assets are bound:
     (i) every employment, consulting, severance or change of control Contract
for the benefit of any director, officer, employee, other person or Stockholder
of the Company or any affiliate thereof;
     (ii) Every Contract with physicians, scientific advisory board members or
consultants;
     (iii) every Contract that would reasonably be expected to involve payments
by or to the Company in excess of $5,000 during the Company’s current fiscal
year or in excess of $20,000 in the aggregate during the Company’s next two
fiscal years, or that was not made in the ordinary course of business;
     (iv) any other Contract that requires a payment upon transfer or a change
of control of the Company or otherwise in connection with the transactions
contemplated by this Agreement;
     (v) any Contract containing any covenant (A) limiting in any material
respect the right of the Company to engage in any line of business or
(B) granting any strategic, commercial or distribution rights with respect to a
Company product;
     (vi) any Contract pursuant to which the Company has continuing obligations
to develop any Intellectual Property that will not be owned, in whole or in
part, by the Company; and
     (vii) any Contract with a third party who supplies ingredients, raw
materials or components to the Company that are used in Company Products.
     (b) The Company has performed in all material respects all obligations
required to be performed by it and is not in default in any material respect
under any Material Contract, and such Material Contracts are in full force and
effect on the date hereof and valid and enforceable by the Company in accordance
with their respective

- 29 -



--------------------------------------------------------------------------------



 



terms except as may be limited by Laws affecting creditors’ rights generally or
by judicial limitations on the right to specific performance or other equitable
remedies. There has not been any event of default (or any event or condition
which with notice or the lapse of time, both or otherwise, would constitute an
event of default or give rise to rights of reversion, termination or
acceleration) under any Material Contracts on the part of the Company or, to the
Company’s Knowledge, any party to any thereof, and performance of any such
Material Contract will not have a Company Material Adverse Effect. As of the
date of this Agreement, the Company is not a party to or bound by any Contract
(i) that restricts the Company’s, or after the Merger would restrict the
Surviving Corporation’s or Parent’s, ability to conduct the Company’s business,
(ii) that imposes on the Company any material obligations (including, without
limitation, to pay contingent payments or license fees) not reflected in the
Company Financial Statements, or (iii) that obligates the Company to make any
payment or take any action which would violate any Law.
     4.13 Intellectual Property Rights.
     (a) The Company owns, free and clear of any Lien, or is licensed to use,
all Intellectual Property useful in or necessary to conduct its Business (the
“Company Intellectual Property”) and, except as set forth in Section 4.13A of
the Company Disclosure Schedule, the Company has the exclusive right to use such
Company Intellectual Property.
     (b) No claim has been asserted, or to the Knowledge of the Company,
threatened by any person, with respect to the use of the Company Intellectual
Property by the Company or challenging or questioning the validity or
effectiveness of any license or agreement with respect thereto, and no basis for
any such claim exists.
     (c) Neither the use of the Company Intellectual Property by the Company in
the current or planned conduct of its business, nor the manufacture, marketing,
distribution, use or sale of any current product or service of the Company or of
any product or service identified for development by the Company, infringes on
the Intellectual Property rights of any person.
     (d) Section 4.1C of the Company Disclosure Schedule is complete and
accurate, and all Company Registered Intellectual Property listed in
Section 4.1C of the Company Disclosure Schedule has the status indicated therein
and, unless provided otherwise in Section 4.1C of the Company Disclosure
Schedule, is in good standing and has not been abandoned. The Company has made
all statutorily required filings and payments, if any, to record and maintain
its interests and taken reasonable actions to protect its rights in the Company
Registered Intellectual Property.
     (e) The Company Registered Intellectual Property is valid and to the
Knowledge of the Company, has not been challenged in any judicial or
administrative proceeding.
     (f) To the Knowledge of the Company, no person or entity nor such person’s
or entity’s business or products has infringed or misappropriated any Company

- 30 -



--------------------------------------------------------------------------------



 



Intellectual Property owned by the Company, or currently is infringing or
misappropriating any Company Intellectual Property owned by the Company.
     (g) To the Knowledge of the Company, no employee or consultant of the
Company is subject to or otherwise restricted by any employment, nondisclosure,
assignment of inventions, nonsolicitation of employees or noncompetition
agreement between such employee or consultant and a third party that has been
violated or will be violated as a result of the Merger. Except as set forth in
Section 4.13G of the Company Disclosure Schedule, all employees and consultants
of the Company have signed a confidentiality and assignment of inventions
agreement, true and correct copies of which have been delivered to Parent, and
each such agreement is, and after the Effective Time shall remain, the legal,
binding and enforceable obligation of such employee or consultant.
     (h) Except as set forth in Section 4.1C of the Company Disclosure Schedule,
the Company has not granted any license rights or otherwise transferred to a
third party any Company Intellectual Property owned by the Company, or agreed to
indemnify any third party with respect to any alleged infringement or
misappropriation of any third party’s Intellectual Property by the Company’s
business or products, except in connection with the sale or testing of products
or services of the Company in the ordinary course.
     4.14 Assets. The material fixtures, equipment, facilities and tangible
operating assets of the Company are suitable for the uses for which they are
presently used or intended to be used, free from defects and in good operating
condition (ordinary wear and tear excepted) in all material respects and are
sufficient for the conduct of the Company’s business as currently conducted. All
such assets are being and have been properly and regularly serviced and
maintained by the Company in a manner that would not void or limit the coverage
of any warranty thereon in any material respect. All improvements and
modifications of such facilities by the Company, the Company’s uses of such
facilities and all such facilities and their uses conform to applicable zoning
and building Laws in all material respects. The Company has good, marketable and
insurable title to, or, in the case of leases, valid and subsisting leasehold
interests in, all tangible assets that are reflected on the books and records of
the Company or are used in the operations of the Company, free and clear of any
Liens except Liens for current taxes or assessments not yet due and payable.
     4.15 Accounts Receivable. All accounts and notes receivable shown on the
Interim Balance Sheet are, and all accounts and notes receivable created up to
the Effective Time will be, except to the extent already paid, valid and
collectible (net of reserves therefor reflected on the Interim Balance Sheet)
obligations owing to the Company, not subject to any defenses or set-offs. The
Company has no outstanding, and has not made any arrangements for, any notes or
accounts receivable from any director, officer or Stockholder.
     4.16 Inventories. Except as specifically set forth in Section 4.16 of the
Company Disclosure Schedule, (a) the quantities of all Inventories of the
Company (net of reserves therefor reflected on the Interim Balance Sheet) are
reasonable and balanced in the circumstances of the Company and (b) the
Inventories of the Company are not obsolete, damaged, slow-moving, defective or
excessive. Section 4.16 of the Company Disclosure Schedule sets forth a true and
complete list of the addresses of all warehouses or other facilities

- 31 -



--------------------------------------------------------------------------------



 



and customers in which or with whom Inventories of the Company are located, and
in each such case, indicates whether the facility contains Inventories relating
to the Business.
     4.17 [Reserved].
     4.18 Insurance Policies. All policies of insurance listed in Section 4.1H
of the Company Disclosure Schedule are in full force and effect, have been
issued for the benefit of the Company by properly licensed reputable insurance
carriers, and to the Company’s Knowledge are customary for the assets, business
and operations of the Company. The Company has promptly and properly notified
its insurance carriers of any and all material claims known to it with respect
to its operations or products for which it is insured.
     4.19 Labor Agreements. The Company is not a party to any collective
bargaining agreement with any labor organization. To the Company’s Knowledge,
the Company has not committed any unfair labor practice. There is not currently
pending or, to the Knowledge of the Company, threatened a demand for recognition
from any labor union with respect to, and the Company has no Knowledge of any
attempt that has been made or is being made to organize, any of the persons
employed by the Company. There is no strike, slow-down, work stoppage or
lockout, or to the Company’s Knowledge any threat thereof, by or with respect to
any of the employees of the Company. To the Company’s Knowledge, there is no
strike, slow-down, work stoppage or lockout, or any threat thereof, by or with
respect to any supplier of the Company. The Company has no Knowledge of any
Company employee’s intention to make a claim against the Company, for any
reason, and to the Company’s Knowledge no basis for any such claim exists. No
employee of the Company has notified the Company that he or she intends to
terminate employment with the Company from and after the Closing.
     4.20 Benefit Plans.
     (a) Except as set forth on Section 4.20 of the Company Disclosure Schedule,
the Company does not sponsor, maintain, or contribute to, nor has it, within the
past five years, sponsored, maintained, participated in or contributed to or
been required to contribute to, any “employee pension benefit plan” (“Pension
Plan”), as such term is defined in Section 3(2) of ERISA, including, solely for
the purpose of this subsection, a plan excluded from coverage by Section 4(b)(5)
of ERISA. Any Pension Plan set forth on Section 4.20 of the Company Disclosure
Schedule is in compliance with applicable provisions of ERISA, the Code, and
other applicable Law and the Company has performed in all material respects its
obligations under such Pension Plan, other than any amendment required to be
made to maintain its qualification for which the “remedial amendment period” as
defined in Section 401(b) of the Code has not expired.
     (b) The Company does not sponsor, maintain, participate in or contribute
to, nor has it, within the past five years, sponsored, maintained, participated
in or contributed to or been required to contribute to, any Pension Plan that is
subject to Title IV of ERISA.
     (c) Except as set forth on Section 4.20 of the Company Disclosure Schedule,
the Company does not sponsor, maintain, participate in or contribute to any
“employee welfare benefit plan” (“Welfare Plan”), as such term is defined in
Section 3(1) of ERISA,

- 32 -



--------------------------------------------------------------------------------



 



whether insured or otherwise, and any such Welfare Plan is in compliance in all
material respects with the provisions of ERISA, the Code, and all other
applicable Laws, including, but not limited to, Section 4980B of the Code and
the regulations thereunder, and Part 6 of Subtitle B of Title I of ERISA. The
Company has not established, participated in or contributed to any “voluntary
employees’ beneficiary association” within the meaning of Section 501(c)(9) of
the Code.
     (d) Except as set forth in Sections 4.1I or 4.1J of the Company Disclosure
Schedule or as required by state or federal Laws, the Company does not maintain,
participate in or contribute to any oral or written bonus, profit-sharing,
compensation (incentive or otherwise), commission, stock option, or other
stock-based compensation, retirement, severance, change of control, vacation,
sick or parental leave, dependent care, deferred compensation, cafeteria,
disability, hospitalization, medical, death, retiree, insurance, or other
benefit or welfare or other similar plan, policy, agreement, trust, fund, or
arrangement providing for the remuneration or benefit of all or any employees,
directors or any other person, that is neither a Pension Plan nor a Welfare Plan
(collectively, the “Compensation Plans”).
     (e) With respect to the Pension Plans, Welfare Plans or Compensation Plans
set forth in Section 4.1J of the Company Disclosure Schedule, no event has
occurred and there exists no condition or set of circumstances, in connection
with which the Company would be subject to any material liability under the
terms of such Plans (other than the payment of benefits thereunder), ERISA, the
Code or any other applicable Law.
     (f) The IRS has issued either favorable determination letters or opinion
letters (with respect to any prototype or volume submitted plan document) with
respect to all Company Pension Plans that are intended to be qualified under
Section 401(a) of the Code. The Company has provided to Parent summaries of all
Pension Plans, Welfare Plans, Compensation Plans, and related agreements, and,
where applicable, complete and accurate copies of all annual reports
(Form 5500), favorable determination letters, current summary plan descriptions,
and all employee handbooks or manuals.
     (g) The execution of, and performance of the transactions contemplated in,
this Agreement will not (either alone or upon the occurrence of any additional
or subsequent events) constitute an event under any Pension Plan, Welfare Plan,
Compensation Plan, or other arrangement that will or may result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits, or obligation to fund
benefits. No amount that could be received (whether in cash or property or the
vesting of property) as a result of any of the transactions contemplated by this
Agreement by any employee, officer, or director of the Company or any of its
affiliates who is a “disqualified individual” (as such term is defined in
proposed Treasury Regulation Section 1.280G-1) under any Pension Plan, Welfare
Plan, or Compensation Plan currently in effect would be an “excess parachute
payment” (as such term is defined in Section 280G(b)(1) of the Code).
     (h) Section 409A. Each “nonqualified deferred compensation plan” (as such
term is defined in Section 409A(d)(1) of the Code) has been operated since
January 1, 2005 in good faith compliance with Section 409A of the Code and any
IRS guidance

- 33 -



--------------------------------------------------------------------------------



 



issued with respect thereto. No such nonqualified deferred compensation plan has
been “materially modified” (within the meaning of IRS Notice 2005-1) at any time
after October 3, 2004.
     4.21 Contracts with Related Parties. There are no agreements or contracts
between the Company and any officer, director, or Stockholder of the Company or,
to the Company’s Knowledge, any entity in which any such officer, director or
Stockholder owns a more than five percent (5%) equity interest that would
entitle such Person to receive consideration as a result of the consummation of
the transactions contemplated by this Agreement. There is no physician who will
be entitled to receive consideration as a result of the consummation of the
transactions contemplated by this Agreement.
     4.22 Relations with Certain Parties. Since December 31, 2008, no supplier
of the Company has cancelled any material contract or order for provision of,
and, to the Knowledge of the Company, there has been no threat by any such
supplier not to provide, raw materials, products, supplies, or services to the
Company either prior to or following the Merger.
     4.23 Product Liability Claims. The Company has not incurred any uninsured
or insured Product Liability, or received a claim based upon alleged Product
Liability, with respect to products tested, manufactured, distributed or sold
prior to the Effective Time and, to the Knowledge of the Company, no basis for
any such claim exists. To the Knowledge of the Company, the Company does not
have any liability or obligation with respect to any Product Liability, whether
or not heretofore asserted. The Company has not had any product recalls related
to products tested, manufactured, distributed or sold prior to the Effective
Time.
     4.24 Product Candidate Registration Files. The Company has in its
possession (and the same are included in the Company’s assets) copies of all the
material documentation filed in connection with filings made by the Company for
regulatory approval or registration of the Product Candidate.
     4.25 Environmental Matters. Except in material compliance with all
applicable Laws, (a) there are no Hazardous Materials (as defined below) in, on,
or under any properties owned, leased or used at any time by the Company, and
(b) the Company has not disposed of, emitted, discharged, handled, stored,
transported, used or released any Hazardous Materials, or arranged for the
disposal, discharge, storage or release of any Hazardous Materials, or exposed
any employee or other individual to any Hazardous Materials. The Company has not
received any written notice of any alleged claim, violation of or liability
under any Environmental Law (as defined below) that has not heretofore been
cured or for which there is any remaining material liability. The Company has
available for inspection by Parent all environmental audits and environmental
assessments of any facility owned, leased or used at any time by the Company in
the possession or control of the Company. For the purposes of this Section 4.25,
(i) “Environmental Laws or Regulations” means all legal requirements relating to
pollution, protection of the environment or exposure of any individual to
Hazardous Materials, including Laws and regulations relating to emissions,
discharges, releases or threatened releases of Hazardous Materials, or otherwise
relating to the manufacture, processing, registration, distribution, labeling,
recycling, use, treatment, storage, disposal, transport or handling of Hazardous
Materials, and (ii) “Hazardous Materials” means chemicals, pollutants,
contaminants,

- 34 -



--------------------------------------------------------------------------------



 



wastes, toxic substances, radioactive and biological materials,
asbestos-containing materials (ACM), hazardous substances, petroleum and
petroleum products or any fraction thereof.
     4.26 Business and Marketing Plans. The Company has made available to Parent
all written business plans or marketing programs used in the past or currently
employed by the Company.
     4.27 Absence of Certain Business Practices. Neither the Company nor any
officer, employee or agent of the Company nor, to the Company’s Knowledge, any
other person acting on their behalf, has directly or indirectly, given or agreed
to give any gift or similar benefit to any customer, supplier, governmental
employee or other person who is or may be in a position to help or hinder the
business of the Company (or assist the Company in connection with any actual or
proposed transaction) in violation of any applicable Law or regulation.
     4.28 Minute Books. The Company has previously made available to Parent or
its representatives all of its and its Subsidiaries’ minutes of meetings of and
corporate actions or written consents by the Stockholders, Boards of Directors,
and committees of the Boards of Directors of the Company, and all such minutes,
actions and consents are accurate and complete.
     4.29 No Finders. No act of the Company has given or will give rise to any
claim against any of the parties hereto for a brokerage commission, finder’s
fee, financial advisory fee, investment banking fee or other like payment in
connection with the transactions contemplated herein.
     4.30 State Takeover Laws. The Board of Directors of the Company has
approved this Agreement and the transactions contemplated hereby and has taken
all action necessary to prevent the application of any “fair price,”
“moratorium,” “control share acquisition,” or other similar anti-takeover
statute or regulation, or the provisions of any applicable anti-takeover
provisions in the Articles of Incorporation or Bylaws of the Company, to this
Agreement or any of the transactions contemplated hereby or thereby.
     4.31 HSR Act. The Merger is not subject to the HSR Act.
     4.32 Brokers’ and Finders’ Fees. The Company has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement.
     4.33 Disclosure. Without limitation of the representations and warranties
contained in this Article 4, no representation or warranty by the Company in
this Agreement, and no information disclosed in the Company Disclosure Schedule,
contains any untrue statement of a material fact or, to the Company’s Knowledge,
omits to state a material fact necessary to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading.

- 35 -



--------------------------------------------------------------------------------



 



ARTICLE 5
REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUBSIDIARY
     Parent and Merger Subsidiary hereby jointly and severally make the
following representations and warranties to the Company:
     5.1 Corporate Existence and Authorization.
     (a) Each of Parent and Merger Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation, has the requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. Each of Parent and Merger Subsidiary is duly licensed or qualified to
do business and is in good standing in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased or held under license by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect.
     (b) Each of Parent and Merger Subsidiary has the requisite power and
authority to execute and deliver this Agreement and the other agreements
contemplated hereby to which it is a party, and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the other agreements
contemplated hereby to which it is a party, the performance of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by Board of Directors
of Merger Subsidiary and by Parent as the sole Stockholder of Merger Subsidiary,
and no other proceedings on the part of Parent or Merger Subsidiary are
necessary to authorize the execution, delivery and performance of this Agreement
or the other agreements contemplated hereby to which each is a party, as
applicable, or to consummate the transactions contemplated hereby and thereby.
No vote of the holders of any class or series of Parent’s capital stock or other
securities is necessary for the consummation by Parent of the transactions
contemplated in this Agreement or the other agreements contemplated hereby to
which it is a party. Parent has taken all corporate action necessary to reserve
for issuance a sufficient number of shares of Parent Common Stock for delivery
to the Company Stockholders upon consummation of the Merger.
     (c) This Agreement has been duly and validly executed and delivered by each
of Parent and Merger Subsidiary and constitutes, assuming due authorization,
execution and delivery of this Agreement by the Company, a legal, valid and
binding obligation of each of Parent and Merger Subsidiary, enforceable against
each of them in accordance with its terms, subject to Laws of general
application relating to bankruptcy, insolvency, fraudulent conveyance and other
similar rights affecting creditors rights generally and general equitable
principles. Other than the Merger Subsidiary, Parent has no Subsidiaries.

- 36 -



--------------------------------------------------------------------------------



 



     (d) Parent has delivered to the Company (or made publicly available via
EDGAR) complete and correct copies of the Certificate of Incorporation and
Bylaws Parent and Merger Subsidiary, in each case as amended through the date of
this Agreement.
     5.2 Non-Contravention; Necessary Consents. The authorization and approval
by the Boards of Directors of Parent and Merger Subsidiary, the execution and
delivery by Parent and Merger Subsidiary of this Agreement and the other
agreements contemplated hereby to which Parent or Merger Subsidiary is a party
subject to any applicable requirements of the HSR Act and similar Laws of
foreign countries, and the consummation of the transactions contemplated hereby
and thereby will not:
     (a) conflict with or violate any provision of the Certificate of
Incorporation or Bylaws or other organizational documents of the Parent or
Merger Subsidiary;
     (b) violate any statute, law, rule, regulation, order, or decree of any
Governmental Body or any nongovernmental self-regulatory agency by which Parent
or Merger Subsidiary or any of their respective properties or assets may be
bound;
     (c) require any filing (except for the filing and recordation of
appropriate merger documents as required by the DGCL and applicable federal and
state securities laws) with or permit, consent, or approval to be obtained from
any third party, Governmental Body or any nongovernmental self-regulatory
agency; or
     (d) result in any violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default under, result in the loss of any
benefit under, or give rise to any right of termination, cancellation, increased
payments, or acceleration under, or result in the creation of any Lien on any of
the properties or assets of Parent or Merger Subsidiary under, any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, license,
franchise, permit, authorization, agreement, or other instrument or obligation
to which Parent or Merger Subsidiary is a party, or by which it or any of its
properties or assets may be bound, except with respect to clauses (b) through
(d), for any such conflicts, violations, breaches, defaults or other occurrences
which would not, individual or in the aggregate, prevent or materially delay
consummation of any of the transactions contemplated by this Agreement or
otherwise prevent Parent or Merger Subsidiary from otherwise performing its
obligations under this Agreement.
     5.3 Capitalization.
     (a) The authorized capital stock of Parent consists of (i) 50,000,000
shares of Parent Common Stock, of which 24,392,759 shares are issued and
outstanding as of March 30, 2011. All (i) outstanding shares of Parent Common
Stock are, (ii) additional shares of Parent Common Stock issued after the date
hereof and prior to the Effective Time, if any, will be, and (iii) shares of
Parent Common Stock issued pursuant to this Agreement will be, duly authorized
and validly issued, fully paid and nonassessable, not subject to any preemptive
rights, rights of first refusal or other Liens created by any Person (other than
the Company Stockholders), and issued in compliance with all applicable federal
and state securities Laws.

- 37 -



--------------------------------------------------------------------------------



 



     (b) As of March 30, 2011, there are 6,576,174 shares of Parent Common Stock
reserved for issuance pursuant to the Parent Option Plan, of which there are
outstanding Parent Stock Options to purchase an aggregate of 5,541,982 shares of
Parent Common Stock. All shares of Parent Common Stock subject to issuance as
aforesaid, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable and issued in compliance with all
applicable federal and state securities Laws. Except as set forth above, as of
the date of this Agreement, there are no Parent Stock Purchase Rights and there
are no agreements, arrangements or undertakings of any kind to which Parent is a
party or by which it is bound obligating Parent to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other equity securities of Parent or obligating Parent to issue, grant, extend
or enter into any such agreement, arrangement or undertaking. The Parent Option
Plan that is filed as an exhibit to the Parent Reports is a complete and correct
copy thereof as in effect on the date hereof.
     (c) There are no outstanding contractual obligations of Parent to
repurchase, redeem or otherwise acquire any shares of Parent Common Stock or to
pay any dividend or make any other distribution in respect thereof or to provide
financing to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any Person. As of the date hereof, there are no
voting trusts or other agreements or understandings to which Parent is a party
with respect to the voting of stock of Parent. There are no outstanding notes or
other indebtedness or other securities of Parent having the right to vote (or
convertible into, or exchangeable for, securities having he right to vote) on
any matters on which holders of Parent Common Stock may vote.
     (d) There are no rights of first refusal, co-sale rights or registration
rights granted by Parent with respect to Parent’s capital stock and in effect as
of the date hereof. The execution of this Agreement and consummation of the
Merger and the other transactions contemplated by this Agreement will not result
in the grant of any rights under Parent’s stockholder rights plan nor require
any Parent rights to be exercised, distributed or triggered.
     5.4 Litigation. There is no litigation, suit, proceeding, claim,
arbitration or investigation pending, or as to which Parent or Merger Subsidiary
has received any notice of assertion, against Parent or Merger Subsidiary, nor
is there any injunction, order, judgment, ruling or decree imposed upon Parent
or Merger Subsidiary, in each case, by or before any Governmental Body, that
would, individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect, impair in any material respect the ability of Parent or
Merger Subsidiary to perform their obligations hereunder or prevent, enjoin,
alter or materially delay any of the transactions contemplated by this
Agreement.
     5.5 Parent Reports.
     (a) Parent has filed all Parent Reports required to be filed with the SEC
on or prior to the date hereof. Each Parent Report has complied in all material
respects with the applicable requirements of the Securities Act, and the rules
and regulations promulgated thereunder, and the Exchange Act, and the rules and
regulations

- 38 -



--------------------------------------------------------------------------------



 



promulgated thereunder, as applicable, each as in effect on the date so filed.
None of the Parent Reports (including any financial statements or schedules
included or incorporated by reference therein) contained when filed any untrue
statement of a material fact or omitted or omits, as the case may be, to state a
material fact required to be stated or incorporated by reference therein or
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading.
     (b) The consolidated financial statements of Parent included in the Parent
Reports (the “Parent Financial Statements”) have been prepared in accordance
with GAAP (except, in the case of unaudited interim statements, as indicated in
the notes thereto) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the consolidated financial position of Parent and Merger
Subsidiary as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited interim statements, to normal year-end audit adjustments).
     (c) Since September 30, 2010, except for publicly disclosed matters and
actions taken in connection with this Agreement and the transactions
contemplated hereby, (i) Parent has conducted its business in the ordinary
course, and (ii) there has not been any Parent Material Adverse Effect or any
change, event, development, condition, occurrence or effect that has had or
would reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect. Between September 30, 2010 and the date hereof, no
event has occurred (other than the execution of this Agreement) that requires or
will require Parent to file a Form 8-K with the SEC that has not been filed
prior to the date hereof by Parent.
     (d) No executive officer of Parent has failed in any respect to make the
certifications required of him or her under Section 302, 404 or 906 of the
Sarbanes-Oxley Act with respect to any Parent Report, and each of such
certifications and statements contain no qualification or exceptions to the
matters certified therein other than a knowledge qualification, permitted under
such provision, and have not been modified or withdrawn and neither Parent nor
any of its officers has received any notice from the SEC or any other
Governmental Body questioning or challenging the accuracy, completeness, form or
manner of filing or submission of such certifications. Parent is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act,
and the provisions of the Exchange Act and the Securities Act relating thereto,
as they apply to Parent.
     5.6 Compliance with Legal Requirements. Parent and Merger Subsidiary are in
compliance with all Laws applicable to Parent or Merger Subsidiary, as
applicable, except for such non-compliance as would not, individually or in the
aggregate, reasonably be expected to have a Parent Material Adverse Effect.
Parent hold all permits, licenses, variances, clearances, consents, commissions,
franchises, exemptions, orders and approvals from Governmental Bodies
(collectively, “Parent Permits”) necessary for the lawful conduct of its
business, and all such Parent Permits are valid and in full force and effect,
except where the failure to hold the same or of the same to be valid and in full
force and effect would not, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect. Parent is in compliance with

- 39 -



--------------------------------------------------------------------------------



 



the terms of all Parent Permits, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect.
     5.7 Merger Subsidiary. All outstanding shares of capital stock of Merger
Subsidiary are duly authorized, validly issued, fully paid and nonassessable.
Since the date of its incorporation, Merger Subsidiary has not carried on any
business other than in connection with the entering into of this Agreement and
the agreements contemplated hereby or conducted any operations, and has no
debts, liabilities, obligations, restrictions, disabilities or duties other than
as contemplated by this Agreement and the agreements contemplated hereby, and
the performance of its obligations hereunder and thereunder.
ARTICLE 6
COVENANTS
     6.1 Conduct of Business of the Company. Except as expressly contemplated by
this Agreement, unless Parent shall otherwise consent in writing, during the
period from the date of this Agreement to the Effective Time, the Company will
conduct its operations according to its ordinary and usual course of business,
consistent with past practice and in a manner that preserves the accuracy of the
Company’s representations and warranties herein. The Company will use its
commercially reasonable efforts to preserve substantially intact its Business,
to keep available the services of its officers and key employees and to maintain
satisfactory relationships with licensors, licensees, suppliers, contractors,
distributors, physicians, consultants, customers, and others having
relationships with the Company. The Company will promptly advise Parent of any
change in the management, present or planned business, prospects, properties,
liabilities, results of operations, or financial condition of the Company. The
Company will, prior to distributing or otherwise circulating any notices,
directives, or other communications directed to all or groups of Stockholders,
customers, vendors, employees, distributors, or others associated with the
Company relating to the transactions contemplated hereby or to the operation of
the Company after consummation of such transactions, consult with Parent and
give Parent reasonable opportunity to comment thereon. Without limiting the
generality of the foregoing, and except as otherwise expressly provided in or
contemplated by this Agreement, from the date of this Agreement until the
earlier of the termination of this Agreement or the Effective Time, the Company
will not, without the prior written consent of Parent, do any of the following:
     (a) Except for the Authorized Charter Amendment, amend its Articles of
Incorporation, Bylaws or other governing documents;
     (b) authorize for issuance, issue, sell, pledge, or deliver (whether
through the issuance or granting of additional options, warrants, commitments,
subscriptions, rights to purchase, or otherwise) any stock of any class or any
securities exercisable for the purchase of, or convertible into, shares of stock
of any class (other than (i) the issuance of shares of Company Common Stock
pursuant to the exercise of Company Stock Purchase Rights outstanding on the
date of this Agreement, (ii) the acceleration of vesting of, or repricing of,
Company Stock Purchase Rights in accordance with Section 2.7(a), (iii) the
conversion of any Stock Purchase Rights; and (iv) the issuance of up to
20,000,000 additional shares of Company Common Stock in connection with the Seed
Financing, the conversion of the Stock Purchase Rights and the Debt Conversion
Agreements) (collectively, the “Permitted Issuances”);

- 40 -



--------------------------------------------------------------------------------



 



     (c) split, combine, or reclassify any shares of its capital stock (whether
by merger, consolidation, reorganization or otherwise), declare, set aside, or
pay any dividend or other distribution (whether in cash, stock, or property or
any combination thereof) in respect of its capital stock; or redeem or otherwise
acquire any shares of its capital stock or its other securities; or amend or
alter any material term of any of its outstanding securities (other than as
specifically contemplated by this Agreement);
     (d) other than trade payables incurred in the ordinary course of business
and consistent with past practice (i) create, incur or assume any indebtedness
for borrowed money, or assume, guarantee, endorse, or otherwise agree to become
liable or responsible for the obligations of any other person, or (ii) make any
loans, advances or capital contributions to, or investments in, any other
person; or create, incur or assume any material Lien on any material asset;
     (e) (i) increase in any manner the compensation of any of its directors,
officers, employees, or consultants, or accelerate the payment of any such
compensation, except as required by existing contractual commitments or
applicable Law; (ii) pay or accelerate or otherwise modify the payment, vesting,
exercisability, or other feature or requirement of any pension, retirement
allowance, severance, change of control, stock option, or other employee benefit
to any such director, officer, employee or consultant, except as provided in
Section 2.7(a); or (iii) except as required by existing contractual commitments
or applicable Laws, commit itself to any additional or increased pension,
profit-sharing, bonus, incentive, deferred compensation, group insurance,
severance, change of control, retirement or other benefit, plan, agreement, or
arrangement, or to any employment or consulting agreement, with or for the
benefit of any person, or amend any of such plans or any of such agreements in
existence on the date hereof (except any amendment required by Law);
     (f) except in the ordinary course of business, sell, transfer, distribute
to its Stockholders, mortgage, license, sublicense or otherwise dispose of or
encumber any assets or properties of the Company in any manner;
     (g) acquire or agree to acquire (i) by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business of any corporation, partnership, joint venture, association, or other
business organization or division thereof or (ii) any assets that are material,
individually or in the aggregate, to the Company, considered as a whole, except
purchases of inventory, materials and supplies in the ordinary course of
business and consistent with past practice;
     (h) make or agree to make any capital expenditure or expenditures;
     (i) enter into or terminate, or amend, extend, renew, or otherwise modify
in any material respect (including, but not limited to, by default or by failure
to act) any joint ventures or any other agreements, protocols or work plans
pursuant to agreements with third parties, commitments, or contracts that are
material to the Company (except contracts, agreements or understandings
expressly provided for or contemplated by this Agreement);

- 41 -



--------------------------------------------------------------------------------



 



     (j) enter into or terminate, or amend, extend, renew, or otherwise modify
in any material respect (including, but not limited to, by default or by failure
to act) any distribution, OEM, independent sales representative, noncompetition,
licensing, franchise, research and development, supply, or similar contract,
agreement, or understanding nor any consulting or service contract with any
consulting or service contract with any health care professional or hospital or
other medical office, facility or clinic (except contracts, agreements or
understandings expressly provided for or contemplated by this Agreement), or
enter into any contract, plan, agreement, understanding, arrangement or
obligation that restricts the Company’s, or after the Merger would restrict the
Surviving Corporation’s or Parent’s, ability to conduct any line of business;
     (k) change in any material respect its general credit policy as to sales of
inventories or collection of receivables or its inventory consignment practices;
     (l) remove or permit to be removed from any building, facility, or real
property any material machinery, equipment, fixture, vehicle, or other personal
property or parts thereof, except in the ordinary course of business consistent
with past practice;
     (m) alter or revise its accounting principles, procedures, methods, or
practices in any material respect, except as required by applicable Law or
regulation or by a change in GAAP and concurred with by the Company’s
independent public accountants;
     (n) make or change any election in respect of Taxes, adopt or change any
accounting method in respect of Taxes, file any Tax Return (except as required
to do so by Law) or any amendment to a Tax Return, enter into any closing
agreement, settle any claim or assessment in respect of Taxes, or consent to any
extension or waiver of the limitations period applicable to any claim or
assessment in respect of Taxes;
     (o) institute, settle, or compromise any claim, action, suit, or proceeding
pending or threatened by or against it, at law or in equity or before any
Governmental Body (including, but not limited to, the FDA) or any
nongovernmental self-regulatory agency;
     (p) knowingly take any action, or knowingly fail to take any action, that
is intended or would reasonably be expected to result in any of the conditions
to the Merger set forth in Article 7 not being satisfied on or before the
Outside Date;
     (q) issue any press release or make any public announcement relating to the
subject matter of this Agreement; or
     (r) agree or consent, whether in writing or otherwise, to do any of the
foregoing.
     6.2 Conduct of Business by Parent.
     (a) Parent agrees that during the period from the date of this Agreement to
the Effective Time, except as expressly contemplated by this Agreement or unless
the Company shall otherwise consent in writing, during the period from the date
of this

- 42 -



--------------------------------------------------------------------------------



 



Agreement to the Effective Time, Parent shall, (i) maintain its existence in
good standing under applicable Law and (ii) comply in all material respects with
all applicable Laws wherever its business is conducted, including the timely
filing of all reports, forms or other documents with the SEC required pursuant
to the Securities Act or the Exchange Act.
     (b) Without limiting the foregoing, Parent agrees that during the period
from the date of this Agreement to the Effective Time, Parent shall not (except
as expressly contemplated, permitted or required by this Agreement, or with the
prior written approval of the Company): (i) declare, set aside, make or pay any
dividends or other distributions (whether in cash, stock or property) in respect
of any of its capital stock; (ii) repurchase, redeem or otherwise acquire,
directly or indirectly, any shares of its capital stock or any Parent Stock
Purchase Rights; (iii) issue any additional shares of its capital stock to any
third party; (iv) knowingly take any action, or knowingly fail to take any
action, that is intended or would reasonably be expected to result in any of the
conditions to the Merger set forth in Article 7 not being satisfied on or before
the Outside Date; (v) adopt a plan of complete or partial liquidation or
dissolution; (vi) amend the Parent Certificate of Incorporation or Parent
Bylaws; or (vii) agree to take any of the actions described in this
Section 6.2(b).
     6.3 Access and Information; Confidentiality.
     (a) Access and Information. Except as required pursuant to any
confidentiality agreement or similar agreement or arrangement to which the
Company is a party (in which case the Company shall use all commercially
reasonable efforts to provide acceptable alternative arrangements, not in
violation of such agreement or arrangement, for disclosure to Parent or its
advisors) or pursuant to applicable Law, the Company shall afford to Parent and
to Parent’s accountants, officers, directors, employees, counsel, and other
representatives, reasonable access during normal business hours upon reasonable
prior notice, from the date hereof through the Effective Time, to all of its
properties, books, data, contracts, commitments, and records, and, during such
period, the Company shall furnish promptly to Parent all information concerning
the Company’s businesses, prospects, properties, liabilities, results of
operations, financial condition, product evaluations and testing, pilot studies,
clinical data and studies and evaluations, patient results, regulatory
compliance, officers, employees, third party clinical investigators,
consultants, distributors, customers, suppliers, and others having dealings with
the Company as Parent may reasonably request and reasonable opportunity to
contact and obtain information from such officers, employees, investigators,
consultants, distributors, customers, suppliers, and others having dealings with
the Company as Parent may reasonably request. The Company’s obligation to afford
access and provide information pursuant to the preceding sentence shall include,
without limitation, such access and information as Parent shall deem necessary
to enable Parent, or a third party designated by Parent, to conduct a full audit
of the Company’s product performance and quality, pilot studies, clinical data
and results, patient results, compliance with FDA regulations, policies and
procedures, quality systems compliance, manufacturing scale-up relations and
dealings with third party physicians and other clinical investigators, health
care professionals, medical clinics/offices and consultants, and related
performance, manufacturing, and compliance matters concerning the

- 43 -



--------------------------------------------------------------------------------



 



Company’s products. During the period from the date hereof to the Effective
Time, the parties shall in good faith meet and correspond on a regular basis for
mutual consultation concerning the conduct of the Company’s businesses and, in
connection therewith, Parent shall be entitled to be kept informed concerning,
the Company’s operations and business planning. No information or knowledge
obtained in any investigation or notification pursuant to this Section 6.2 shall
affect or be deemed to modify any representation or warranty contained herein,
the covenants or agreements of the parties hereto or the conditions to the
obligations of the parties hereto under this Agreement.
     (b) Confidentiality. All information obtained by Parent pursuant to Section
6.2(a) shall be subject to the confidentiality and other provisions of that
certain Mutual Confidential Disclosure Agreement between Parent and the Company
dated February 7, 2011 (the “Confidentiality Agreement”).
     6.4 Third Party Consents. The Company will, at its cost and expense, obtain
all approvals and consents of all third parties necessary on the part of the
Company, or otherwise identified by Parent, to promptly consummate the Merger.
     6.5 Expenses. Except as provided otherwise herein, all fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, including the fees and disbursements of counsel, financial advisors and
accountants, shall be paid by the party incurring such fees and expenses;
provided, however, that, in addition to any Permitted Indebtedness assumed by
Parent, if the Merger is consummated Parent shall pay 50% of the audit fees
incurred by the Company.
     6.6 No Solicitation or Negotiation.
     (a) Between the date hereof and the earlier to occur of (x) the termination
of this Agreement, and (y) the Effective Time, the Company will not, and will
cause its officers, directors, employees, agents, representatives and affiliates
not to, directly or indirectly, take any of the following actions with any
Person other than Parent or its affiliates: (i) solicit, initiate, entertain or
encourage any proposals or offers from, or conduct discussions with or engage in
negotiations with any Person relating to any possible acquisition of the Company
(whether by way of merger, purchase of capital stock, purchase of assets,
license, sublicense or otherwise), any portion of its voting stock, or
securities which are convertible into voting stock, or any other equity interest
in the Company, in each case in excess of 5% of the aggregate voting capital of
the Company, or any material part of its (tangible or intangible) assets
(whether by way of purchase, license, sublicense or otherwise), other than in
connection with (1) the Debt Conversion Agreements, (2) any conversion of the
Stock Purchase Rights or (3) any issuance in connection with the Seed Financing
(a “Proposed Acquisition”); (ii) provide information with respect to it to any
Person, other than Parent and its affiliates, relating to, or otherwise
cooperate with, facilitate or encourage any effort or attempt by any such Person
with regard to, any Proposed Acquisition of the Company; or (iii) enter into any
agreement with any Person providing for the Proposed Acquisition of the Company.
The Company will, and will cause officers, directors, employees,
representatives, agents and Affiliates to, immediately cease and cause to be
terminated any existing activities, discussions, or negotiations with any
Persons other than Parent and Merger Subsidiary

- 44 -



--------------------------------------------------------------------------------



 



conducted prior to the date hereof with respect to any Proposed Acquisition and
shall notify any such Person with whom it has had any such discussions during
the prior 180 days that the Company is no longer seeking the making of any
Proposed Acquisition and thereby withdraws any request or consent theretofore
given to the making of a Proposed Acquisition and shall request the return or
destruction of any nonpublic information provided to any such Person in
connection with any such activities, discussions or negotiations.
Notwithstanding the foregoing and subject to the prior execution by such Person
or group of a confidentiality agreement substantially in the form of, and with
terms at least as restrictive in all material respects on such Person or group
as, the Confidentiality Agreement is on Parent, the Company may, at any time
prior to the approval of this Agreement by the Required Company Stockholder
Vote, furnish information (so long as all such information has previously been
made available to Parent or Merger Subsidiary or is made available to Parent or
Merger Subsidiary prior to or concurrently with the time such information is
made available to such Person or group) to or enter into discussions or
negotiations with any Person or group that has made an unsolicited bona fide
written proposal for a Proposed Acquisition received after the date hereof and
not resulting from a breach of this Section 6.6 only to the extent that (i) the
Board of Directors of the Company determines in good faith, after consultation
with its outside financial advisor and outside legal counsel and after taking
into account the legal, financial, financing and other aspects of such proposal,
that such Proposed Acquisition constitutes, or is reasonably likely to result
in, a Superior Proposal (as defined below), (ii) the Board of Directors of the
Company determines in good faith, after receiving advice of outside counsel,
that the failure to take such action would constitute a breach of its fiduciary
duties to the Company Stockholders under applicable Law and (iii) the Company
has provided Parent prior written notice of its intent to take any such action
at least two (2) Business Days prior to taking such action.
     (b) The Company will promptly (and in any event within two (2) Business
Days) (i) notify Parent if any such information is requested or any such
negotiations or discussions regarding a Proposed Acquisition are sought to be
initiated, (ii) communicate to Parent and Merger Subsidiary the identity of the
Person or group making such request or inquiry and the material terms of such
request, inquiry or Acquisition Proposal and (iii) provide copies of any written
communications or other documents received from or sent to or on behalf of the
potential acquirer that describe the financial or other material terms of such
Proposed Acquisition. The Company will keep Parent and Merger Subsidiary
reasonably informed of the status of any such discussions or negotiations and
shall promptly (and in any event within 24 hours) notify Parent and Merger
Subsidiary of any modifications to the financial or other material terms of any
such Proposed Acquisition.
     6.7 Further Actions. Subject to the terms and conditions herein provided
and without being required to waive any conditions herein (whether absolute,
discretionary, or otherwise), each of the Company and Parent agrees to use all
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper, or advisable to
consummate and make effective the transactions contemplated by this Agreement.
In case at any time after the Effective Time any further action is necessary to
carry out the

- 45 -



--------------------------------------------------------------------------------



 



purposes of this Agreement, the Stockholder Representative shall take all such
necessary action as requested by Parent.
     6.8 Regulatory Approvals. Each party hereto shall use commercially
reasonable efforts to obtain all authorizations, consents, orders and approvals
of all governmental authorities that may be or become necessary for its and its
Affiliates’ execution and delivery of this Agreement and the consummation of the
Merger and shall cooperate fully with the other party in promptly seeking to
obtain and maintain all such authorizations, consents, orders and approvals. The
parties hereto agree not to take any action or omit to take any action that will
have the effect of unreasonably delaying, impairing or impeding the receipt of
any required authorizations, consents, orders or approvals; provided neither
Parent, its Affiliates, nor the Company shall be required to divest or hold
separate or otherwise take or commit to take any action that limits its freedom
of action with respect to, or its ability to retain, any material assets or
categories of material assets or, with respect to Parent and its Affiliates, any
of the businesses, product lines or assets of Parent or any of its Affiliates,
or take any action that would have a Parent Material Adverse Effect.
     6.9 Certain Notifications. The Company shall promptly notify Parent in
writing of the occurrence of any event that will or could reasonably be expected
to result in the failure by the Company to satisfy any of the conditions
specified in Section 7.1 or 7.2. Parent shall promptly notify the Company in
writing of the occurrence of any event that will or could reasonably be expected
to result in the failure by Parent or the Merger Subsidiary to satisfy any of
the conditions specified in Section 7.1 or 7.3.
     6.10 Company Stock Purchase Rights. Prior to the Closing Date, the Company
shall take all necessary action to facilitate the treatment of the Company Stock
Purchase Rights as contemplated in Section 2.7 hereof.
     6.11 Company Stockholder Approval.
     (a) The Company, acting through the Board of Directors of the Company,
shall as promptly as practicable after the date of this Agreement hold a special
meeting of the Company Stockholders or seek the written consent of the Company
Stockholders for the purpose of securing the Required Company Stockholder Vote
to approve the Agreement and the Merger. Except to the extent expressly
permitted by Section 6.11(b) below, neither the Company nor the Board of
Directors of the Company shall (i) withdraw, modify or qualify, or propose
publicly to withdraw, modify or qualify, in a manner adverse to Parent or Merger
Subsidiary, the approval of this Agreement or the Plan of Merger or its
recommendation that the Company Stockholders approve this Agreement and the Plan
of Merger, in each case, as set forth in Section 4.3, (ii) approve or recommend,
or propose publicly to approve or recommend, any Proposed Acquisition or
(iii) enter into any letter of intent, agreement in principle, acquisition
agreement or other agreement (other than a confidentiality agreement entered
into in accordance with Section 6.5) related to any Proposed Acquisition. Unless
this Agreement shall have been terminated in accordance with Section 8.1, the
Company shall submit this Agreement to the Company Stockholders for approval
without regard to whether the Board of Directors of the Company has withdrawn,
modified or qualified, or has publicly proposed to

- 46 -



--------------------------------------------------------------------------------



 



withdraw, modify or qualify, in a manner adverse to Parent or Merger Subsidiary,
its recommendation that the Company Stockholders approve this Agreement.
     (b) Notwithstanding the foregoing, the Board of Directors of the Company
may withdraw, modify or qualify, or publicly propose to withdraw, modify or
qualify, in a manner adverse to the Parent or Merger Subsidiary, its
recommendation (any such action, a “Recommendation Change”) that the Company
Stockholders approve this Agreement and the Merger only if (i) the Company has
received a bona fide unsolicited written proposal for a Proposed Acquisition
that did not result from a violation of Section 6.5, (ii) the Board of Directors
of the Company determines in good faith, after consultation with its outside
financial advisor and outside legal counsel and after taking into account the
legal, financial, financing and other aspects of such unsolicited bona fide
written proposal for a Proposed Acquisition, that such Proposed Acquisition
constitutes a Superior Proposal and that it intends to accept or recommend such
Proposed Acquisition as a Superior Proposal, (iii) the Board of Directors of the
Company determines in good faith, after receiving advice of outside counsel,
that the failure to take such action would constitute a breach of its fiduciary
duties to the Company Stockholders under applicable Law, (iv) the Company
provides Parent prior written notice of its intent to take any such action at
least four (4) Business Days prior to taking such action, including all of the
terms and conditions of such Proposed Acquisition (a “Notice of Superior
Proposal”), (v) during such four (4) Business Day period, the Company negotiates
in good faith with Parent and Merger Subsidiary (to the extent that Parent and
Merger Subsidiary wish to negotiate) to enable Parent and Merger Subsidiary to
make an offer that is at least as favorable to the Company Stockholders as such
Proposed Acquisition, (vi) Parent and Merger Subsidiary do not, within such four
(4) Business Day period, make an offer that the Board of Directors of the
Company determines in good faith, after consultation with its outside financial
advisor and outside legal counsel and after taking into account the legal,
financial, financing and other aspects of the proposal, to be at least as
favorable to the Stockholders of the Company as such Proposed Acquisition;
provided, that, in the event of any amendment to the financial or other material
terms of such Proposed Acquisition, the Company shall be required to deliver to
Parent and Merger Subsidiary an additional written Notice of Superior Proposal,
and the four (4) Business Day period referenced above shall expire on the later
of (x) four (4) Business Days after Parent’s and Merger Subsidiary’s receipt of
each such additional Notice of Superior Proposal or (y) the original expiration
date of the four (4) Business Day period, and (vii) the Company’s Board of
Directors, after taking into account any modifications to the terms of this
Agreement and the Merger offered by Parent and Merger Subsidiary after receipt
of such notice, continues to believe that such Proposed Acquisition constitutes
a Superior Proposal.
     (c) For purposes of this Agreement, “Superior Proposal” means any
unsolicited, bona fide Proposed Acquisition (except the references therein to
“5%” shall be replaced by “50%”) made in writing, in respect of which the Board
of Directors of the Company has determined in good faith, after consultation
with its outside financial advisor and outside legal counsel and after taking
into account the legal, financial, financing and other aspects of such
unsolicited bona fide written proposal for a Proposed Acquisition, would result
in a transaction that is (x) more favorable, from a financial

- 47 -



--------------------------------------------------------------------------------



 



point of view, to the Stockholders of the Company than the Merger (after taking
into account any modifications to the terms of this Agreement and the Merger
offered by Parent and Merger Subsidiary) and (y) reasonably likely to be
consummated without unreasonable delay.
     6.12 Company Stockholder Materials.
     (a) Promptly after the execution of this Agreement, the Company shall, in
consultation with Parent, deliver a proxy or information statement, form of
proxy (as applicable) and all information that may be required to be given to
the Company Stockholders pursuant to the DGCL and Regulation D of the Securities
Act in connection with the Merger, including, to the extent applicable, adequate
notice of the Merger and information concerning dissenters’ rights under the
DGCL (the “Company Stockholder Materials”) to all Company Stockholders entitled
to receive such under the DGCL. The Company Stockholder Materials shall also
include a description of the material terms of this Agreement and the
transactions contemplated hereby, and shall include information related to both
the Company and Parent that is reasonably necessary for compliance with the
foregoing. Prior to the delivery of the Company Stockholder Materials, the
Company shall have given the Parent and its counsel a reasonable opportunity to
review and comment on the Company Stockholder Materials. The Company Stockholder
Materials shall include the Company Board Recommendation in favor of this
Agreement and the Merger and the conclusion of the Company Board that the terms
and conditions of the Merger are in the best interests of the Company
Stockholders. Except as otherwise set forth in this Agreement, no amendment or
supplement (including by incorporation by reference) to the Company Stockholder
Materials shall be made without the approval of Parent. None of the information
supplied by the Company or Parent for inclusion or incorporation by reference in
the Company Stockholder Materials will, at the time the information is first
published, sent or given to Company Stockholders, and at any time it is amended
or supplemented, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If any of the parties hereto becomes aware prior to the
Effective Time of any information furnished by it that would cause any of the
statements in the Company Stockholder Materials to be false or misleading with
respect to any material fact, or to omit to state any material fact necessary to
make the statements therein not false or misleading, it will promptly inform the
other parties hereto and take the necessary steps to correct the Company
Stockholder Materials.
     (b) The Company shall not take any action on its part that would result in,
or reasonably be expected to result in, the issuance of the Merger Consideration
to the Company Stockholders failing to constitute a valid “private placement”
under the Securities Act. Without limiting the generality of the foregoing, the
Company shall (1) provide each Company Stockholder with a stockholder
qualification questionnaire in the form reasonably acceptable to both Parent and
the Company, and (2) use its reasonable efforts to cause each Company
stockholder to attest that such stockholder either (i) is an “accredited
investor” as defined in Regulation D of the Securities Act, (ii) has such
knowledge and experience in financial and business matters that the Company
Stockholder is capable of evaluating the merits and risks of receiving the
Merger

- 48 -



--------------------------------------------------------------------------------



 



Consideration, or (iii) has appointed an appropriate person reasonably
acceptable to both Parent and the company to act as such Company Stockholder’s
representative in connection with evaluating the merits and risks of receiving
the Merger Consideration.
     6.13 Indemnification of Company Officers and Directors.
     (a) For the period of six (6) years following the Effective Time, Parent
shall, and shall cause the Surviving Corporation to, indemnify and hold harmless
each person who is now, or has been at any time prior to the date of this
Agreement or who becomes prior to the Effective Time, an officer or director of
the Company or any of its Subsidiaries (the “Company Indemnified Parties”)
against (i) all losses, claims, damages, costs, expenses, liabilities or
judgments or amounts that are paid in settlement (the “Company Indemnified
Liabilities”) of or in connection with any claim, action, suit, proceeding or
investigation by reason of the fact that such person is or was a director or
officer of the Company (the “Company Indemnified Proceedings”), whether
pertaining to any matter existing or occurring at or prior to the Effective Time
and whether asserted or claimed prior to, or at or after the Effective Time and
(ii) all Company Indemnified Liabilities based on, or relating to this Agreement
or the transactions contemplated hereby (to the extent that such losses, claims,
damages, costs, expenses, liabilities or judgments or amounts arose from or are
related to this Agreement or the transactions contemplated hereby), in each case
to the fullest extent a corporation is permitted by law to indemnify its own
directors and officers.
     (b) For a period of six (6) years following the Effective Time, the
Certificate of Incorporation and Bylaws of the Surviving Corporation will
contain provisions with respect to exculpation and indemnification that are at
least as favorable to the Company Indemnified Parties as those contained in the
Certificate of Incorporation and Bylaws of the Company as in effect on the date
hereof, which provisions will not be amended, repealed or otherwise modified in
any manner that would adversely affect the rights thereunder of Company
Indemnified Parties.
     (c) Prior to the Effective Time, the Company shall, and if the Company is
unable to, Parent shall cause the Surviving Corporation as of the Effective Time
to, obtain, in respect of acts or omissions occurring prior to or at the
Effective Time (including such acts or omissions in connection with this
Agreement and the transactions contemplated hereby), and pay all premiums and
other costs with respect to policies of directors’ and officers’ liability
insurance (which may take the form of an extended reporting period, endorsement
or policy) covering the Company and other Persons currently covered by the
Company’s existing directors’ and officers’ liability insurance policies, for a
period of six (6) years after the Effective Time; provided that the Company
shall first consult with Parent and shall obtain and pay for such policies only
on terms reasonably acceptable to Parent. From and after the Effective Time, the
Surviving Corporation will not take any action to cancel such policies. If the
Company and the Surviving Corporation for any reason fail to obtain such
insurance policies as of the Effective Time, the Surviving Corporation shall,
and Parent shall cause the Surviving Corporation to, continue to maintain in
effect for a period of at least six (6) years from and after the Effective Time
the directors’ and officers’ liability insurance in place as of the date hereof
with terms, conditions, retentions and limits of liability that are at least as

- 49 -



--------------------------------------------------------------------------------



 



favorable to the insureds as provided in the Company’s existing policies as of
the date hereof, or the Surviving Corporation shall, and Parent shall cause the
Surviving Corporation to, use reasonable best efforts to purchase comparable
directors’ and officers’ liability insurance for such six- (6-) year period with
terms, conditions, retentions and limits of liability that are at least as
favorable to the insureds as provided in the Company’s existing policies as of
the date hereof.
     6.14 Operations After Effective Time. After the Effective Time, Parent
shall have sole and absolute discretion in the manner in which the business and
activities of the Surviving Corporation and any other Affiliates of Parent are
conducted, including without limitation all decisions concerning the scope and
timing of any activities relating to product development, product and clinical
testing, regulatory submissions and approval processing, product abandonment,
marketing, changes in business plans and budgets, and any and all other actions
relating to the operations and activities of the Surviving Corporation.
     6.15 Registration Rights. Subject to reasonable and customary black-out
periods in the case of certain public offerings by Parent as may be requested by
the managing underwriter in connection with such offerings (but in no event more
than one hundred eighty (180) days during any twelve month period), Parent
shall, at its own expense (excluding underwriting commissions and discounts),
file within ten (10) days following the Closing Date, a registration statement
with the SEC under the Securities Act on Form S-3 (or such other appropriate
form for which Parent is then eligible to use) covering the resale of the shares
of Parent Common Stock representing the Aggregate Stock Consideration (the
“Registration Statement”) and shall use its reasonable best efforts to have such
registration statement declared effective by the SEC. Parent shall maintain the
effectiveness of the Registration Statement for a period ending on the earlier
of (i) the date on which the securities covered thereby may be sold without any
volume restrictions under Rule 144 of the Securities Act, and (ii) the date on
which all securities covered by the Registration Statement have been sold and
the distribution thereby has been completed.
     6.16 FIRPTA Compliance/Tax Matters. On the Closing Date, the Company shall
deliver to Parent a properly executed statement in a form reasonably acceptable
to Parent for purposes of satisfying Parent’s obligations under Treasury
Regulations Sections 1.897-2(h) and 1.1445-2(c)(3). Prior to the Closing, the
Company, and after the Closing, the Stockholder Representative, will provide
information in a timely manner at the reasonable request of Parent to assist in
calculating the availability of tax attributes under Internal Revenue Code
Section 382.
     6.17 Press Releases and Public Announcements. From the date hereof and
prior to the Closing Date, no party shall issue any press release or make any
public announcement relating to the subject matter of this Agreement without the
prior written approval of Parent and the Company; provided, however, that any
party hereto may issue any press release, make any public announcement or file
any document or application with any Governmental Body or other Person as and to
the extent required (as determined in the reasonable discretion of the
respective party or its legal counsel) under applicable Laws, provided such
party gives reasonable advance written notice and opportunity to comment to the
other parties.
     6.18 Debt Conversion Agreements; Permitted Liabilities. In the event there
are any third parties with whom the Company did not enter into Debt Conversion
Agreements prior to date hereof, the Company shall enter into such agreements
prior to the Closing Date or otherwise

- 50 -



--------------------------------------------------------------------------------



 



make other arrangements to eliminate any such liabilities, such that the
Company’s total liabilities do not exceed $1,000,000 as of the Closing Date,
exclusive of fees owed to the Company’s auditors pursuant to Section 6.5 hereof
(the “Permitted Liabilities”). Prior to the Effective Time, the Company shall
deliver to Parent a schedule of all the liabilities comprising the Permitted
Liabilities as of the Closing Date, which shall include the parties to whom such
liabilities are owed, a brief description of each liability and the amount of
each such liability (the “Permitted Liabilities Schedule”). The Company shall
keep Parent informed of any negotiations with third parties regarding the
forgiveness or conversion of debt prior to the Closing Date, and shall provide
Parent with copies of all documentation related to same, including copies of any
Debt Conversion Agreements and other evidence regarding forgiveness, settlement,
cancellation or conversion of the Company’s liabilities.
     6.19 Tax Matters.
     (a) Stockholder Representative shall cause, as applicable, the Company to
prepare and timely file, all Tax Returns for all taxable periods ending on or
prior to the Closing Date (the “Pre-Closing Tax Periods”) that are required to
be filed by the Company after the Closing Date. The Company Stockholders shall
pay or cause to be paid all Taxes due with respect to the Pre-Closing Tax
Periods. A copy of each such Tax Return will be provided to Parent within
fourteen (14) days prior to the due date (including extensions) for the filing
thereof, and Parent will have the right to review and comment on each such Tax
Return and require reasonable changes thereto.
     (b) Parent shall cause, as applicable, the Surviving Corporation to prepare
and file any required Tax Returns for taxable periods that begin before the
Closing Date and end after the Closing Date (a “Straddle Period”). Parent shall
pay or cause to be paid with such Tax Returns all Taxes due in connection
therewith relating to Business operations during Post-Closing Tax Periods and
the Company Stockholders shall pay all Taxes due in connection therewith
relating to Business operations during Pre-Closing Tax Periods. A copy of each
such Tax Return will be provided to the Stockholder Representative within
fourteen (14) days prior to the due date (including extensions) for the filing
thereof, and the Stockholder Representative will have the right to review and
comment on each such Tax Return. Any Taxes relating to Straddle Periods will be
apportioned between the pre-Closing Date period and post-Closing Date period in
accordance with the provisions of Section 6.19(c).
     (c) For purposes of this Agreement, whenever it is necessary to determine
the amount of Taxes (or the non-payment thereof) of the Company for any taxable
period that includes the Closing Date (but does not begin or end on the Closing
Date) (a “Straddle Period”), the determination of the Taxes for the Pre-Closing
Tax Period and the Post-Closing Tax Period shall be determined: (i) in the case
of Taxes that are either based upon or related to income or receipts or imposed
in connection with any sale, transfer or assignment or any deemed sale, transfer
or assignment of property (real or personal, tangible or intangible), by
assuming that the Company had a taxable year or period which ended at the close
of business on the Closing Date and closing the books of the Company as of such
date, except that exemptions, allowances or deductions that are calculated on an
annual basis, such as the deduction for depreciation, shall be apportioned on a
time

- 51 -



--------------------------------------------------------------------------------



 



basis; (ii) in the case of Taxes not described in clause (i) that are imposed on
a periodic basis and measured by the level of any item, shall be deemed to be
the amount of such Taxes (including any minimum) for the entire period (or, in
the case of such Taxes determined on an arrears basis, the amount of such Taxes
for the immediately preceding period) multiplied by a fraction the numerator of
which is the number of calendar days in the Pre-Closing Tax Period and the
denominator of which is the number of calendar days in the entire period; and
(iii) in the case of any Tax based upon or measured by capital (including net
worth or long term debt) or intangibles, any amount thereof required to be
allocated under this Section 6.19(c) shall be computed by reference to the level
of such items on the date of the Closing Date.
     (d) Parent and the Stockholder Representative shall cooperate, as and to
the extent reasonably requested by the other Party, in connection with the
preparation, filing and execution of Tax Returns and any action with respect to
Taxes. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information or portions thereof that are
reasonably relevant to any such Tax Return or action and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder or, to the extent necessary, to
testify at any such proceeding. The Parties agree to retain all books and
records with respect to Tax matters pertinent to Pre-Closing Tax Periods of the
Company until ninety (90) days after the expiration of the statute of
limitations applicable to the Tax period for which the books and records relate.
Any information obtained under this Section 6.19(d) shall be kept confidential,
except as otherwise may be necessary in connection with the filing of Tax
Returns or in the conduct of an action with respect to Taxes. Parent and the
Stockholder Representative further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any Tax authority or any other Person or take any other action as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed on any
Party with respect to the Company and/or the transactions contemplated by this
Agreement.
     (e) Parent shall have the power to control all actions relating to Taxes
and to settle, compromise or litigate all Tax matters relating to the Company,
except that to the extent the matter relates to a Pre-Closing Tax Period and
reasonably could be expected to give rise to an indemnification obligation on
the part of any Company Stockholders pursuant to this Agreement, the Stockholder
Representative shall have the option to participate in the action at its cost.
     (f) From and after the Closing, at the reasonable request of the
Stockholder Representative and at the Stockholder Representative’s sole expense,
the Company will use commercially reasonable efforts not to fail to collect any
Pre-Closing Tax Refund; provided, however, the Company, at its sole discretion,
may elect to waive the entire carryback period with respect to a net operating
loss incurred during a Post-Closing Tax Period. The Company shall pay to
Stockholder Representative, for distribution to Company Stockholders (based on
each Company Stockholder’s pro rata portion of the Merger Consideration), an
amount equal to any Pre-Closing Tax Refund, together with any interest thereon,
received after the Closing Date within fifteen (15) days of such receipt;
provided, however, that if there is a subsequent adjustment to any such Pre-
Closing Tax Refund (or interest thereon), and if the Company is subsequently
required to

- 52 -



--------------------------------------------------------------------------------



 



repay any such Pre-Closing Tax Refund (or interest thereon) previously
distributed pursuant to this Section 6.19(f), then any such payment or payments
promptly shall be adjusted appropriately by means of a payment from the
Stockholder Representative and the Company Stockholders, as applicable, to the
Company equal to the amount of such adjustment (limited, however, to the amount
of the Pre-Closing Tax Refund, and any interest thereon, previously distributed
to the Stockholder Representative and the Company Stockholders pursuant to this
Section 6.19(f)).
     (g) Parent on one hand and Company Stockholders on the other hand (based on
each Company Stockholder’s pro rata portion of the Merger Consideration) shall
each be liable for and shall pay fifty percent of all sales, use, stamp,
documentary, filing, recording, transfer or similar fees or taxes or
governmental charges as levied by any Governmental Body including any interest
and penalties) in connection with the transactions contemplated by this
Agreement.
     (h) For the federal income Tax period immediately following the Closing,
the Company shall be included on the federal consolidated return of the Parent.
     (i) From and after the Closing, Parent shall not amend any Tax Returns for
a period that includes any date on or before the Closing Date unless (i) such
amendment is required by applicable Law or (ii) Parent has obtained the consent
of the Stockholder Representative, which consent shall not be unreasonably
withheld provided that such amendment shall have no material adverse effect on
the Company Stockholders.
ARTICLE 7
CLOSING CONDITIONS
     7.1 Conditions to Obligations of Parent, Merger Subsidiary, and the
Company. The respective obligations of each party to consummate the Merger shall
be subject to the fulfillment at or prior to the Closing of the following
conditions, any or all of which may be waived, in whole or in part, to the
extent permitted by applicable Law:
     (a) No Injunction. None of Parent, Merger Subsidiary, or the Company shall
be subject to any final order, decree, or injunction of a court of competent
jurisdiction within the United States or elsewhere that is then in effect and
(i) has the effect of making the Merger illegal or otherwise prohibiting the
consummation of the Merger, or (ii) would impose any material limitation on the
ability of Parent to effectively exercise full rights of ownership of the
Company or the assets or business of the Company.
     (b) Company Stockholder Approval. The Required Company Stockholder Vote
shall have been obtained in accordance with the DGCL and the Company’s
Certificate of Incorporation and Bylaws.
     (c) Antitrust. Any waiting period (and any extension thereof) under any
applicable antitrust statute or regulation applicable to the transactions
contemplated by the Agreement shall have expired or been terminated

- 53 -



--------------------------------------------------------------------------------



 



     7.2 Conditions to Obligations of Parent and Merger Subsidiary. The
respective obligations of Parent and Merger Subsidiary to consummate the Merger
shall be subject to the fulfillment at or prior to the Closing of the following
additional conditions, any or all of which may be waived by Parent, in whole or
in part, to the extent permitted by applicable Law:
     (a) Accuracy of Representations and Warranties. Each of the representations
and warranties of the Company set forth in Article 4 that is qualified by
reference to a materiality qualifier shall be true and correct in all respects,
and each of the representations and warranties of the Company not so qualified
shall be true and correct in all material respects, in each case, as of the date
hereof and as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout Article IV),
except that such representations and warranties that are made as of a specific
date need only be true and correct as of such date.
     (b) No Material Adverse Effect. There shall not have been an occurrence or
nonoccurrence of any event which results or might reasonably be expected to
result in a Company Material Adverse Effect.
     (c) Covenants. The Company shall have performed and complied with all
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing in all material respects, and Parent shall have received
a certificate to such effect signed by the Chief Executive Officer of the
Company.
     (d) Consents. The Company shall have obtained all permits, authorizations,
consents, and approvals required on its part to perform its obligations under,
and consummate the transactions contemplated by, this Agreement, in form and
substance reasonably satisfactory to Parent, including without limitation, the
Required Company Stockholder Vote, and Parent and Merger Subsidiary shall have
received evidence reasonably satisfactory to them of the receipt of such
permits, authorizations, consents, and approvals.
     (e) Consulting and Employment Agreements. (1) Parent shall have received an
executed Consulting Agreement from George Peoples; and (2) Parent shall have
received executed Employment Agreements from each of Robert Kennedy and Mark
Schwartz.
     (f) Legal Opinion. Snell &Wilmer LLP shall have executed and delivered to
Parent a legal opinion in form and substance mutually acceptable to Snell
&Wilmer LLP and Parent’s counsel substantially in the form set forth in
Exhibit C, subject to customary assumptions and limitations.
     (g) Absence of Claims. There shall be no claims outstanding or threatened
by any Company Stockholders or other parties that may adversely effect the
Company’s assets or the Business as conducted by the Company prior to the
Effective Time or by the Surviving Corporation after the Effective Time.
     (h) Liabilities. The Company’s total liabilities shall not be equal to an
amount greater than $1,000,000, inclusive of Permitted Liabilities and any trade
payables.

- 54 -



--------------------------------------------------------------------------------



 



     (i) Appraisal Rights. The aggregate number of Dissenting Shares shall not
exceed five (5%) percent of the Company Capital Stock outstanding as of the
record date for the meeting of the Company Stockholders to approve the
Agreement.
     (j) CVR Agreement. Parent shall have received from the Stockholder
Representative and the Exchange Agent an executed CVR Agreement substantially in
the form annexed hereto as Exhibit A.
     (k) Escrow Agreement. Parent shall have received from the Stockholder
Representative and the Escrow Agent an executed Escrow Agreement substantially
in the form annexed hereto as Exhibit B.
     (l) Certified Documents. The Company shall have delivered to Parent each of
the following:
     (i) a certificate from an officer of the Company in a form reasonably
acceptable to the Parent, dated as of the Closing Date, stating that the
applicable conditions specified in Section 7.2(a), (b), & (c) have been
satisfied;
     (ii) a certified copy of the resolutions duly adopted by the Board of
Directors of the Company and the Company Stockholders authorizing the execution,
delivery and performance of this Agreement and the consummation of all
transactions contemplated hereby;
     (iii) a certificate of good standing from the Secretary of the State of
Delaware with respect to the Company, dated no more than five (5) Business Days
prior to the Closing Date.
     7.3 Conditions to Obligations of the Company. The obligation of the Company
to consummate the Merger shall be subject to the fulfillment at or prior to the
Closing of the following additional conditions, any or all of which may be
waived by the Company, in whole or in part, to the extent permitted by
applicable Law:
     (a) Representations and Warranties True. Each of the representations and
warranties of Parent and Merger Subsidiary set forth in Article 5 that is
qualified by reference to a materiality qualifier shall be true and correct in
all respects, and each of the representations and warranties of the Company not
so qualified shall be true and correct in all material respects, in each case,
as of the date hereof and as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout Article 5), except that such representations and warranties that are
made as of a specific date need only be true and correct as of such date.
     (b) Covenants. Parent and Merger Subsidiary shall have performed and
complied with all covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing in all material respects, and
the Company shall have received a certificate to such effect signed by the
President or other authorized officer of Parent.

- 55 -



--------------------------------------------------------------------------------



 



     (c) CVR Agreement. The Company shall have received from Parent and the
Exchange Agent an executed CVR Agreement substantially in the form annexed
hereto as Exhibit A.
     (d) Escrow Agreement. The Company shall have received from Parent, Merger
Subsidiary and the Escrow Agent an executed Escrow Agreement substantially in
the form annexed hereto as Exhibit B.
     (e) No Material Adverse Effect. There shall not have been an occurrence or
nonoccurrence of any event which results or might reasonably be expected to
result in a Parent Material Adverse Effect.
     (f) Certified Documents. Parent and Merger Subsidiary shall have delivered
to the Company:
     (i) a certificate from an officer of each of Parent and Merger Subsidiary
in a form reasonably acceptable to the Company, dated as of the Closing Date,
stating that the applicable conditions specified in Section 7.3(a) & (b) have
been satisfied and stating the number of issued and outstanding shares of Parent
Common Stock as of the Closing Date; and
     (ii) a certificate of good standing from the Secretary of the State of
Delaware with respect to Parent and Merger Subsidiary, respectively, dated no
more than five (5) Business Days prior to the Closing Date.
ARTICLE 8
TERMINATION AND ABANDONMENT
     8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time, whether before or after approval by the Stockholders of the
Company, only:
     (a) by mutual written consent duly authorized by the Board of Directors of
Parent and the Board of Directors of the Company;
     (b) by either Parent or the Company if the Merger shall not have been
consummated on or before June 15, 2011 (the “Outside Date”); provided, however,
that the terminating party shall not have breached in any material respect its
obligations under this Agreement in any manner that shall have been the
proximate cause of, or resulted in, the failure to consummate the Merger by such
date;
     (c) by either Parent or the Company if a court of competent jurisdiction or
an administrative, governmental, or regulatory authority in the United States or
elsewhere has issued a final nonappealable order, decree, or ruling, or taken
any other action, having the effect of permanently restraining, enjoining, or
otherwise prohibiting the Merger;
     (d) by Parent if (i) Parent is not in material breach of its obligations
under this Agreement and (ii) there has been a material breach by the Company of
any of its representations, warranties, or obligations under this Agreement such
that the conditions in Section 7.1 or Section 7.2 will not be satisfied
(“Terminating Company Breach”); or

- 56 -



--------------------------------------------------------------------------------



 



     (e) by the Company if (i) the Company is not in material breach of its
obligations under this Agreement and (ii) there has been a material breach by
Parent of any of its representations, warranties, or obligations under this
Agreement such that the conditions in Section 7.1 or Section 7.3 will not be
satisfied (“Terminating Parent Breach”).
     (f) by the Company at any time prior to the receipt of the Required Company
Stockholder Vote if, (i) the Company has determined that a bona fide,
unsolicited, written proposal for a Proposed Acquisition constitutes a Superior
Proposal, (ii) the Company’s Board of Directors, after taking into account any
modifications to the terms of this Agreement and the Merger offered by Parent
and Merger Subsidiary following receipt of a Notice of Superior Proposal,
continues to believe that such Proposed Acquisition constitutes a Superior
Proposal and (iii) immediately prior to or substantially concurrently with the
termination of this Agreement, the Company enters into a definitive agreement
for the transaction contemplated by such Superior Proposal. Upon termination
pursuant to this Section 8.1(f), the Company shall immediately prior to or
substantially concurrently with such termination pay Parent an amount equal to
the greater of five percent (5%) of the value of the Aggregate Stock
Consideration on (1) the date of this Agreement, or (2) the date of termination,
as determined by averaging the last closing sale prices for Parent Common Stock
on NASDAQ, as reported in The Wall Street Journal, on the last five (5) Business
Days immediately preceding the applicable date (the “Break-up Fee”).
     (g) by Parent, if (i) the Company shall have materially breached its
obligations under Section 6.6 or 6.11, or (ii) the Board of Directors of the
Company shall have taken any of the actions set forth in Section 6.6 which are
not permitted by the terms thereof. Upon termination pursuant to this
Section 8.1(g), the Company shall immediately pay Parent an amount equal to the
Break-up Fee.
     8.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to any paragraph of Section 8.1, the obligations of the
parties to consummate the Merger will expire, and none of the parties will have
any further obligations under this Agreement except pursuant to this Section,
Section 6.3(b), Section 6.5, Section 6.17 and Article 10. Nothing herein shall
relieve any party from liability for fraud or the willful breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement.
ARTICLE 9
INDEMNIFICATION
     9.1 Indemnification of Parent and Merger Subsidiary. Subject to the
limitations set forth in this Article 9, from and after the Closing, the Company
Stockholders (other than holders of Dissenting Shares) shall severally, and not
jointly (based on each such Company Stockholder’s pro rata portion of the Merger
Consideration), defend and hold harmless Parent and Merger Subsidiary and each
of their Affiliates (including the Company), and their respective officers,
directors, Stockholders, agents and managers (Parent and Merger Subsidiary and
such other indemnities referred to in this Article 9 as “Parent Indemnified
Parties”) of, and, from and against and in respect of any and all demands,
claims, actions or causes of action, assessments, losses, damages, liabilities,
interest and penalties, costs and expenses (including, without

- 57 -



--------------------------------------------------------------------------------



 



limitation, reasonable legal fees and disbursements incurred in connection
therewith and in seeking indemnification therefor, and any amounts or expenses
required to be paid or incurred in connection with any action, suit, proceeding,
claim, appeal, demand, assessment or judgment), whether or not involving a third
party claim (collectively, “Indemnifiable Losses”), resulting from, arising out
of, or imposed upon or incurred by any person to be indemnified hereunder by
reason of any of the following:
     (a) any breach of any representation or warranty of the Company contained
in this Agreement or any agreement, certificate or document executed and
delivered by the Company pursuant hereto or in connection with any of the
transactions contemplated by this Agreement;
     (b) any breach of any covenant or agreement of the Company contained in
this Agreement or any agreement, certificate or document executed and delivered
by the Company pursuant hereto or in connection with any of the transactions
contemplated by this Agreement;
     (c) all pending or threatened litigation or legal claims against the
Company in existence as of the Closing Date, including those referenced on the
Company Disclosure Schedule, or based upon an event that occurred prior to the
Closing Date;
     (d) any failure of the Company to obtain any consent or other approval
required in order to permit them to consummate the transactions contemplated by
this Agreement;
     (e) demands by Company Stockholders under Section 262 of the DGCL (which
shall include without limitation amounts paid to such holders with respect to
such demands in excess of the consideration payable to holders of the Company
Common Stock pursuant to Article 2 of this Agreement, as well as attorneys’ fees
and expenses incurred in connection with such demands);
     (f) any liabilities related to matters set forth on Schedule 9.1; and
     (g) any and all actions, suits, proceedings, claims or demands by third
parties or assessment or judgments in their favor, directly resulting or arising
from any of the foregoing or any allegations thereof.
     9.2 Indemnification by Parent. Parent shall indemnify the Company
Stockholders in respect of, and hold them harmless against, any and all
Indemnifiable Losses incurred or suffered by the Company Stockholders resulting
from, arising out of, or imposed upon or incurred by any person to be
indemnified hereunder by reason of any of the matters described in clauses
(i) through (iii) below:
     (a) any breach of any representation or warranty of Parent or Merger
Subsidiary contained in this Agreement or any agreement, certificate or document
executed and delivered by Parent or the Merger Subsidiary pursuant hereto;

- 58 -



--------------------------------------------------------------------------------



 



     (b) any breach of any covenant or agreement of Parent or Merger Subsidiary
contained in this Agreement or any agreement, certificate or document executed
and delivered by Parent or Merger Subsidiary pursuant hereto; and
     (c) any and all actions, suits, proceedings, claims or demands by third
parties or assessment or judgments in their favor, directly resulting or arising
from any of the foregoing or any allegations thereof.
     9.3 Indemnification Claims.
     (a) An Indemnified Party shall give written notification to the
Indemnifying Party of the commencement of any legal proceeding against such
Indemnified Party that such Indemnified Party reasonably believes will result in
an Indemnifiable Loss pursuant to this Article 9 (a “Third Party Action”). Such
notification shall be given within 20 days after receipt by the Indemnified
Party (which, in the case of Company Stockholders, shall mean the Stockholder
Representative) of notice of such Third Party Action, and shall describe in
reasonable detail (to the extent known by the Indemnified Party) the facts
constituting the basis for such Third Party Action and the amount of the claimed
damages; provided, however, that a delay or failure on the part of the
Indemnified Party in so notifying the Indemnifying Party shall not relieve the
Indemnifying Party of any liability or obligation hereunder except to the extent
of any damage or liability caused by or arising out of such failure. In the
event Parent or any of its Affiliates is the Indemnified Party, Parent shall
have the right to conduct and control, through counsel of its choosing, the
defense, compromise or settlement of any Third Party Action, as to which
indemnification will be sought by Parent hereunder. The Indemnifying Party shall
not be entitled to control the defense of any Third Party Action, unless the
Indemnifying Party (i) admits its liability for indemnification hereunder and
(ii) demonstrates its ability to pay its indemnification obligation. The
Controlling Party shall keep the Non-controlling Party advised of the status of
such Third Party Action and the defense thereof and shall consider in good faith
recommendations made by the Non-controlling Party with respect thereto. The
Non-controlling Party shall furnish the Controlling Party with such information
as it may have with respect to such Third Party Action (including copies of any
summons, complaint or other pleading which may have been served on such party
and any written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise reasonably cooperate with and assist the
Controlling Party in the defense of such Third Party Action. The fees and
expenses of counsel to the Indemnified Party with respect to a Third Party
Action shall be considered Indemnifiable Losses for purposes of this Agreement
if (i) the Indemnified Party controls the defense of such Third Party Action
pursuant to the terms of this Section 9.3(a) or (ii) the Indemnifying Party
assumes control of such defense and the Indemnified Party reasonably concludes
that the Indemnifying Party and the Indemnified Party have conflicting interests
or different defenses available with respect to such Third Party Action. The
Indemnifying Party shall not agree to any settlement of, or the entry of any
judgment arising from, any Third Party Action without the prior written consent
of the Indemnified Party, which shall not be unreasonably withheld, conditioned
or delayed; provided that the consent of the Indemnified Party shall not be
required if the Indemnifying Party agrees in writing to pay any amounts payable
pursuant to such settlement or judgment and such settlement or judgment includes
a complete release of

- 59 -



--------------------------------------------------------------------------------



 



     the Indemnified Party from further liability and has no other adverse
effect on the Indemnified Party. The Indemnified Party shall not agree to any
settlement of, or the entry of any judgment arising from, any such Third Party
Action without the prior written consent of the Indemnifying Party, which shall
not be unreasonably withheld, conditioned or delayed.
     (b) In order to seek indemnification under this Article 9, an Indemnified
Party shall deliver a Claim Notice to the Indemnifying Party.
     (c) Within 20 days after delivery of a Claim Notice, the Indemnifying Party
shall deliver to the Indemnified Party a Response, in which the Indemnifying
Party shall: (i) agree that the Indemnified Party is entitled to receive all of
the Claimed Amount (in which case, (A) if the Indemnifying Party is the Company
Stockholders, the Response shall be accompanied by an acknowledgement executed
by the Stockholder Representative reflecting the appropriate set off first
against the Escrow Shares, and then to the extent applicable, to any issuances
which may become due under the CVR Agreement, (B) if the Indemnifying Party is
the Parent, the Response shall be accompanied by a payment by the Parent to the
Exchange Agent, by check or wire transfer for distribution to Company
Stockholders of the Claimed Amount), (ii) agree that the Indemnified Party is
entitled to receive the Agreed Amount (in which case the Response shall be
accompanied by a payment or acknowledgement, as the case may be, by the
Indemnifying Party to the Indemnified Party of the Agreed Amount, as set forth
in clause (i) above), or (iii) dispute that the Indemnified Party is entitled to
receive any of the Claimed Amount.
     (d) If the Indemnifying Party disputes the Claim Notice as set forth in
(c)(iii) above, such dispute will be resolved in accordance with Section 10.12.
     9.4 Limitations.
     (a) Except as provided in Section 9.4(b) below, the Parent Indemnified
Parties shall assert claims for, or reduce payments under the CVR Agreement, as
the result of, Indemnifiable Losses under Section 9.1 only if any individual
Indemnifiable Loss or aggregate Indemnifiable Losses exceeds $50,000, in which
case, subject to the limitations set forth in this Article 9, the Parent
Indemnified Parties shall be entitled to indemnification for the entire amount
of Indemnifiable Losses incurred by the Parent Indemnified Parties. For purposes
of determining Indemnifiable Losses only, any breach of or inaccuracy in any
representation or warranty shall be determined without regard to any materiality
qualifier set forth in such representation or warranty, and all references to
materiality qualifiers shall be ignored for purposes of determining whether such
representation or warranty was true and correct when made.
     (b) The “basket” limitation of Section 9.4(a) shall not apply to
Indemnifiable Losses resulting from, arising out of, or based upon (i) any fraud
or intentional misrepresentation by the Company, or (ii) any breach of the
representations made in Sections 4.2 (Organization), 4.3 (Authorization), 4.4
(Capitalization), 4.11 (Taxes), 4.13 (Intellectual Property Rights), or 4.29 (No
Finders) but such Indemnifiable Losses shall be subject to the other limitations
set forth in this Article 9.

- 60 -



--------------------------------------------------------------------------------



 



     (c) Except for, Section 4.3 (Authorization), 4.4 (Capitalization) and
Section 4.14 (Assets), which shall survive indefinitely, and Sections 4.8
(Compliance with Laws), 4.11 (Taxes), and 4.25 (Environmental Laws), which shall
survive for a period of time equal to the statute of limitations applicable
thereto, all representations and warranties in this Agreement, the Company
Disclosure Schedule or any other document, certificate, schedule or instrument
delivered or executed in connection herewith shall survive (the “Survival
Period”) for a period of twelve (12) months following the Closing Date. All of
the covenants, agreements and obligations of the parties contained in this
Agreement, the Company Disclosure Schedule or any other document, certificate,
schedule or instrument delivered or executed in connection herewith shall
survive until fully performed or fulfilled, unless non-compliance with such
covenants, agreements or obligations is waived in writing by the party or
parties entitled to such performance. Any obligation of a party to indemnify
another party pursuant to this Article with respect to breaches of
representations and warranties other than those listed in the first sentence of
this subsection that survive indefinitely or for the applicable statute of
limitations, shall terminate upon expiration of the Survival Period; provided,
however, that such obligations to indemnify (i) shall not terminate with respect
to a particular item as to which, before the expiration of the Survival Period,
the party seeking indemnification has made a claim by delivering a Claim Notice
(in accordance with the terms of this Article) to the Stockholder Representative
or Parent, as applicable, and (ii) shall not terminate with respect any
fraudulent misrepresentation made on the part of the Company, Parent or Merger
Subsidiary in this Agreement or in any certificate delivered by or on behalf of
the Company, Parent or Merger Subsidiary pursuant hereto.
     9.5 Exclusive Remedy. Except in the event of any fraud or intentional
misrepresentation by the Company or any Company Stockholder, the rights of the
Parent Indemnified Parties to indemnification pursuant to this Article 9 shall
be the sole and exclusive remedy of the Parent Indemnified Parties and shall be
limited as set forth in Section 9.4, and as follows: from and after the
Effective Time, the Parent Indemnified Parties shall recover Indemnifiable
Losses only from the Escrow Shares, one-half of which shall be eligible for
release on the date that is six (6) months after the Closing Date (the “First
Release Date”) and the remaining half shall be eligible for release upon the
expiration of the Survival Period after the Closing Date, pursuant to the terms
and conditions of the Escrow Agreement; provided, however, that in the event
that Parent identifies any Indemnifiable Losses and submits any corresponding
Claim Notices (in accordance with the terms of this Article) to the Stockholder
Representative prior to the First Release Date, no Escrow Shares will be
released on the First Release Date until the final resolution of such claims in
accordance with this Agreement and the Escrow Agreement. Notwithstanding the
foregoing, and for the sake of clarity, the Parties acknowledge and agree that
with respect to certain Intellectual Property Losses (as defined in the CVR
Agreement), Parent and the Company Stockholders (as represented by the
Stockholder Representative) shall share the cost of, and mutually bear the risk
of, such Intellectual Property Losses pursuant to the terms and conditions set
forth in the CVR Agreement, regardless of whether such Intellectual Property
Losses constitute Indemnifiable Losses hereunder.
     9.6 Waiver of Subrogation. From and after the Closing, the Company
Stockholders shall not have any rights to indemnification, contribution or
subrogation from Parent and Merger Subsidiary, the Company, or their successors,
whether pursuant to Parent and Merger

- 61 -



--------------------------------------------------------------------------------



 



Subsidiary’s, the Company’s or their successors’ Articles or Certificate of
Incorporation, Bylaws or other governing instruments, insurance policies or
otherwise, with respect to acts or events that give rise to a claim by Parent
and Merger Subsidiary under Section 9.1.
     9.7 Company’s Indemnification of Parent and Merger Subsidiary. In the event
the Closing does not occur, the obligations set forth in Section 9.1 shall be
the obligations of the Company.
     9.8 Cooperation as to Indemnified Liability. Each party hereto shall
cooperate with the other parties with respect to reasonable access to books,
records, or other documentation within such party’s control, if deemed
reasonably necessary or appropriate by any party in the defense of any claim
that may give rise to indemnification hereunder.
ARTICLE 10
MISCELLANEOUS
     10.1 Amendment and Modification. Subject to applicable Law, this Agreement
may be amended by the parties hereto, by action taken or authorized by their
respective Boards of Directors, at any time before or after the approval and
adoption of this Agreement by the Company Stockholders, provided that after
approval and adoption of this Agreement by the Stockholders of the Company, no
amendment shall be made which requires further approval by the Stockholders of
the Company without such further Stockholder approval. This Agreement may not be
amended except by execution of an instrument in writing signed on behalf of each
of the parties hereto.
     10.2 Waiver of Compliance; Consents. Any failure of Parent or Merger
Subsidiary on the one hand, or the Company on the other hand, to comply with any
obligation, covenant, agreement, or condition herein may be waived by the
Company or Parent, respectively, only by a written instrument signed by an
officer of the party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement, or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. Whenever this Agreement requires or permits consent by or on
behalf of any party hereto, such consent shall be given in writing. Merger
Subsidiary agrees that any consent or waiver of compliance given by Parent
hereunder shall be conclusively binding upon Merger Subsidiary, whether or not
given expressly on its behalf.
     10.3 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) on the date of delivery if delivered
personally by commercial courier service, federal express or otherwise or
(ii) on the date of confirmation of receipt (or the first Business Day following
such receipt if the date is not a Business Day), of transmission, by telecopier,
or facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
     (a) If to Parent or Merger Subsidiary, to it at:
RXi Pharmaceuticals Corporation
60 Prescott Street
Worcester, MA 01605

- 62 -



--------------------------------------------------------------------------------



 



Attn: Chief Executive Officer
Facsimile: 508-767-3862
with separate copies thereof addressed to( which shall not constitute notice
to Parent):
Fredrikson & Byron, P.A.
200 South Sixth Street
Suite 4000
Minneapolis, MN 55402
Attn: Christopher J. Melsha
Facsimile: 612-492-7077
     (b) If to the Company, to it at:
Apthera, Inc.
8418 E. Shea Blvd., Suite 100
Scottsdale, Arizona 85260
Attn: Robert E. Kennedy
Facsimile: 480-348-9709
with separate copies thereof addressed to (which shall not constitute notice
to the Company):
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St.
Phoenix, AZ 85004
Attn: Daniel M. Mahoney
Facsimile: 602-382-6070
     (c) If to the Stockholder Representative, to him/her at:
Robert E. Kennedy
9450 E. Larkspur Dr.
Scottsdale, AZ 85260
with separate copies thereof addressed to (which shall not constitute notice
to the Stockholder Representative):
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St.
Phoenix, AZ 85004
Attn: Daniel M. Mahoney
Facsimile: 602-382-6070

- 63 -



--------------------------------------------------------------------------------



 



     10.4 Assignment; Third Party Beneficiaries. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors. Neither this Agreement nor any
rights, benefits or obligations set forth herein may be assigned by any of the
parties hereto; provided, that Parent or Merger Subsidiary may assign any of
their respective rights and obligations to any direct or indirect Subsidiary of
Parent, but no such assignment shall relieve Parent or Merger Subsidiary, as the
case may be, of its obligations hereunder. Except for the provisions of
Article 2 and Section 6.13, this Agreement is not intended to confer upon any
other person, except the parties hereto, any rights or remedies hereunder, and
no third person shall be a third party beneficiary of this Agreement.
     10.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the Laws that
might otherwise govern under applicable principles of conflicts of law). EACH
PARTY HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY FOR ANY DISPUTES BETWEEN THE
PARTIES ARISING FROM THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT.
     10.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
     10.7 Interpretation. The Table of Contents, article and section headings
contained in this Agreement are inserted for reference purposes only and shall
not affect the meaning or interpretation of this Agreement. This Agreement shall
be construed without regard to any presumption or other rule requiring the
resolution of any ambiguity regarding the interpretation or construction hereof
against the party causing this Agreement to be drafted.
     10.8 Entire Agreement. This Agreement, including the exhibits and schedules
hereto and the Confidentiality Agreement referred to herein, embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. This Agreement and the Confidentiality Agreement
supersede all prior agreements and the understandings between the parties with
respect to such subject matter.
     10.9 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.
     10.10 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that monetary damages for such
nonperformance would be inadequate as a remedy, and therefore the parties shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or in equity.

- 64 -



--------------------------------------------------------------------------------



 



     10.11 Stockholder Representative.
     (a) By virtue of the approval and adoption of this Agreement by the
delivery of the Required Company Stockholder Vote, each Company Stockholder (for
purposes of this Section 10.11, Company Stockholders shall not include any
holder of Dissenting Shares) shall be deemed to have agreed to appoint the
Stockholder Representative to act as the authorized representative of the
Company Stockholders with respect to all matters requiring any action or
decision by the Company Stockholders. The Stockholder Representative shall
thereupon be authorized as agent and attorney-in-fact for each Company
Stockholder, for and on their behalf, to enforce all of their rights under this
Agreement, including, without limitation, (i) to give and receive notices and
communications, (ii) to authorize delivery to any Indemnified Party of Escrow
Shares in satisfaction of claims by such Indemnified Party, (iii) to dispute
that the Indemnified Party is entitled to receive any Escrow Shares, (iv) to
agree to, negotiate, enter into settlements and compromises of, to demand
arbitration and comply with orders of courts and awards of arbitrators, and
(v) to enforce and to take all actions either (1) necessary or appropriate in
the judgment of the Stockholder Representative for the accomplishment of the
foregoing or (2) specifically mandated by the terms of this Agreement, the
Escrow Agreement or the CVR Agreement. Such appointment may be changed by a
majority in interest of the Company Stockholders from time to time upon not less
than thirty (30) days’ prior written notice to Parent; provided, however, that
the Stockholder Representative may not be removed unless a majority in interest
of the Company Stockholders agree to such removal and to the identity of the
substituted representative. Notwithstanding the foregoing, the Stockholders’
Representative may resign at any time by providing written notice of intent to
resign to the Company Stockholders, which resignation shall be effective upon
the earlier of (A) thirty (30) calendar days following delivery of such written
notice or (B) the appointment of a successor by the holders of a majority in
interest of the Company Stockholders. Any vacancy in the position of Stockholder
Representative may be filled by approval of a majority in interest of the
Company Stockholders. No bond shall be required of the Stockholder
Representative. Notices or communications to or from the Stockholder
Representative shall constitute notice to or from each Company Stockholder.
     (b) The Stockholder Representative shall not be liable for any act done or
omitted hereunder as the Stockholder Representative while acting without gross
negligence, bad faith and willful misconduct. The Stockholders’ Representative
shall only have the duties expressly stated in this Agreement and shall have no
other duty, express or implied. The Stockholders’ Representative may engage
attorneys, accountants and other professionals and experts. The Stockholders’
Representative may in good faith rely conclusively upon information, reports,
statements and opinions prepared or presented by such professionals, and any
action taken by the Stockholders’ Representative based on such reliance shall be
deemed conclusively to have been taken in good faith and in the exercise of
reasonable judgment. The Company Stockholders shall severally, and not jointly,
indemnify the Stockholder Representative and hold the Stockholder Representative
harmless against any loss, liability or expense incurred without gross
negligence, bad faith or willful misconduct on the part of the Stockholder
Representative and arising out of or in connection with the acceptance or
administration

- 65 -



--------------------------------------------------------------------------------



 



of the Stockholder Representative’s duties hereunder, including the reasonable
fees and expenses of any legal counsel, accountants, and other professional
experts retained by the Stockholder Representative (the “Stockholder
Representative Indemnified Losses”).
     (c) The Stockholder Representative will serve without compensation but will
be reimbursed for any expenses incurred or anticipated to be incurred without
gross negligence, bad faith and willful misconduct on the part of the
Stockholder Representative and arising out of or in connection with the
acceptance or administration of the Stockholder Representative’s duties
hereunder, including the reasonable fees and expenses of any legal counsel,
accountants, and other professional and experts retained by the Stockholder
Representative (“Stockholder Representative Expenses”).
     (d) Each Company Stockholder will be obligated to the Stockholder
Representative for his, her or its pro rata portion of the Stockholder
Representative Indemnified Losses and Stockholder Representative Expenses;
provided, however, that the costs of indemnification for any Stockholder
Representative Indemnified Losses or reimbursement of any Stockholder
Representative Expenses (including the costs and expenses of enforcing this
right of indemnification) shall be paid initially from the principal portion of
the Reimbursement Fund, which Stockholder Representative may liquidate into cash
at his sole discretion.
     (e) A decision, act, consent or instruction of the Stockholder
Representative shall constitute a decision of all Company Stockholders and shall
be final, binding and conclusive upon each of such Company Stockholders. Parent,
the Surviving Corporation and the Company Stockholders may rely upon any such
decision, act, consent or instruction of the Stockholder Representative as being
the decision, act, consent or instruction of each and every such Company
Stockholders, and shall not be liable for any action taken or not taken in good
faith reliance on a communication or other instruction from the Stockholder
Representative on behalf of the Company Stockholders. The Escrow Agent and
Parent are hereby relieved from any liability to any person for any acts done by
them in accordance with such decision, act, consent or instruction of the
Stockholder Representative.
     (f) The death, incapacity, dissolution, liquidation, insolvency or
bankruptcy of any Company Stockholder shall not terminate the authority and
agency of the Stockholders’ Representative provided by this Section 10.11 with
respect to such Company Stockholder.
     10.12 Dispute Resolution. All claims, disputes and other matters in
controversy (herein called a “Dispute”) arising directly or indirectly out of or
related to this Agreement or the other agreements referred to herein, or the
breach thereof, whether contractual or noncontractual, and whether during the
term or after the termination of this Agreement, will be resolved exclusively
according to the procedures set forth in this Section 10.12.
     (a) Negotiation. The parties will attempt to settle Disputes arising out of
or relating to this Agreement, or the breach thereof, by a meeting of two
designated representatives of each party within five days after a request by
either of the parties to the other party asking for the same.

- 66 -



--------------------------------------------------------------------------------



 



     (b) Mediation. If such Dispute cannot be settled at such meeting, either
party within five days of such meeting may give a written notice (a “Dispute
Notice”) to the other party setting forth the nature of the Dispute. The parties
will attempt in good faith to resolve the Dispute by mediation in Los Angeles,
California under the Commercial Mediation Rules of AAA in effect on the date of
the Dispute Notice. The parties will select a person who will act as the
mediator under this subsection (b) within 60 days of the date of this Agreement.
If the Dispute has not been resolved by mediation as provided above within
30 days after delivery of the Dispute Notice, then the Dispute will be
determined by arbitration in accordance with the provisions of subsection
(c) below.
     (c) Arbitration. Any Dispute that is not settled through mediation as
provided in subsection (b) above will be resolved by arbitration in Los Angeles,
California, governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and
administered by the AAA under its Commercial Arbitration Rules in effect on the
date of the Dispute Notice, as modified by the provisions of this subsection
(c), by a single arbitrator. The arbitrator selected, in order to be eligible to
serve, will be a lawyer with at least 15 years experience specializing in
business matters. In the event the parties cannot agree on a mutually acceptable
single arbitrator from the list submitted by the AAA, AAA will appoint the
arbitrator who will meet the foregoing criteria. The arbitrator will base the
award on applicable law and judicial precedent and, unless both parties agree
otherwise, will include in such award the findings of fact and conclusions of
law upon which the award is based. Judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.
     (d) Notwithstanding the foregoing or anything in this Agreement to the
contrary:
     (i) Upon the application by either party to a court for an order
confirming, modifying or vacating the award, the court will have the power to
review whether, as a matter of law based on the findings of fact determined by
the arbitrator, the award should be confirmed, modified or vacated in order to
correct any errors of law made by the arbitrator. In order to effectuate such
judicial review limited to issues of law, the parties agree (and will stipulate
to the court) that the findings of fact made by the arbitrator will be final and
binding on the parties and will serve as the facts to be submitted to and relied
on by the court in determining the extent to which the award should be
confirmed, modified or vacated; and
     (ii) Either party will have the right to apply to any court for an order to
specifically enforce their rights under this Agreement and the other agreements
contemplated by this Agreement, including but not limited to a party’s
obligation to close the transaction and the confidentiality provisions contained
in this Agreement.
     (e) Costs and Attorneys’ Fees. If either party fails to proceed with
mediation or arbitration as provided herein or unsuccessfully seeks to stay such
mediation or arbitration, or fails to comply with any arbitration award, or is
unsuccessful in vacating or modifying the award pursuant to a petition or
application for judicial review, the other

- 67 -



--------------------------------------------------------------------------------



 



party will be entitled to be awarded costs, including reasonable attorneys’
fees, paid or incurred by such other party in successfully compelling such
arbitration or defending against the attempt to stay, vacate or modify such
arbitration award and/or successfully defending or enforcing the award.
     (f) Tolling of Statute of Limitations. All applicable statutes of
limitations and defenses based upon the passage of time will be tolled while the
procedures specified in this Section 10.12 are pending. The parties will take
such action, if any, required to effectuate such tolling.

- 68 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
Plan of Merger as of the date first above written.

         
Parent:
      RXI PHARMACEUTICALS CORPORATION
      By:   /s/ Mark J. Ahn         Mark J. Ahn      Its: President and Chief
Executive Officer     
Merger Subsidiary:
DIAMONDBACK ACQUISITION CORP.
      By:   /s/ Mark J. Ahn         Mark J. Ahn      Its: President     
Company:
APTHERA, INC.
      /s/ Mark Schwartz       By: Mark Schwartz      Its: Chief Executive
Officer     
Stockholder Representative:
      By:   /s/ Robert E. Kennedy         Robert E. Kennedy           

 



--------------------------------------------------------------------------------



 



         

Exhibit A
CONTINGENT VALUE RIGHTS AGREEMENT
BY AND AMONG
RXI PHARMACEUTICALS CORPORATION,
[EXCHANGE AGENT],
AND
ROBERT E. KENNEDY, IN HIS CAPACITY AS
THE STOCKHOLDER REPRESENTATIVE
_______________ ____, 20__

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS
    1  
1.1 Definitions
    1  
 
       
ARTICLE 2 CONTINGENT VALUE RIGHTS
    5  
2.1 Appointment of Exchange Agent
    5  
2.2 Nontransferable
    6  
2.3 No Certificate; Registration; Registration of Transfer; Change of Address
    6  
2.4 Payment Procedures
    6  
2.5 No Parent Stockholder Rights
    9  
2.6 Sole Discretion and Decision Making Authority
    9  
2.7 Limitation on Use of Parent Common Stock
    9  
 
       
ARTICLE 3 THE EXCHANGE AGENT
    9  
3.1 Certain Duties and Responsibilities
    10  
3.2 Certain Rights of Exchange Agent
    10  
3.3 Resignation and Removal; Appointment of Successor
    11  
3.4 Acceptance of Appointment by Successor
    11  
 
       
ARTICLE 4 COVENANTS
    12  
4.1 List of Holders
    12  
4.2 Provision of Milestone Payments
    12  
 
       
ARTICLE 5 CONSOLIDATION, MERGER, SALE OR CONVEYANCE
    12  
5.1 Parent May Consolidate, Etc.
    12  
 
       
ARTICLE 6 OTHER PROVISIONS OF GENERAL APPLICATION
    13  
6.1 Notices to Exchange Agent, Parent and Stockholder Representative
    13  
6.2 Amendments
    14  
6.3 Governing Law
    14  
6.4 Counterparts
    14  
6.5 Interpretation
    14  
6.6 Entire Agreement
    15  
6.7 Severability
    15  
6.8 Benefits of Agreement
    15  
6.9 Legal Holidays
    15  
6.10 Termination
    15  
6.11 Disputes
    15  

i



--------------------------------------------------------------------------------



 



CONTINGENT VALUE RIGHTS AGREEMENT
     THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [ ], 2011 (this
“Agreement”), by and among RXi Pharmaceuticals Corporation, a Delaware
corporation (“Parent”), and [ ], as exchange agent (the “Exchange Agent”), and
Robert E. Kennedy, an individual acting as the Company Stockholders’
representative (the “Stockholder Representative”) in favor of each person who
from time to time holds one or more Contingent Value Rights (the “CVRs”) to
receive cash payments or stock issuances in the amounts and subject to the terms
and conditions set forth herein.
     WHEREAS, this Agreement is entered into pursuant to the Agreement and Plan
of Merger, dated as of March 31, 2011 (the “Merger Agreement”), by and among
Parent, Diamondback Acquisition Corp., a Delaware corporation and wholly-owned
subsidiary of Parent (“Merger Subsidiary”), Apthera, Inc., a Delaware
corporation (the “Company”), and with respect to Section 10.11 and other
sections explicitly identified in the Merger Agreement, the Stockholder
Representative;
     WHEREAS, pursuant to the Merger Agreement, Merger Subsidiary will merge
with and into the Company (the “Merger”), with the Company being the surviving
corporation in the Merger and becoming a wholly-owned subsidiary of Parent;
     WHEREAS, in the Merger, one CVR will be issued in respect of each share of
Company Common Stock issued and outstanding immediately prior to the Effective
Time (except for Dissenting Shares and those shares described in
Section 2.3(b)(ii) of the Merger Agreement); and
     WHEREAS, Parent desires that the Exchange Agent act as its special agent
for the purposes of effecting the distribution of the Merger Consideration to
the holders of Company Common Stock, including (i) the Closing Consideration,
and (ii) the CVRs.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth or as referenced below, as indicated elsewhere in this
Agreement, or as defined in the Merger Agreement:
     (a) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
     (b) all capitalized terms used in this Agreement without definition shall
have the respective meanings ascribed to them in the Merger Agreement;
     (c) The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provisions of this Agreement.

A-1



--------------------------------------------------------------------------------



 



     (d) Unless the context requires otherwise, references herein (i) to an
agreement, instrument or other document mean such agreement, instrument or other
document as amended, supplemented and modified from time to time to the extent
permitted by the provisions thereof and by this Agreement; and (ii) to a
statute, ordinance or regulation mean such statute, ordinance or regulation as
amended from time to time and includes any successor thereto.
     (e) References to an “Exhibit” or to a “Schedule” are, unless otherwise
specified, to one of the Exhibits or Schedules attached to or referenced in this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement.
     (f) All accounting terms used herein and not expressly defined herein shall
have the meanings assigned to such terms in accordance with GAAP, as in effect
on the date hereof.
     (g) Any reference herein to the sale price of Parent Common Stock on NASDAQ
shall be deemed to refer to any alternative exchange or OTBB on which the Parent
Common Stock or the capital stock of any successor entity may be traded.
     “Affiliate” of a specified person means any other person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the person specified. “Control” shall mean
ownership of more than 50% of the shares of stock entitled to vote for the
election of directors in the case of a corporation, and more than 50% of the
voting power in the case of a business entity other than a corporation.
     “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in Delaware, Massachusetts, or Arizona are authorized
or obligated by law or executive order to remain closed.
     “Clinical Trial” means the Phase III clinical trial of the Product
Candidate sponsored by Parent, the Surviving Corporation, or an Affiliate or
licensee thereof.
     “Combination Product” means any Product Candidate that comprises a Product
Candidate sold in conjunction with another active component (whether packaged
together or in the same therapeutic formulation or otherwise) or service.
     “CVR Register” has the meaning set forth in Section 2.3(b).
     “CVR Registrar” has the meaning set forth in Section 2.3(b).
     “FDA” means the United States Food and Drug Administration or any successor
agency.
     “GAAP” means United States Generally Accepted Accounting Principles.

A-2



--------------------------------------------------------------------------------



 



     “Governmental Entity” means any domestic (federal or state), or foreign
court, commission, governmental body, regulatory or administrative agency or
other political subdivision thereof.
     “Holder” means a Person in whose name a CVR is registered in the CVR
Register.
     “Intellectual Property” means all rights, privileges and priorities
provided under U.S., state and foreign law relating to intellectual property,
including all (a)(1) patents, patent applications, proprietary inventions,
discoveries, processes, formulae, designs, methods, techniques, procedures,
concepts, developments, technology, new and useful improvements thereof and
proprietary know-how relating thereto, whether or not reduced to practice or
patented or eligible for patent protection; (2) copyrights and copyrightable
works, including computer applications, programs, software, databases and
related items; (3) trademarks, service marks, trade names, logos, domain names
and trade dress, the goodwill of any business symbolized thereby, and all
common-law rights relating thereto; and (4) trade secrets and other confidential
information; (b) all registrations, applications, and recordings for, and
amendments, modifications, improvements, extensions, continuations,
continuations-in-part, re-examinations and reissues to any of the foregoing; and
(c) licenses or other similar agreements granting rights to use any of the
foregoing.
     “Intellectual Property Losses” means all demands, claims, actions or causes
of action, assessments, losses, damages, liabilities, interest and penalties,
costs, expenses, fees or royalties (including, without limitation, reasonable
legal fees and disbursements incurred in connection therewith, and any amounts
or expenses required to be paid or incurred in connection with any license
agreement, action, suit, proceeding, claim, appeal, demand, assessment,
judgment), whether or not involving a third party (collectively, “Losses”),
resulting from, arising out of, or imposed upon or incurred by Parent (or any
Affiliate thereof) in connection with any of the Intellectual Property acquired
by Parent pursuant to the Merger Agreement (the “Acquired IP”), including
without limitation, Losses related to (i) Parent’s failure to own to have the
right to use any portion of the Acquired IP that is useful or necessary to
conduct the Business, (ii) Parent’s use of the Acquired IP (including pursuant
to any license agreement included in the Acquired IP), (iii) infringement by
Parent due the conduct of Parent’s business, or the manufacture, marketing,
distribution, use or sale of any product covered by any Acquired IP; (iv) the
validity of the Acquired IP; (v) inventorship of the Acquired IP; (vi) license
or indemnification obligations with respect to any alleged infringement or
misappropriation of any third party’s intellectual property by Parent arising
from the Acquired IP (collectively, “Intellectual Property Losses”), regardless
of whether any of the foregoing Intellectual Property Losses constitute an
Indemnifiable Loss under the Merger Agreement; provided, however, that the
foregoing shall not include any payment made or expenses incurred in connection
with the Clinical Study Agreement entered into with Henry M. Jackson Foundation
for the Advancement of Military Medicine, Inc., effective October 29, 2007, or
any licenses resulting therefrom.

A-3



--------------------------------------------------------------------------------



 



     “Law” means any foreign, federal, state, local or municipal laws, rules,
judgments orders, regulations, statutes, ordinances, codes, decisions,
injunctions, orders, decrees or requirements of any Governmental Entity.
     “Merger” shall have the meaning set forth in the Recitals of this
Agreement.
     “Merger Agreement” shall have the meaning set forth in the Recitals of this
Agreement.
     “Milestone” means each of (i) Milestone #1, (ii) Milestone #2,
(iii) Milestone #3, (iv) Milestone #4, and (v) Milestone #5.
     “Milestone #1” means enrollment of the first patient in the Clinical Trial,
but only if the foregoing Milestone is achieved no later than the Milestone
Target Date.
     “Milestone #2” means the earliest to occur of (i) an Early Interim Analysis
(EIA) in respect of the Clinical Trial the receipt of which does not cause the
discontinuance of the Clinical Trial, or (ii) enrollment of seventy
(70) patients in the Clinical Trial, but only if one of the foregoing occurs no
later than the Milestone Target Date.
     “Milestone #3” means U.S. Regulatory Approval of Parent’s new drug
application or biologic license application for the Product Candidate, which
U.S. Regulatory Approval permits Parent to market such Product Candidate
immediately, but only if the foregoing Milestone is achieved no later than the
Milestone Target Date. For the avoidance of doubt, an “approvable letter” or
similar communication published by the FDA shall not constitute approval for
purposes of the foregoing.
     “Milestone #4” means cumulative Net Sales of the Product Candidate
exceeding one hundred million dollars ($100,000,000), but only if the foregoing
Milestone is achieved no later than the Milestone Target Date.
     “Milestone #5” means cumulative Net Sales of the Product Candidate
exceeding three hundred million dollars ($300,000,000), inclusive of Milestone
#4, but only if the foregoing Milestone is achieved no later than the Milestone
Target Date.
     “Milestone Payment” means, as applicable, (i) one million dollars
($1,000,000), with respect to the achievement of Milestone #1; (ii) one million
dollars ($1,000,000), with respect to the achievement of Milestone #2;
(iii) five million dollars ($5,000,000), with respect to the achievement of
Milestone #3, (iv) ten million dollars ($10,000,000), with respect to the
achievement of Milestone #4, and (v) means fifteen million dollars
($15,000,000), with respect to the achievement of Milestone #5. Each of the
foregoing Milestone Payments may be paid in cash or in shares of Parent Common
Stock, as determined in Parent’s discretion. If Parent elects the latter, the
number of shares shall be calculated based upon the value of Parent’s Common
Stock, which shall be equal to the closing price for Parent Common Stock on
NASDAQ, as reported in The Wall Street Journal, on the day prior to the
applicable Milestone being achieved.

A-4



--------------------------------------------------------------------------------



 



     “Milestone Target Date” means with respect to all Milestones, the date that
is five (5) years from the later of (i) the expiration, invalidation or
rejection of the last patent or patent application included in the patents
exclusively licensed to the Surviving Corporation from The University of Texas
M. D. Anderson Cancer Center, The Henry M. Jackson Foundation for the
Advancement of Military Medicine, Inc. or otherwise covering any portion of the
Product Candidate, including all patent adjustments and extensions thereof,
(ii) the latest to expire of any new drug product exclusivity granted by the FDA
or any foreign Governmental Entity with respect to the Product Candidate,
including but not limited to orphan drug status or data exclusivity periods
granted under The Biologics Price Competition and Innovation Act or any foreign
equivalent, or (iii) to the extent Parent acquires an exclusive license on any
Invention pursuant to the Clinical Study Agreement entered into with Henry M.
Jackson Foundation for the Advancement of Military Medicine, Inc., effective
October 29, 2007, the expiration of such exclusive license. If any Milestone
does not occur by the Milestone Target Date, the CVRs underlying each such
Milestone will terminate and all rights thereunder and all rights in respect
thereof under this Agreement shall cease.
     “Net Sales” means the sum of, without any duplication, the gross revenues
received by Parent, its Affiliates or its licensees from the sale of any Product
Candidate throughout the world, less sales discounts actually granted, sales
and/or use taxes actually paid, import and/or export duties actually paid,
outbound transportation actually prepaid or allowed, and amounts actually
allowed or credited due to returns (not exceeding the original billing or
invoice amount), all as recorded by Parent, its Affiliate or its licensee in
each of their respective official books and records, in accordance with GAAP and
consistent with the financial statements and/or regulatory filings with the
United States Securities and Exchange Commission, if any, of Parent, its
Affiliate or its licensee.
     Product Candidate provided to third parties without charge, in connection
with research and development, the Clinical Trial, other clinical trials,
compassionate use, humanitarian and charitable donations, or indigent programs
or for use as samples shall be excluded from the computation of Net Sales.
     Notwithstanding the foregoing, in the event a Product Candidate is sold as
a Combination Product Candidate in the United States, Net Sales shall be
calculated by multiplying the Net Sales of the Combination Product Candidate by
the fraction A/(A+B), where A is the gross invoice price of the Product
Candidate if sold separately and B is the gross invoice price of the other
product(s) included in the Combination Product if sold separately. If no such
separate sales are made by Parent, its Affiliates or licensees, Net Sales of the
Combination Product shall be calculated in a manner determined by Parent in good
faith based upon the relative value of the active components of such Combination
Product.
     “Parent Common Stock” means common stock of Parent.
     “Party” shall mean the Exchange Agent, Parent and/or the Stockholder
Representative, as applicable.

A-5



--------------------------------------------------------------------------------



 



     “Permitted Transfer” means: (i) the transfer of any or all of the CVRs
(upon the death of the Holder) by will or intestacy; (ii) transfer by instrument
to an inter vivos or testamentary trust in which the CVRs are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with
divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or
limited liability company, a distribution by the transferring partnership or
limited liability company to its partners or members, as applicable; or (v) a
transfer made by operation of law (including a consolidation or merger) or in
connection with the dissolution, liquidation or termination of any corporation,
limited liability company, partnership or other entity.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Product Candidate” means E75 + GM-CSF, known as Neuvax, as used in the
currently pending clinical trial sponsored by Parent, Surviving Corporation, or
an Affiliate or licensee thereof.
     “Tax” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including any federal, state, local, or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
and all other taxes of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not, and including any transferee or
secondary liability in respect of any tax (whether imposed by Law, contractual
agreement or otherwise) and any liability in respect of any Tax as a result of
being a member of any Affiliated Group, and shall include all liabilities under
any unclaimed property Law.
     “U.S. Regulatory Approval” means all approvals from the FDA necessary for
the commercial manufacture, marketing and sale of a Product Candidate in the
United States.
ARTICLE 2
CONTINGENT VALUE RIGHTS
2.1 Appointment of Exchange Agent. Parent hereby appoints [ ] as the Exchange
Agent to act as Exchange Agent for Parent in accordance with the instructions
hereinafter set forth in this Agreement, and the Exchange Agent hereby accepts
such appointment.
2.2 Nontransferable. The CVRs shall not be sold, assigned, transferred, pledged,
encumbered or in any other manner transferred or disposed of, in whole or in
part, other than through a Permitted Transfer.
2.3 No Certificate; Registration; Registration of Transfer; Change of Address.

  (a)   Not Certificated. The CVRs shall not be evidenced by a certificate or
other instrument.

A-6



--------------------------------------------------------------------------------



 



  (b)   CVR Register. The Exchange Agent shall keep a register (the “CVR
Register”) for the registration of CVRs. The Exchange Agent is hereby initially
appointed “CVR Registrar” for the purpose of registering CVRs and transfers of
CVRs as herein provided.     (c)   Transfer Requests. Subject to the restriction
on transferability set forth in Section 2.2, every request made to transfer a
CVR must be in writing and accompanied by a written instrument or instruments of
transfer and any other requested documentation in form reasonably satisfactory
to Parent and the CVR Registrar, duly executed by the registered Holder or
Holders thereof or by the duly appointed legal representative thereof or by a
duly authorized attorney. A request for a transfer of a CVR shall be accompanied
by such documentation establishing satisfaction that the transfer is a Permitted
Transfer as may be reasonably requested by Parent and the CVR Registrar
(including opinions of counsel), if appropriate. Upon receipt of such written
notice, the CVR Registrar shall, subject to its reasonable determination that
the transfer instrument is in proper form and the transfer otherwise complies
with the other terms and conditions herein, register the transfer of the CVRs in
the CVR Register. All duly transferred CVRs registered in the CVR Register shall
be the valid obligations of Parent, evidencing the same right and shall entitle
the transferee to the same benefits and rights under this Agreement, as those
held by the transferor. No transfer of a CVR shall be valid until registered in
the CVR Register, and any transfer not duly registered in the CVR Register will
be void ab initio. Any transfer or assignment of the CVRs shall be without
charge (other than the cost of any transfer Tax which shall be the
responsibility of the transferor) to the Holder.     (d)   Change of Address
Requests. A Holder (or the Stockholder Representative, on behalf of a Holder)
may make a written request to the CVR Registrar to change such Holder’s address
of record in the CVR Register. The written request must be duly executed by the
Holder. Upon receipt of such written notice, the CVR Registrar shall promptly
record the change of address in the CVR Register.

2.4 Payment Procedures.

  (a)   Milestone Compliance Certificates. Within 10 Business Days following the
occurrence of any Milestone, Parent shall deliver to the Exchange Agent and the
Stockholder Representative a certificate (each a “Milestone Compliance
Certificate”) certifying that the Holders are entitled to receive the applicable
Milestone Payment Amount and establishing a payment date with respect to the
applicable Milestone Payment Amount that is within 5 Business Days of the date
of the issuance of such certificate. Each such Milestone Compliance Certificate
shall specify whether the applicable Milestone Payment shall be made in cash or
in shares of Parent’s Common Stock. Upon payment of the applicable Milestone
Payment Amount, no further payment by Parent pursuant to this Agreement shall be
required with respect to such Milestone. The Stockholder Representative shall be
responsible for distributing any Milestone Compliance Certificate to the
Holders.     (b)   Non-Compliance Certificates. If (A) prior to the delivery of
any Milestone Compliance Certificate events or circumstances occur that cause
Parent reasonably to believe that any Milestone Payment will not and cannot
occur, or (B) the applicable Milestone has been

A-7



--------------------------------------------------------------------------------



 



      achieved, but Parent determines that the applicable Milestone Payment
shall be subject to the cost-sharing provision set forth in Section 2.4(e)
hereof for Intellectual Property Losses, then within 10 Business Days of the
occurrence of such events or determinations, as applicable, Parent shall deliver
to the Exchange Agent and the Stockholder Representative a certificate (a
“Non-Compliance Certificate”) setting forth in reasonable detail the events and
circumstances underlying its belief that delivery of such Non-Compliance
Certificate is required. The Stockholder Representative shall be responsible for
distributing any such Non-Compliance Certificates to the Holders.     (c)  
Payment of Milestones. On the applicable payment date, Parent shall cause the
Exchange Agent to (i) pay the applicable amount to each of the Holders by check
mailed to the address of each Holder as reflected in the CVR Register as of the
close of business on the last Business Day prior to such payment date, or
(ii) mail the applicable stock certificates furnished by the Company to the
Exchange Agent to the address of each Holder as reflected in the CVR Register as
of the close of business on the last Business Day prior to such payment date; in
each case, the amount to which each Holder is entitled to receive will be based
on the number of CVRs held by such Holder as reflected on the CVR Register.    
(d)   Withholding. Parent shall be entitled to deduct and withhold, or cause to
be deducted or withheld, from any amounts otherwise payable pursuant to this
Agreement, such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Internal Revenue Code, or any provision of
state, local or foreign Tax law. To the extent that amounts are so withheld or
paid over to or deposited with the relevant Governmental Entity, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Holder in respect of which such deduction and withholding was made.    
(e)   Cost-Sharing for Intellectual Property Losses. During the term of this
Agreement (as described in Section 6.11 hereof), Parent shall have the right to
set off twenty percent (20%) of any Intellectual Property Losses (the
“Stockholder Portion”) against Milestone Payments otherwise payable to the
Company Stockholders hereunder. In no event, however, shall Parent be entitled
to deduct from any Milestone Payment more than twenty percent (20%) of the value
of such Milestone Payment. To the extent that any such deduction is insufficient
to cover the Stockholder Portion at the time such a deduction is made, the
remaining portion of such Stockholder Portion shall be applied toward the next
Milestone Payment that becomes payable by Parent hereunder (“Rolling Losses”).
Parent shall have no right of action hereunder against the Company Stockholders
to recover any portion of a Milestone Payment that was previously paid. In the
event that a Non-Compliance Certificate has been provided pursuant to Section
2.4(b) hereof with respect to any specific Intellectual Property Losses, and
provided that Parent and the Stockholder Representative have resolved any
objections related to any such Non-Compliance Certificate, Parent shall not be
required to submit additional Non-Compliance Certificates in the event it
applies a deduction to future Milestone Payments in respect of Rolling Losses.

A-8



--------------------------------------------------------------------------------



 



  (f)   Investment of Exchange Fund. The Exchange Agent shall invest any cash
held by it for payment to the Holders as directed by Parent on a daily basis.
Any interest and other income resulting from such investment shall promptly be
paid to Parent.     (g)   Undistributed Amounts. Any cash or stock certificates
that remain undistributed to the Holders of CVRs twelve (12) months after the
applicable payment date set forth in any Milestone Compliance Certificate, as
applicable, shall be delivered to Parent, upon demand, and any Holders of CVRs
who have not theretofore received cash or stock certificates in exchange for
such CVRs shall thereafter look only to Parent for payment of their claim
therefor. Notwithstanding any other provisions of this Agreement, any portion of
the consideration provided by Parent to the Exchange Agent that remains
unclaimed 180 days after termination of this Agreement in accordance with
Section 6.11 hereof (or such earlier date immediately prior to such time as such
amounts would otherwise escheat to, or become property of, any Governmental
Entity) shall, to the extent permitted by law become the property of Parent free
and clear of any claims or interest of any person previously entitled thereto.  
  (h)   Objections to Non-Compliance Certificates. Within 60 days of the date of
any Non-Compliance Certificate, the Stockholder Representative, on behalf of
such Holders, may deliver a written notice to the Exchange Agent and Parent
stating that the Holders object to (a “Notice of Objection”) such Non-Compliance
Certificate (collectively, the “Determinations”). If Parent does not agree with
the objections to the applicable Non-Compliance Certificate set forth in the
Notice of Objection, the Determinations that are in dispute shall be resolved by
the procedure set forth in Section 6.12, which decision shall be binding on the
parties hereto and the Holders. If the Stockholder Representative does not
deliver a Notice of Objection to the Exchange Agent within such 60 day period,
then the applicable Milestone Payment to which the Non-Compliance Certificate
relates shall not be due and payable to the Holders, and Parent and Exchange
Agent shall have no further obligations with respect to such payments (but may
have obligations with respect to the other payments in accordance with the terms
of this Agreement).     (i)   Information. Parent shall furnish to the Exchange
Agent or the Stockholder Representative information and documentation in
connection with this Agreement and the CVRs, including confidential information
of Parent, if necessary, that the Exchange Agent or the Stockholder
Representative may reasonably request in connection with the determination of
whether a Milestone has occurred or whether the applicable amount of Net Sales
have been achieved, provided that both the Exchange Agent and the Stockholder
Representative, as applicable, are already parties to, or enter into
confidentiality agreements with Parent, providing for confidentiality and
non-disclosure obligations with respect to Parent’s confidential information, to
Parent’s reasonable satisfaction. The Stockholder Representative shall forward
any information and documentation it receives to the Holders who request such
information, provided, however, the Stockholder Representative shall redact from
any such information any documentation that Parent has marked as “confidential”.

2.5 No Parent Stockholder Rights. The CVRs shall not have any voting, consent,
notice or dividend rights, and interest shall not accrue on any amounts payable
on the CVRs to

A-9



--------------------------------------------------------------------------------



 



any Holder. The CVRs shall not represent any equity or ownership interest in
Parent or in any constituent company to the Merger, and shall not convey to the
Holders thereof any rights of any kind or nature whatsoever possessed by a
stockholder of Parent, either at law or in equity. The rights of a Holder are
limited to those expressed in this Agreement.
2.6 Sole Discretion and Decision Making Authority. Notwithstanding anything
contained herein to the contrary, the Parties acknowledge that development and
commercial potential of the Product Candidate is uncertain and expensive, and as
a result, Parent shall have sole discretion and decision making authority over
whether to continue to invest, how much to invest in the development of Product
Candidate, the timing of development and commercialization activities related to
the Product Candidate, including without limitation, with respect activities
related to the protection of intellectual property rights, and determinations
regarding the jurisdictions in which marketing approval will be sought, and
whether and on what terms, if any, to enter into (i) a clinical trial agreement,
license or sale agreement related to the Product Candidate, (ii) any other
agreement for the development, marketing or sale of the Product Candidate, or
(iii) any option to enter into any such agreements.
2.7 Limitation on Use of Parent Common Stock. Notwithstanding anything to the
contrary contained herein, under no circumstances shall Parent be permitted to
satisfy any Milestone Payment with shares of Parent Common Stock unless such
issuance of Parent Common Stock has been approved by the requisite vote of
Parent’s stockholders in accordance with Rule 5635(a) of the NASDAQ Listing
Rules. If Parent is prohibited or otherwise restricted from distributing Parent
Common Stock, it shall not be relieved of its obligation to make payment of the
Milestone Payment and such Milestone Payment shall be made all in cash or in a
combination of cash and Parent Common Stock, to the extent permitted.
ARTICLE 3
THE EXCHANGE AGENT
3.1 Certain Duties and Responsibilities. The Exchange Agent shall not have any
liability for any actions taken or not taken in connection with this Agreement,
except to the extent of its willful misconduct, bad faith or gross negligence.
No provision of this Agreement shall require the Exchange Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers.
3.2 Certain Rights of Exchange Agent. The Exchange Agent undertakes to perform
such duties and only such duties as are specifically set forth in this
Agreement, and no implied covenants or obligations shall be read into this
Agreement against the Exchange Agent. In addition:

  (a)   the Exchange Agent may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

A-10



--------------------------------------------------------------------------------



 



  (b)   the Exchange Agent may engage and consult with counsel of its selection
and the written advice of such counsel or any opinion of counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;    
(c)   in the event of arbitration, the Exchange Agent may engage and consult
with tax experts, valuation firms and other experts and third parties that it,
in its sole and absolute discretion, deems appropriate or necessary to enable it
to discharge its duties hereunder;     (d)   the Exchange Agent shall not be
required to give any note or surety in respect of the execution of such powers
or otherwise in respect of the premises; and     (e)   Parent agrees to
indemnify the Exchange Agent for, and hold the Exchange Agent harmless against,
any loss, liability, claim, demands, suits or expense arising out of or in
connection with the Exchange Agent’s duties under this Agreement, including the
costs and expenses of defending the Exchange Agent against any claims, charges,
demands, suits or loss, unless such loss shall have been determined by a court
of competent jurisdiction to be a result of the Exchange Agent’s willful
misconduct, bad faith or gross negligence, provided, however, that the Exchange
Agent’s aggregate liability with respect to, arising from, or arising in
connection with this Agreement, or from all services provided or omitted to be
provided under this Agreement, whether in contract, in tort, or otherwise, is
limited to, and shall not exceed, the amounts paid hereunder by Parent to the
Exchange Agent.     (f)   Parent agrees (i) to pay the fees and expenses of the
Exchange Agent in connection with this Agreement, as set forth on Schedule 1
hereto, and (ii) to reimburse the Exchange Agent for all taxes and governmental
charges, reasonable expenses and other charges of any kind and nature incurred
by the Exchange Agent in the execution of this Agreement (other than taxes
measured by the Exchange Agent’s net income). The Exchange Agent shall also be
entitled to reimbursement from Parent for all reasonable and necessary
out-of-pocket expenses (including reasonable fees and expenses of the Exchange
Agent’s counsel and agent) paid or incurred by it in connection with the
administration by the Exchange Agent of its duties hereunder. An invoice for the
Exchange Agent Fee will be rendered a reasonable time prior to, and paid on, the
effective date of the transaction. An invoice for any out-of-pocket expenses and
per item fees realized will be rendered and payable within thirty (30) days
after receipt by Parent, except for postage and mailing expenses, which funds
must be received one (1) Business Day prior to the scheduled mailing date.
Parent agrees to pay to the Exchange Agent any amounts, including fees and
expenses, payable in favor of the Exchange Agent in connection with any dispute,
resolution or arbitration arising under or in connection with this Agreement;
provided, however, that in the event of a resolution in favor of Parent, any
amounts, including fees and expenses, payable in favor of the Exchange Agent
related to such dispute, resolution or arbitration shall be offset against the
amount payable to the Exchange Agent hereunder.

A-11



--------------------------------------------------------------------------------



 



3.3 Resignation and Removal; Appointment of Successor.

  (a)   The Exchange Agent may resign at any time by giving written notice
thereof to Parent specifying a date when such resignation shall take effect,
which notice shall be sent at least thirty (30) days prior to the date so
specified.     (b)   If the Exchange Agent shall resign, be removed or become
incapable of acting, Parent shall promptly appoint a qualified successor
Exchange Agent who may be the Shareholder Representative or a Holder but shall
not be an officer of Parent. The successor Exchange Agent so appointed shall,
forthwith upon its acceptance of such appointment in accordance with this
Section 3.3(b), become the successor Exchange Agent.     (c)   Parent shall give
notice of each resignation and each removal of a Exchange Agent and each
appointment of a successor Exchange Agent by mailing written notice of such
event by first-class mail, postage prepaid, to the Stockholder Representative.
The Stockholder Representative shall forward such notice to the Holders.

3.4 Acceptance of Appointment by Successor. Every successor Exchange Agent
appointed hereunder shall execute, acknowledge and deliver to Parent, the
Stockholder Representative and to the retiring Exchange Agent an instrument
accepting such appointment and a counterpart of this Agreement, and thereupon
such successor Exchange Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts and duties of the
retiring Exchange Agent; provided, that upon the request of Parent, the
Stockholder Representative or the successor Exchange Agent, such retiring
Exchange Agent shall execute and deliver an instrument transferring to such
successor Exchange Agent all the rights, powers and trusts of the retiring
Exchange Agent.
ARTICLE 4
COVENANTS
4.1 List of Holders. The Stockholder Representative shall furnish or cause to be
furnished to the Exchange Agent the names, addresses and shareholdings of the
Holders immediately prior to effective time of the Merger. After the effective
time of the Merger, within five (5) Business Days after receipt by Parent of any
such request, Parent shall deliver a list, in such form as Parent receives from
its transfer agent (or other agent performing similar services for Parent), of
the names and the addresses of the Holders as of a date not more than 15
Business Days prior to the time such list is furnished.
4.2 Provision of Milestone Payments. Parent shall promptly provide the Exchange
Agent with the applicable cash or shares of Parent Common Stock payable in
respect of any Milestone Payment, if any, to be distributed to the Holders in
the manner provided for in Section 2.4 and in accordance with the terms of this
Agreement.

A-12



--------------------------------------------------------------------------------



 



ARTICLE 5
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
5.1 Parent May Consolidate, Etc.

  (a)   Parent shall not consolidate with or merge into any other Person or
sell, convey, transfer or license substantially all of its Business assets to
any Person (including in connection with a spin-off transaction) (a
“Transaction”), unless:

  (i)   Parent shall be the continuing Person, or the Person formed by such
Transaction or into which Parent is merged or the Person that acquires or
becomes the licensee of substantially all of Parent’s Business assets, or, in
the case of a spin-off, the Person who has received the largest portion of the
Business assets (the “Surviving Person”) shall expressly assume payment of
amounts on all the CVRs and the performance of every duty and covenant of this
Agreement on the part of Parent to be performed or observed; and     (ii)  
Parent or the Surviving Person, as the case may be, shall not immediately after
such merger or consolidation, spin-off, or such sale, license or conveyance, be
in breach in the performance of any covenant or condition contained herein;    
(iii)   Parent has delivered to the Exchange Agent and the Stockholder
Representative an officer’s certificate, stating that, to the Company’s
knowledge based upon the reasons articulated in such certificate, such successor
Person is capable of fulfilling all obligations to be assumed by it under this
Agreement, that such Transaction complies with this Article 5 and that all
conditions precedent herein provided for relating to such Transaction have been
complied with.

  (b)   For purposes of this Section 5.1 only, “substantially all of its
Business assets” shall mean (i) assets contributing in the aggregate at least
80% of Parent’s revenues for the Business during the then-current period,
(ii) assets constituting in the aggregate at least 80% of Parent’s total assets
for the Business for the-then current period or (iii) the licenses from The
University of Texas M. D. Anderson Cancer Center or The Henry M. Jackson
Foundation for the Advancement of Military Medicine, Inc., including those
granted pursuant to the Clinical Study Agreement. “Business” means the Parent’s
business, including the business of an Affiliate controlled by Parent, as it
relates to the development and commercialization of the Product Candidate.    
(c)   Upon any Transaction consummated in accordance with this Section 5.1, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of Parent under this Agreement with the same effect as if
the Surviving Person had been named as Parent herein, and, thereafter, Parent
shall be relieved of all obligations and covenants under this Agreement and the
CVRs.

A-13



--------------------------------------------------------------------------------



 



ARTICLE 6
OTHER PROVISIONS OF GENERAL APPLICATION
6.1 Notices to Exchange Agent, Parent and Stockholder Representative. All
notices and other communications hereunder shall be in writing and shall be
deemed given (i) on the date of delivery if delivered personally by commercial
courier service, federal express or otherwise or (ii) on the date of
confirmation of receipt (or the first Business Day following such receipt if the
date is not a Business Day), of transmission, by telecopier, or facsimile to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

  (a)   If to Parent, to it at:

RXi Pharmaceuticals Corporation
60 Prescott Street
Worcester, MA 01605
Attn: Chief Executive Officer
Facsimile: 508-767-3862
with separate copies thereof addressed to (which shall not constitute notice
to the Company):
Fredrikson & Byron, P.A.
200 South Sixth Street
Suite 4000
Minneapolis, MN 55402
Attn: Christopher J. Melsha
Facsimile: 612-492-7077

  (b)   If to the Exchange Agent, to it at:

_____________________
_____________________
_____________________

  (c)   If to the Stockholder Representative, to him at:

Robert E. Kennedy
9450 E. Larkspur Dr.
Scottsdale, AZ 85260
with separate copies thereof addressed to (which shall not constitute notice
to the Stockholder Representative):

A-14



--------------------------------------------------------------------------------



 



Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St.
Phoenix, AZ 85004
Attn: Daniel M. Mahoney
Facsimile: 602-382-6070
6.2 Amendments. Subject to applicable Law, this Agreement may be amended by the
parties hereto. This Agreement may not be amended except by execution of an
instrument in writing signed on behalf of each of the parties hereto. The
Stockholder Representative has the authority to represent all of the Holders for
purposes of this Section and for purposes of this Agreement.
6.3 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. Subject to Article 5 hereof, any reference
herein to Parent refers to Parent, any Surviving Person and their successors and
assigns.
6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the Laws that
might otherwise govern under applicable principles of conflicts of law).
6.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
6.6 Interpretation. The Table of Contents, article and section headings
contained in this Agreement are inserted for reference purposes only and shall
not affect the meaning or interpretation of this Agreement. This Agreement shall
be construed without regard to any presumption or other rule requiring the
resolution of any ambiguity regarding the interpretation or construction hereof
against the party causing this Agreement to be drafted.
6.7 Entire Agreement. This Agreement, including the exhibits and schedules
hereto, embodies the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersede all
prior agreements and the understandings between the parties with respect to such
subject matter.
6.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

A-15



--------------------------------------------------------------------------------



 



6.9 Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person (other than the parties hereto, the Holders and their
permitted successors and assigns hereunder) any benefit or any legal or
equitable right, remedy or claim under this Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the parties hereto, the Holders and their permitted successors and
assigns.
6.10 Legal Holidays. In the event that a Milestone Payment Date shall not be a
Business Day, then, notwithstanding any provision of this Agreement to the
contrary, any payment required to be made in respect of the CVRs on such date
need not be made on such date, but may be made on the next succeeding Business
Day.
6.11 Termination; Survival. This Agreement shall terminate upon the earliest to
occur of (i) 180 days after payment of the last applicable Milestone Payment
hereunder; or (ii) the expiration of the Milestone Target Date. Notwithstanding
any termination of this Agreement, Parent shall remain obligated to make payment
of any Milestone Payment that corresponds to a Milestone achieved prior to the
Milestone Target Date.
6.12 Disputes. All claims, disputes and other matters in controversy (herein
called a “Dispute”) arising directly or indirectly out of or related to this
Agreement or the other agreements referred to herein, or the breach thereof,
whether contractual or noncontractual, and whether during the term or after the
termination of this Agreement, will be resolved exclusively according to the
procedures set forth in this Section 6.12.

  (a)   The parties will attempt to settle Disputes arising out of or relating
to this Agreement, or the breach thereof, by a meeting of the Stockholder
Representative and an authorized representative of Parent within five (5) days
after a request by either of the parties to the other party asking for the same.
    (b)   If such Dispute cannot be settled at such meeting, either party within
five days of such meeting may give a written notice (a “Dispute Notice”) to the
other party setting forth the nature of the Dispute. The parties will attempt in
good faith to resolve the Dispute by mediation in Los Angeles, California under
the Commercial Mediation Rules of AAA in effect on the date of the Dispute
Notice. The parties will select a person who will act as the mediator under this
subsection (b) within 60 days of the date of this Agreement. If the Dispute has
not been resolved by mediation as provided above within 30 days after delivery
of the Dispute Notice, then the Dispute will be determined by arbitration in
accordance with the provisions of subsection (c) below.     (c)   Any Dispute
that is not settled through mediation as provided in subsection (b) above will
be resolved by arbitration in Los Angeles, California, governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., and administered by the AAA under its
Commercial Arbitration Rules in effect on the date of the Dispute Notice, as
modified by the provisions of this subsection (c), by a single arbitrator. The
arbitrator selected, in order to be eligible to serve, will be a lawyer with at
least 15 years experience specializing in business matters related to the
pharmaceutical industry. In the event the parties cannot agree on a mutually
acceptable single arbitrator from the list submitted by the AAA, AAA will

A-16



--------------------------------------------------------------------------------



 



      appoint the arbitrator who will meet the foregoing criteria. The
arbitrator will base the award on applicable law and judicial precedent and,
unless both parties agree otherwise, will include in such award the findings of
fact and conclusions of law upon which the award is based. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.     (d)   Notwithstanding the foregoing or anything in this Agreement
to the contrary, upon the application by either party to a court for an order
confirming, modifying or vacating the award, the court will have the power to
review whether, as a matter of law based on the findings of fact determined by
the arbitrator, the award should be confirmed, modified or vacated in order to
correct any errors of law made by the arbitrator. In order to effectuate such
judicial review limited to issues of law, the parties agree (and will stipulate
to the court) that the findings of fact made by the arbitrator will be final and
binding on the parties and will serve as the facts to be submitted to and relied
on by the court in determining the extent to which the award should be
confirmed, modified or vacated.     (e)   If either party fails to proceed with
mediation or arbitration as provided herein or unsuccessfully seeks to stay such
mediation or arbitration, or fails to comply with any arbitration award, or is
unsuccessful in vacating or modifying the award pursuant to a petition or
application for judicial review, the other party will be entitled to be awarded
costs, including reasonable attorneys’ fees, paid or incurred by such other
party in successfully compelling such arbitration or defending against the
attempt to stay, vacate or modify such arbitration award and/or successfully
defending or enforcing the award.     (f)   All applicable statutes of
limitations and defenses based upon the passage of time will be tolled while the
procedures specified in this Section 6.12 are pending. The parties will take
such action, if any, required to effectuate such tolling.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

A-17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Contingent Value
Rights Agreement to be duly executed, all as of the day and year first above
written.

         
Parent:
RXI PHARMACEUTICALS CORPORATION
      By:           Its:               
Exchange Agent:
[EXCHANGE AGENT]
      By:           Its:               
Stockholder Representative:
      By:           Robert E. Kennedy           

A-18



--------------------------------------------------------------------------------



 



         

Exhibit B
ESCROW AGREEMENT
     THIS ESCROW AGREEMENT, dated as of [ ], 2011 (this “Agreement”), is by and
among RXi Pharmaceuticals Corporation, a Delaware corporation (“Parent”), Robert
E. Kennedy, solely in his capacity as representative of the stockholders of
Apthera, Inc. (the “Stockholder Representative”), and [ ] (the “Escrow Agent”).
Each capitalized term used in this Agreement but not otherwise defined herein
shall have the meaning ascribed thereto in the Merger Agreement (as defined
below). Parent shall provide the Escrow Agent with a true and complete copy of
the Merger Agreement for its records and reference.
     WHEREAS, Parent, Diamondback Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent (“Merger Sub”), Apthera, Inc., a Delaware
corporation (the “Company”), and the Stockholder Representative are parties to
an Agreement and Plan of Merger, dated as of March 31, 2011 (as such agreement
may be subsequently amended or modified, the “Merger Agreement”), providing for
the merger of Merger Sub with and into the Company (the “Merger”), with the
Company being the surviving corporation in the Merger and becoming a
wholly-owned subsidiary of Parent;
     WHEREAS, pursuant to the Merger Agreement, Parent shall deposit with the
Escrow Agent the Escrow Shares, which will be available to compensate the Parent
Indemnified Parties for Indemnifiable Losses pursuant to Article 9 of the Merger
Agreement, on the terms and conditions set forth therein; and
     WHEREAS, the parties desire to set forth their understandings with regard
to the escrow account established hereunder.
     NOW, THEREFORE, in consideration of the promises and agreements of the
parties contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Appointment of Agent. Parent and the Stockholder Representative hereby
appoint the Escrow Agent as their agent to hold in escrow, and to administer the
disposition of, the Escrow Fund (as defined below) in accordance with the terms
of this Agreement, and the Escrow Agent hereby accepts such appointment.
     2. Stockholder Representative. Pursuant to Section 10.11 of the Merger
Agreement, the Stockholder Representative has been designated to act as the
representative, agent and attorney-in-fact for the Company Stockholders and
their successors and assigns for all purposes under this Agreement and, after
the Effective Time, the Merger Agreement. The Escrow Agent is hereby relieved
from any liability to any person for any acts done by the Escrow Agent in
accordance with any notice, direction, consent or instruction of or from the
Stockholder Representative under this Agreement.
     3. Establishment of Escrow. At the Effective Time, and in accordance with
the terms of the Merger Agreement, Parent shall deliver the Escrow Shares to a
special escrow account established by the Escrow Agent on behalf of Parent and
the Stockholder Representative for the benefit of the Company Stockholders (the
“Escrow Account”). The Escrow Shares shall be represented by one or more stock
certificates registered in the name of the Escrow Agent or its nominee. Upon
receipt of certificates representing such shares of Parent Common Stock, the

B-1



--------------------------------------------------------------------------------



 



Escrow Agent shall acknowledge in writing receipt of such certificates to Parent
and the Stockholder Representative. Any securities of Parent or any other issuer
distributed in respect of or in exchange for any of the Escrow Shares, whether
by way of stock dividends, stock splits or otherwise, shall be issued in the
name of the Escrow Agent or its nominee, and shall be delivered to the Escrow
Agent, who shall hold such securities in the Escrow Account (such securities
being considered Escrow Shares for the purposes hereof). The Escrow Agent shall
have no responsibility to monitor or compel issuance of any Escrow Shares in its
name, but shall merely hold such shares as are delivered, as provided herein.
The Escrow Shares held in the Escrow Account, together with any further shares
that may be deposited in the Escrow Account by Parent and with any securities or
other property deposited in the Escrow Account in accordance with Section 4(c)
hereof, less any shares released from the Escrow Account and/or disbursed to
Parent, as the case may be, from time to time in accordance with Sections 6 and
7 hereof, shall be referred to herein as the “Escrow Fund.” The Escrow Agent
agrees to administer the disposition of the Escrow Fund in accordance with the
terms and conditions of this Agreement. The Escrow Fund shall be segregated on
the books and records of the Escrow Agent from the other assets of the Escrow
Agent and shall be held by the Escrow Agent in trust for the benefit of Parent
and the Company Stockholders in accordance with the terms and conditions of this
Agreement. The Escrow Fund shall not be subject to any lien, attachment, trustee
process or any other judicial process of any creditor of any party hereto, and
shall be held and disbursed solely for the purposes of, and in accordance with
the terms and conditions of, this Agreement.
     4. Voting and Rights of Ownership.
          (a) While the Escrow Shares remain in escrow pursuant to this
Agreement, the Company Stockholders will retain and will be able to exercise all
incidents of ownership of said Escrow Shares that are not inconsistent with the
terms and conditions of this Agreement. The Escrow Shares held pursuant to this
Agreement will be shown as issued and outstanding on the books and records of
Parent.
          (b) With respect to the voting rights attached to the Escrow Shares,
each Company Stockholder will have the right, in its sole discretion, to direct
the Escrow Agent in writing as to the exercise of any voting rights pertaining
to the Escrow Shares held in the Escrow Account for the account of such Company
Stockholder, and the Escrow Agent shall comply with any such written
instructions. In the absence of such instructions, the Escrow Agent shall not
vote any of the Escrow Shares. Parent will deliver to the Escrow Agent
sufficient quantities of all notices, solicitations or other documents or
information issued to Parent’s stockholders generally with respect to the Parent
Common Stock, including, but not limited to, proxy materials, which shall be
forwarded by the Escrow Agent to each Company Stockholder and the Stockholder
Representative. Any such notice, solicitation or other document or information
shall be sent to the Escrow Agent at the same time as they are sent to the
stockholders of Parent generally. The Escrow Agent shall have no obligation to
solicit consents or proxies from the Company Stockholders for purposes of any
such vote. The number of Escrow Shares held in the Escrow Account for the
account of each Company Stockholder shall be set forth on Schedule A.
          (c) Any cash dividends distributed prior to the First Release Date (as
defined below) in respect of the Escrow Shares shall be promptly distributed by
the Escrow Agent to the Company Stockholders by check payable to the Company
Stockholders in proportion to the

B-2



--------------------------------------------------------------------------------



 



number of Escrow Shares that would be released to the Company Stockholders if
the First Release Date occurred on the record date for payment of such
dividends. Any cash dividends distributed prior to the Second Release Date (as
defined below) in respect of the Escrow Shares shall be promptly distributed by
the Escrow Agent to the Company Stockholders by check payable to the Company
Stockholders in proportion to the number of Escrow Shares that would be released
to the Company Stockholders if the Second Release Date occurred on the record
date for payment of such dividends. Any stock dividend paid on the Escrow Shares
in connection with a Capital Change (as defined in Section 8, below) shall be
issued in the name of the Escrow Agent or its nominee and deposited with the
Escrow Agent to be held in escrow as additional Escrow Shares along with the
corresponding Escrow Shares previously deposited. Any non-cash dividends or
distributions of securities or other property paid on the Escrow Shares (other
than in connection with a Capital Change) shall be deposited with the Escrow
Agent to be held in escrow as additional Escrow Shares along with the
corresponding Escrow Shares previously deposited (any such non-cash dividends or
distributions of securities or other property shall be referred to herein as
“Additional Escrow Property”).
          (d) If the Escrow Shares are reclassified, converted or changed into,
or exchanged for securities or other property pursuant to a merger,
consolidation or other reorganization of Parent after the Effective Time, then
such reclassified shares or securities or other property, as the case may be,
shall be deposited with the Escrow Agent to be held in escrow and released from
escrow and/or disbursed to Parent, as the case may be, in conjunction with the
terms of this Agreement at the same time and in the same respective amounts as
the related Escrow Shares, assuming for this purpose that such reclassification,
merger, consolidation or other reorganization had not been effected.
     5. Tax Matters.
          (a) The parties agree solely for U.S. Tax purposes and, to the extent
permitted by applicable Law, state and local Tax purposes, (i) the Escrow Shares
shall be treated as issued to the Company Stockholders, (ii) the Company
Stockholders shall be treated as receiving the Escrow Shares on the Closing
Date, (iii) the Company Stockholders, as owners of the Escrow Shares for Tax
purposes, shall be responsible for any Taxes related to (x) the Escrow Shares,
(y) any dividend or other distribution on the Escrow Shares, whether in the form
of securities or cash, or (z) any interest and earnings from the investment and
reinvestment of any dividends or other distribution on the Escrow Shares (such
items (y) and (z) collectively, “Escrow Earnings”), and (iv) the Escrow Agent
does not have any interest in the Escrow Shares or Escrow Earnings. In
accordance with its respective share of the Escrow Earnings, each Company
Stockholder shall report on its respective Tax Returns and be liable for the
payment of, and shall pay when due, all Taxes upon the Escrow Earnings. For Tax
reporting purposes, all Escrow Earnings in any Tax year shall be reported as
allocated to the Company Stockholders (in accordance with each Company
Stockholder’s ownership of Escrow Shares as described in Schedule A hereto (as
adjusted to include any Capital Change (as defined below) and/or any dividends
or other distributions paid or made thereon)) until the release of the Escrow
Shares to the Company Stockholders or the disbursement of the Escrow Shares to
Parent. The Escrow Agent shall report all Escrow Earnings on Form 1099 or other
appropriate forms with respect to each calendar year during the term of this
Agreement in a manner consistent with the provisions of this Section 5(a).

B-3



--------------------------------------------------------------------------------



 



          (b) Each Company Stockholder agrees to complete, sign and send to the
Escrow Agent, a Form W-9, or Form W-8, as applicable, and any other forms and
documents that the Escrow Agent may reasonably request for Tax reporting
purposes. Moreover, each Company Stockholder acknowledges and agrees that, in
the event the Escrow Agent is required to withhold any Taxes, the Escrow Agent
shall, upon direction from Parent in its sole discretion, either obligate the
Company Stockholder to pay such portion of the Escrow Earnings to the Escrow
Agent or remove such portion from the Escrow Earnings as is required to be
remitted to the IRS in compliance with the Code or to any other applicable Tax
authority.
     6. Indemnification Claims.
          (a) Parent (on behalf of any Parent Indemnified Party) may, in
accordance with the provisions of Article 9 of the Merger Agreement, from time
to time deliver to the Stockholder Representative, with contemporaneous delivery
to the Escrow Agent, a Claim Notice pursuant to Section 9.3(b) of the Merger
Agreement containing (i) a description and, if known, the estimated amount of
any Indemnifiable Losses incurred or reasonably expected to be incurred by the
Parent Indemnified Party, (ii) a reasonable explanation of the basis for the
Claim Notice to the extent of the facts then known by Parent, and (iii) a demand
for payment of the Claimed Amount.
          (b) Within 20 days after delivery of a Claim Notice, pursuant to
Section 9.3(c) of the Merger Agreement, the Stockholder Representative will
deliver to Parent, with contemporaneous delivery to the Escrow Agent, a
Response, in which the Stockholder Representative will:
               (i) agree that the Parent Indemnified Party is entitled to
receive all of the Claimed Amount, in which event the Escrow Agent will promptly
disburse the Claimed Amount to Parent from and to the extent of the Escrow Fund
pursuant to Section 6(e) hereof;
               (ii) dispute that the Parent Indemnified Party is entitled to
receive all of the Claimed Amount, but agree that the Parent Indemnified Party
is entitled to receive the Agreed Amount (a “Partial Objection Notice”), in
which event the Escrow Agent will promptly disburse the Agreed Amount to Parent
from and to the extent of the Escrow Fund pursuant to Section 6(e) hereof; or
               (iii) dispute that the Parent Indemnified Party is entitled to
receive any of the Claimed Amount (an “Objection Notice”).
          (c) If the Stockholder Representative fails to deliver a Response to
Parent within 20 days after delivery of the Claim Notice, then the Stockholder
Representative will be deemed to have irrevocably accepted the Claim Notice and
the Stockholder Representative will be deemed to have irrevocably agreed to the
Claimed Amount. In such event, Parent will send written notice of such failure
to the Escrow Agent, who will promptly disburse to Parent from and to the extent
of the Escrow Fund the Claimed Amount pursuant to Section 6(e) hereof.
          (d) If a Partial Objection Notice or an Objection Notice is delivered
by the Stockholder Representative in accordance with Sections 6(b)(ii) or
6(b)(iii) hereof, respectively,

B-4



--------------------------------------------------------------------------------



 



then the Claimed Amount less the Agreed Amount, if any, will be treated as a
disputed claim and the amount of such disputed claim will be held by the Escrow
Agent as an undivided portion of the Escrow Fund (which amount will continue to
be available to satisfy other Claim Notices), and the Escrow Agent will make
disbursements with respect thereto only in accordance with the Escrow Agent’s
receipt of joint written instructions executed by Parent and the Stockholder
Representative with respect to such amount following the resolution of such
disputed claim pursuant to Section 10.12 of the Merger Agreement.
          (e) Any indemnification of the Parent Indemnified Parties pursuant to
Article 9 of the Merger Agreement will be effected by the disbursement to Parent
of all or a portion of the Escrow Fund; provided, however, that to the extent
the Escrow Fund includes Additional Escrow Property at the time of any such
disbursement to Parent pursuant to this Section 6(e), such disbursement shall
consist of amounts of Parent Common Stock and Additional Escrow Property in
proportion to the relative value of each in the Escrow Fund at the time of
disbursement. Each Escrow Share consisting of Parent Common Stock having a
deemed value equal to the average of the last closing sale prices for Parent
Common Stock on NASDAQ, as reported in The Wall Street Journal, over the five
consecutive trading days ending two trading days immediately preceding such
disbursement. The deemed value of Additional Escrow Property shall be determined
as follows:
               (i) If such property consists of securities that are traded on a
stock market, the per unit or share value of such securities shall be deemed to
be the average of the last closing sale prices of such security on the primary
stock exchange or other over-the-counter market on which such securities are
listed or quoted over the five consecutive trading days ending two trading days
immediately preceding such disbursement; and
               (ii) If such property does not consist of securities traded on a
stock market, the value of such property shall be deemed to be its fair market
value as mutually agreed upon by Parent and the Stockholder Representative;
provided, however, that if Parent and the Stockholder Representative are unable
to reach agreement on any valuation of such property or securities, such
valuation shall be submitted to and determined by a nationally recognized
independent investment bank selected by Parent and the Stockholder
Representative (or, if such selection cannot be agreed upon promptly, or in any
event within 10 days, then such valuation shall be made by a nationally
recognized independent investment banking firm selected by the American
Arbitration Association in Los Angeles, CA in accordance with its rules), the
costs of which valuation shall be paid for by Parent.
     7. Distribution of Remaining Escrow Fund.
          (a) If not earlier distributed pursuant to Section 6 hereof, the
Escrow Agent will distribute to the Company Stockholders on [ ], 20111 (the
“First Release Date”) one-half of the Escrow Shares (the “First Release Date
Shares”) on a pro rata basis in accordance with each Company Stockholder’s
ownership of Escrow Shares as described in Schedule A, unless on or prior to
such date the Escrow Agent has received one or more Claim Notices which have not
been fully resolved or satisfied in accordance with Section 6; in which case the
First Release
 

1   Six-month anniversary of the Closing Date.

B-5



--------------------------------------------------------------------------------



 



Date Shares will be retained by the Escrow Agent in accordance with this
Agreement until such unresolved or unsatisfied Claim Notices are settled in
accordance with Section 6.
          (b) If not earlier distributed pursuant to Section 6 hereof, the
Escrow Agent will distribute to the Company Stockholders on [ ], 20122 (the
“Second Release Date”) the remaining portion of the Escrow Fund, if any, on a
pro rata basis in accordance with each Company Stockholder’s ownership of Escrow
Shares as described in Schedule A, unless on or prior to such date the Escrow
Agent has received one or more Claim Notices which have not been fully resolved
or satisfied in accordance with Section 6; in which case the remaining portion
of the Escrow Fund, if any, will be retained by the Escrow Agent in accordance
with this Agreement until such unresolved or unsatisfied Claim Notices are
settled in accordance with Section 6.
     8. Capital Changes. The number of Escrow Shares to be released from escrow
or disbursed to Parent, as the case may be, in accordance with this Agreement
shall be adjusted from time to time to account for any stock dividends, stock
splits, combinations or other similar recapitalizations affecting Parent Common
Stock subsequent to the Effective Time (each such change, a “Capital Change”).
In the event that a Capital Change occurs subsequent to the Effective Time and
prior to the termination of this Agreement pursuant to Section 10, Parent shall
ensure that the number of Escrow Shares to be released from escrow or disbursed
to Parent, as the case may be, in accordance with this Agreement takes into
account the change in number of Escrow Shares that occurred as a result of such
Capital Change and is adjusted, where necessary, such that the number of Escrow
Shares released from escrow or disbursed to Parent, as the case may be, in
accordance with this Agreement is equal to that number of Escrow Shares that
would be eligible for release or disbursement, as the case may be, had such
Capital Change been given effect immediately prior to the Effective Time. In the
event of a Capital Change after the Effective Time, Parent and the Stockholder
Representative will prepare a revised Schedule A making proportional adjustments
to the numbers of Escrow Shares thereon to appropriately reflect such Capital
Change.
     9. Transfer of Escrow Shares. No portion of the rights and interests of the
Company Stockholders in the Escrow Fund may be sold, assigned, pledged,
distributed or otherwise transferred, without the prior written consent of
Parent.
     10. Termination. This Agreement shall terminate upon the earliest to occur
of the following events:
          (a) all Escrow Shares have been either released or disbursed in
accordance with Sections 6 and 7; or
          (b) Parent and the Stockholder Representative agree in writing to
terminate this Agreement, in which case the Escrow Agent shall distribute the
Escrow Shares in accordance with the joint written instructions of Parent and
the Stockholder Representative.
     11. Responsibilities and Liability of Escrow Agent.
 

2   One-year anniversary of the Closing Date.

B-6



--------------------------------------------------------------------------------



 



          (a) Duties Limited. The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein. The Escrow Agent may perform its
duties through its agents and affiliates. The Escrow Agent’s duties shall be
determined only with reference to this Agreement and applicable laws and it
shall have no implied duties. The Escrow Agent shall not be bound by, deemed to
have knowledge of, or have any obligation to make inquiry into or consider, any
term or provision of any agreement between Parent, the Stockholder
Representative, and/or any other third party which may be referred to herein or
as to which the escrow relationship created by this Agreement relates.
          (b) Liability of Escrow Agent. Except in cases of the Escrow Agent’s
bad faith, willful misconduct or gross negligence, the Escrow Agent shall be
fully protected (i) in acting in reliance upon any certificate, statement,
request, notice, advice, instruction, direction, other agreement or instrument
or signature reasonably and in good faith believed by the Escrow Agent to be
genuine, (ii) in assuming that any person purporting to give the Escrow Agent
any of the foregoing in accordance with the provisions hereof, or in connection
with either this Agreement or the Escrow Agent’s duties hereunder, has been duly
authorized to do so, and (iii) in acting or refraining from acting in good faith
when advised to act or refrain to act, as the case may be, by any counsel
retained by the Escrow Agent. The Escrow Agent shall not be liable for any
mistake of fact or law or any error of judgment, or for any act or omission,
except as a result of its bad faith, willful misconduct or gross negligence. The
Escrow Agent shall not be responsible for any loss incurred upon any investment
made under circumstances not constituting bad faith, willful misconduct or gross
negligence.
          Without limiting the generality of the foregoing, it is hereby agreed
that in no event will the Escrow Agent and its agents and affiliates be liable
for any lost profits or other indirect, special, incidental or consequential
damages which the parties may incur or experience by reason of having entered
into or relied on this Agreement or arising out of or in connection with the
Escrow Agent’s performance of services hereunder, even if the Escrow Agent was
advised or otherwise made aware of the possibility of such damages; nor shall
the Escrow Agent be liable for acts of God, acts of war, breakdowns or
malfunctions of machines or computers, interruptions or malfunctions of
communications or power supplies, labor difficulties, actions of public
authorities, or any other similar cause or catastrophe beyond the Escrow Agent’s
reasonable control.
          In the event that the Escrow Agent shall be uncertain as to its duties
or rights hereunder, or shall receive any certificate, statement, request,
notice, advice, instruction, direction or other agreement or instrument from any
other party with respect to the Escrow Fund which, in the Escrow Agent’s
reasonable and good faith opinion, is in conflict with any of the provisions of
this Agreement, or shall be advised that a dispute has arisen with respect to
the Escrow Fund or any part thereof, the Escrow Agent shall be entitled, without
liability to any person, to refrain from taking any action other than to keep
safely the Escrow Fund until the Escrow Agent shall be directed otherwise in
accordance with Section 6(d) hereof. The Escrow Agent shall be under no duty to
institute or defend any legal proceedings, although the Escrow Agent may, in its
discretion and at the expense of Parent as provided in Sections 11(c) or 11(d)
hereof, institute or defend such proceedings.

B-7



--------------------------------------------------------------------------------



 



          (c) Indemnification of Escrow Agent. Parent agrees to indemnify the
Escrow Agent and its officers, directors, employees, agents, affiliates,
successors and assigns for, and to hold it harmless against, any and all claims,
suits, actions, proceedings, investigations, judgments, deficiencies, damages,
settlements, liabilities and expenses (including reasonable legal fees and
expenses of attorneys chosen by the Escrow Agent) as and when incurred, arising
out of or based upon any act, omission, alleged act or alleged omission by the
Escrow Agent or its officers, directors, employees, agents, affiliates,
successors and assigns or any other cause, in any case in connection with the
acceptance of, or performance or non-performance by the Escrow Agent of, any of
the Escrow Agent’s duties under this Agreement, except as a result of the Escrow
Agent’s bad faith, willful misconduct or gross negligence.
          (d) Authority to Interplead. The parties hereto authorize the Escrow
Agent, if the Escrow Agent is threatened with litigation or is sued, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Escrow Fund with the clerk of that court. In the event of any
dispute hereunder, the Escrow Agent shall be entitled to petition a court of
competent jurisdiction and shall perform any acts ordered by such court.
          (e) No Representations. The Escrow Agent makes no representations as
to the validity, value, genuineness, or the collectibility of any security or
other document or instrument held by or delivered to the Escrow Agent by or on
behalf of the parties hereto.
     12. Removal and Resignation of Escrow Agent.
          (a) Removal. Parent and the Stockholder Representative acting together
shall have the right to terminate the appointment of the Escrow Agent at any
time by giving no less than thirty (30) calendar days’ prior written notice of
such termination to the Escrow Agent, specifying the date upon which such
termination shall take effect. Thereafter, the Escrow Agent shall have no
further obligation hereunder except to hold the Escrow Fund as depositary.
Parent and the Stockholder Representative agree that they will jointly appoint a
banking corporation, trust company or other financial institution as successor
Escrow Agent. The Escrow Agent shall refrain from taking any action until it
shall receive joint written instructions from Parent and the Stockholder
Representative designating the successor Escrow Agent. The Escrow Agent shall
deliver all of the Escrow Fund to such successor Escrow Agent in accordance with
such instructions and upon receipt of the Escrow Fund, the successor Escrow
Agent shall be bound by all of the provisions hereof.
          (b) Resignation. The Escrow Agent may resign and be discharged from
its duties and obligations hereunder at any time by giving no less than thirty
(30) calendar days’ prior written notice of such resignation to Parent and the
Stockholder Representative, specifying the date when such resignation will take
effect. Thereafter, the Escrow Agent shall have no further obligation hereunder
except to hold the Escrow Fund as depository. In the event of such resignation,
Parent and the Stockholder Representative agree that they will jointly appoint a
banking corporation, trust company, or other financial institution as successor
Escrow Agent within thirty (30) calendar days of notice of such resignation. The
Escrow Agent shall refrain from taking any action until it shall receive joint
written instructions from Parent and the Stockholder Representative designating
the successor Escrow Agent. The Escrow Agent shall deliver all of the Escrow
Fund to such successor Escrow Agent in accordance with such

B-8



--------------------------------------------------------------------------------



 



instructions and upon receipt of the Escrow Fund, the successor Escrow Agent
shall be bound by all of the provisions hereof.
     13. General.
          (a) Accounting. Upon each release or disbursement of any of the Escrow
Shares in the Escrow Fund or the termination of this Agreement, the Escrow Agent
shall render to Parent and the Stockholder Representative an accounting in
writing of the Escrow Fund and all distributions therefrom.
          (b) Survival. Notwithstanding anything herein to the contrary, the
provisions of Sections 11(b) and 11(c) hereof shall survive any resignation or
removal of the Escrow Agent, and any termination of this Agreement.
          (c) Escrow Agent Fees. The Escrow Agent shall charge a one-time
administrative fee of $[ ], and Parent shall be solely liable for the payment of
such fee.
          (d) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given (i) on the date of delivery if delivered
personally by commercial courier service, federal express or otherwise or
(ii) on the date of confirmation of receipt (or the first business day following
such receipt if the date is not a business day), of transmission, by telecopier,
or facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):
If to Parent, to it at:
RXi Pharmaceuticals Corporation
60 Prescott Street
Worcester, MA 01605
Attn: Chief Executive Officer
Facsimile: 508-767-3862
with separate copies thereof addressed to (which shall not constitute notice to
Parent):
Fredrikson & Byron, P.A.
200 South Sixth Street
Suite 4000
Minneapolis, MN 55402
Attn: Christopher J. Melsha
Facsimile: 612-492-7077
If to the Stockholder Representative, to him at:
Robert E. Kennedy
9450 E. Larkspur Dr.
Scottsdale, AZ 85260

B-9



--------------------------------------------------------------------------------



 



with separate copies thereof addressed to (which shall not constitute notice
to the Stockholder Representative):
Snell & Wilmer L.L.P.
One Arizona Center
400 East Van Buren St.
Phoenix, AZ 85004
Attn: Daniel M. Mahoney
Facsimile: 602-382-6070
If to the Escrow Agent, to it at:
[ESCROW AGENT]
[ADDRESS]
          (e) Modifications; Waiver. This Agreement may not be amended, altered
or modified without the express prior written consent of each of the parties
hereto. No course of conduct shall constitute a waiver of any terms or
conditions of this Agreement, unless such waiver is specified in writing, and
then only to the extent so specified. A waiver of any of the terms and
conditions of this Agreement on one occasion shall not constitute a waiver of
the other terms of this Agreement, or of such terms and conditions on any other
occasion.
          (f) Further Assurances. If at any time the Escrow Agent shall consider
or be advised that any further agreements, assurances or other documents are
reasonably necessary or desirable to carry out the provisions hereof and the
transactions contemplated hereby, the parties hereto shall execute and deliver
any and all such agreements or other documents, and do all things reasonably
necessary or appropriate to carry out fully the provisions hereof.
          (g) Assignment. This Agreement shall inure to the benefit of and be
binding upon the successors, heirs, personal representatives, and permitted
assigns of the parties hereto. Neither Parent nor the Stockholder Representative
may assign this Agreement or any of its rights, interests or obligations without
the prior written approval of the other parties. This Agreement may not be
assigned by the Escrow Agent, except that upon prior written notice to Parent
and the Stockholder Representative, the Escrow Agent may assign this Agreement
to an affiliated or successor trust company or other qualified bank entity.
          (h) Section Headings. The section headings contained in this Agreement
are inserted for purposes of convenience of reference only and shall not affect
the meaning or interpretation hereof.
          (i) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its rules
of conflict of laws. Each of Parent, the Stockholder Representative and the
Escrow Agent hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Delaware and of the United
States of America located in the State of Delaware (the “Delaware Courts”) for
any litigation arising out of or relating to this Agreement and the transactions

B-10



--------------------------------------------------------------------------------



 



contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Delaware Courts, and agrees not to plead or claim in any
Delaware Court that such litigation brought therein has been brought in any
inconvenient forum. Each of the parties hereto agrees, (a) to the extent such
party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such party’s agent
for acceptance of legal process, and (b) that service of process may also be
made on such party by prepaid certified mail with a proof of mailing receipt
validated by United States Postal Service constituting evidence of valid
service. Service made pursuant to (a) or (b) above shall have the same legal
force and effect as if served upon such party personally with the State of
Delaware.
          (j) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
[signature page follows]

B-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
as of the date first written above.

            RXI PHARMACEUTICALS CORPORATION
      By:           Name:           Title:           ROBERT E. KENNEDY,
as Stockholder Representative
      By:                           [ESCROW AGENT],
as Escrow Agent
      By:           Name:           Title:        

B-12